Exhibit 10.2

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 28, 2013

among

OFFSHORE GROUP INVESTMENT LIMITED,

and

VANTAGE DRILLING COMPANY,

as Borrowers,

VANTAGE DRILLING COMPANY

AND CERTAIN SUBSIDIARIES THEREOF PARTY HERETO,

as Guarantors,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

as Lenders,

ROYAL BANK OF CANADA,

as Administrative Agent,

and

RBC CAPITAL MARKETS(1),

as Sole Lead Arranger and Sole Bookrunner

 

 

 

 

(1) RBC Capital Markets is the global brand name for the corporate and
investment banking businesses of Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS      2   

Section 1.01

 

Certain Defined Terms

     2   

Section 1.02

 

Computation of Time Periods

     39   

Section 1.03

 

Accounting Terms

     39   

Section 1.04

 

Miscellaneous

     39    ARTICLE II. THE CREDIT FACILITY      40   

Section 2.01

 

Advances

     40   

Section 2.02

 

Method of Borrowing

     40   

Section 2.03

 

Fees

     44   

Section 2.04

 

Repayment

     45   

Section 2.05

 

Interest

     45   

Section 2.06

 

Prepayments

     46   

Section 2.07

 

Funding Losses

     48   

Section 2.08

 

Increased Costs

     48   

Section 2.09

 

Payments and Computations

     50   

Section 2.10

 

Taxes

     51   

Section 2.11

 

Sharing of Payments, Etc.

     54   

Section 2.12

 

Applicable Lending Offices

     55   

Section 2.13

 

Letters of Credit

     55   

Section 2.14

 

Joint and Several Liability of the Borrowers

     60   

Section 2.15

 

Mitigation Obligations; Replacement of Lenders

     61   

Section 2.16

 

Defaulting Lenders

     62    ARTICLE III. CONDITIONS OF LENDING      64   

Section 3.01

 

Conditions Precedent to Closing

     64   

Section 3.02

 

Conditions Precedent to Each Advance

     67   

Section 3.03

 

Determinations Under Sections 3.01 and 3.02

     67    ARTICLE IV. REPRESENTATIONS AND WARRANTIES      67   

Section 4.01

 

Existence

     67   

Section 4.02

 

Power and Authority

     67   

Section 4.03

 

Authorization and Approvals

     68   

Section 4.04

 

Enforceable Obligations

     68   

Section 4.05

 

Financial Statements; No Material Adverse Effect

     68   

Section 4.06

 

True and Complete Disclosure

     69   

Section 4.07

 

Litigation

     69   

Section 4.08

 

Compliance with Laws

     69   

Section 4.09

 

No Default

     70   

Section 4.10

 

Subsidiaries; Corporate Structure

     70   

 

i



--------------------------------------------------------------------------------

Section 4.11

 

Condition of Properties

     70   

Section 4.12

 

Environmental Condition

     70   

Section 4.13

 

Insurance

     71   

Section 4.14

 

Taxes

     71   

Section 4.15

 

ERISA Compliance

     71   

Section 4.16

 

Security Interests

     72   

Section 4.17

 

Labor Relations

     72   

Section 4.18

 

Intellectual Property

     73   

Section 4.19

 

Solvency

     73   

Section 4.20

 

Government Regulations

     73   

Section 4.21

 

Investment Company Act

     74   

ARTICLE V. AFFIRMATIVE COVENANTS

     74   

Section 5.01

 

Preservation of Existence, Etc.

     74   

Section 5.02

 

Compliance with Laws, Etc.

     75   

Section 5.03

 

Maintenance of Property

     75   

Section 5.04

 

Maintenance of Insurance

     75   

Section 5.05

 

Payment of Taxes, Etc.

     75   

Section 5.06

 

Reporting Requirements

     75   

Section 5.07

 

Other Notices

     77   

Section 5.08

 

Books and Records; Inspection

     79   

Section 5.09

 

Use of Proceeds

     79   

Section 5.10

 

Nature of Business

     80   

Section 5.11

 

Operation of Vessels

     80   

Section 5.12

 

Additional Guarantors

     80   

Section 5.13

 

Further Assurances in General

     80   

Section 5.14

 

Vessel Transfers and Partial Vessel Sales

     81   

Section 5.15

 

Tungsten Delivery Date

     83   

Section 5.16

 

Designation of Restricted and Unrestricted Subsidiaries

     85   

Section 5.17

 

Post-Closing Covenants

     86   

ARTICLE VI. NEGATIVE COVENANTS

     86   

Section 6.01

 

Liens, Etc.

     86   

Section 6.02

 

Debts, Guaranties and Other Obligations

     89   

Section 6.03

 

Merger or Consolidation

     92   

Section 6.04

 

Asset Dispositions

     94   

Section 6.05

 

Investments

     97   

Section 6.06

 

Restricted Payments

     98   

Section 6.07

 

Change in Nature of Business

     100   

Section 6.08

 

Transactions With Affiliates

     100   

Section 6.09

 

[Reserved]

     102   

Section 6.10

 

Agreements Restricting Liens and Distributions

     102   

Section 6.11

 

Limitation on Accounting Changes or Changes in Fiscal Periods

     103   

Section 6.12

 

Off-Balance Sheet Liabilities

     104   

Section 6.13

 

Amendment of Material Contracts

     104   

 

ii



--------------------------------------------------------------------------------

Section 6.14

 

Operation of Vessels

     104   

Section 6.15

 

Bank Accounts

     104   

Section 6.16

 

Super Senior Debt to EBITDA

     104   

ARTICLE VII. EVENTS OF DEFAULT

     105   

Section 7.01

 

Events of Default

     105   

Section 7.02

 

Optional Acceleration of Maturity

     107   

Section 7.03

 

Automatic Acceleration of Maturity

     108   

Section 7.04

 

Non-exclusivity of Remedies

     108   

Section 7.05

 

Right of Set-off

     108   

Section 7.06

 

Application of Proceeds

     109   

ARTICLE VIII. THE GUARANTY

     110   

Section 8.01

 

Liabilities Guaranteed

     110   

Section 8.02

 

Nature of Guaranty

     110   

Section 8.03

 

Guarantor’s Waivers

     110   

Section 8.04

 

Maturity of Obligations, Payment

     111   

Section 8.05

 

Administrative Agent’s Expenses

     112   

Section 8.06

 

Liability

     112   

Section 8.07

 

Events and Circumstances Not Reducing or Discharging any Guarantor’s Obligations

     112   

Section 8.08

 

Subordination of All Guarantor Claims

     114   

Section 8.09

 

Claims in Bankruptcy

     115   

Section 8.10

 

Payments Held in Trust

     115   

Section 8.11

 

Benefit of Guaranty

     115   

Section 8.12

 

Reinstatement

     115   

Section 8.13

 

Liens Subordinate

     116   

Section 8.14

 

Guarantor’s Enforcement Rights

     116   

Section 8.15

 

Limitation

     116   

Section 8.16

 

Contribution Rights

     116   

ARTICLE IX. THE ADMINISTRATIVE AGENT AND THE ISSUING BANK

     117   

Section 9.01

 

Appointment and Authority

     117   

Section 9.02

 

Rights as a Lender

     117   

Section 9.03

 

Exculpatory Provisions

     118   

Section 9.04

 

Reliance by Administrative Agent

     118   

Section 9.05

 

Delegation of Duties

     119   

Section 9.06

 

Resignation of Administrative Agents

     119   

Section 9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     120   

Section 9.08

 

Indemnification

     120   

Section 9.09

 

Collateral and Guaranty Matters

     121   

ARTICLE X. MISCELLANEOUS

     122   

Section 10.01

 

Amendments, Etc.

     122   

 

iii



--------------------------------------------------------------------------------

Section 10.02

 

Notices, Etc.

     124   

Section 10.03

 

No Waiver; Cumulative Remedies

     125   

Section 10.04

 

Costs and Expenses

     125   

Section 10.05

 

Indemnification

     126   

Section 10.06

 

Successors and Assigns

     127   

Section 10.07

 

Confidentiality

     131   

Section 10.08

 

Execution in Counterparts

     132   

Section 10.09

 

Survival of Representations, etc.

     132   

Section 10.10

 

Severability

     132   

Section 10.11

 

Interest Rate Limitation

     133   

Section 10.12

 

The Platform

     133   

Section 10.13

 

Governing Law

     133   

Section 10.14

 

Submission to Jurisdiction

     133   

Section 10.15

 

Waiver of Jury

     134   

Section 10.16

 

Entire Agreement

     134   

Section 10.17

 

Judgment Currency

     134   

Section 10.18

 

USA Patriot Act Notice

     135   

Section 10.19

 

Intercreditor Agreement

     135   

Section 10.20

 

Special Provisions

     136   

 

iv



--------------------------------------------------------------------------------

EXHIBITS:

Exhibit A    -    Form of Assignment and Acceptance Exhibit B    -    Form of
Joinder Agreement Exhibit C    -    Form of Compliance Certificate Exhibit D   
-    Form of Notice of Borrowing Exhibit E    -    Form of Notice of
Continuation/Conversion

ANNEXES AND SCHEDULES:

Annex I    -    Commitments Schedule 1.01(a)    -    Closing Date Guarantors
Schedule 1.01(b)    -    Existing Debt Schedule 4.10    -    Subsidiaries
Schedule 6.08    -    Affiliate Transactions Schedule 6.15    -    Bank Accounts
Schedule 10.02    -    Addresses for Notice

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement (as amended or modified and in effect
from time to time, this “Agreement”) dated as of March 28, 2013 is among
Offshore Group Investment Limited, a Cayman Islands exempted company
(“Subsidiary Borrower”), Vantage Drilling Company, a Cayman Islands exempted
company (“Parent” and together with the Subsidiary Borrower, the “Borrowers”),
the Guarantors (as defined below), each Lender from time to time party hereto,
Royal Bank of Canada (“Royal Bank”), as Administrative Agent for the Lenders and
RBC CAPITAL MARKETS(2), as Sole Lead Arranger and Sole Bookrunner.

The Subsidiary Borrower, the Parent, the other Guarantors, the issuing bank and
lenders party thereto (collectively, the “Existing Lenders”) and Royal Bank, as
administrative agent (the “Existing Agent”), are parties to the Credit Agreement
dated as of June 21, 2012 (the “Initial Closing Date”) (as amended by that
certain First Amendment to Credit Agreement dated as of August 13, 2012 and that
certain Second Amendment to Credit Agreement dated as of October 25, 2012, and
as otherwise amended, restated, supplemented or modified prior to the date
hereof, the “Existing Credit Agreement”).

The Subsidiary Borrower and the Parent have requested that the Existing Lenders
amend the Existing Credit Agreement to, among other things, (a) create a
separate tranche within the facility with respect to the issuance of Letters of
Credit, (b) increase the aggregate Commitments to $200,000,000, (c) extend the
Maturity Date for the facility thereunder, (d) modify the interest rates for the
facility thereunder and (e) make Parent a borrower hereunder, and for the sake
of clarity only, the Borrowers and the Lenders have decided to amend and restate
the Existing Credit Agreement in its entirety as set forth herein.

The Existing Lenders, the Existing Agent, the Lenders and the Administrative
Agent are willing to enter into such amendment and restatement of the Existing
Credit Agreement on the terms and conditions set forth herein.

It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities of the parties under the Existing
Credit Agreement and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the “Obligations” under, and as
defined in, the Existing Credit Agreement as contemplated hereby. All
Obligations hereunder are and shall continue to be secured by all Collateral on
which a Lien is granted to the Pari Passu Collateral Agent to secure such
Obligations pursuant to any Security Document.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby (a) agree that the Existing Credit Agreement is amended
and restated in its entirety by this Agreement and (b) further covenant and
agree as follows:

 

(2) RBC Capital Markets is the global brand name for the corporate and
investment banking businesses of Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Certain Defined Terms. Any capitalized terms used in this Agreement
that are defined in Article 9 of the UCC shall have the meanings assigned to
those terms by the UCC as of the date of this Agreement. As used in this
Agreement, the terms defined above shall have the meanings set forth therein and
the following terms shall have the following meanings:

“2012 Term Loans” means the loans made pursuant to that certain 2012 Term Loan
Facility.

“2012 Term Loan Agent” means the administrative agent under the 2012 Term Loan
Facility, which shall initially be Citibank, N.A.

“2012 Term Loan Collateral Agent” means the collateral agent under the 2012 Term
Loan Facility, which shall initially be Wells Fargo Bank, National Association.

“2012 Term Loan Facility” means that certain Term Loan Agreement dated as of
October 25, 2012 by and among the Subsidiary Borrower, as co-borrower, the US
Borrower (as therein defined), the Parent as a guarantor, the other guarantors
party thereto, the lenders from time to time party thereto, the 2012 Term Loan
Agent, and the 2012 Term Loan Collateral Agent, as collateral agent for such
lenders.

“2013 Term Loans” means the loans made pursuant to that certain 2013 Term Loan
Facility.

“2013 Term Loan Agent” means the administrative agent under the 2013 Term Loan
Facility, which shall initially be Citibank, N.A.

“2013 Term Loan Collateral Agent” means the collateral agent under the 2013 Term
Loan Facility, which shall initially be Wells Fargo Bank, National Association.

“2013 Term Loan Facility” means that certain Second Term Loan Agreement dated as
of March 28, 2013 by and among the Subsidiary Borrower, as co-borrower, the US
Borrower (as therein defined), the Parent as a guarantor, the other guarantors
party thereto, the lenders from time to time party thereto, the 2013 Term Loan
Agent, and the 2013 Term Loan Collateral Agent, as collateral agent for such
lenders.

“2019 Indenture” means the Indenture dated as of October 25, 2012 among the
Subsidiary Borrower, the 2019 Noteholder Collateral Agent, as trustee and
noteholder collateral agent, and the Parent and each Subsidiary of the
Subsidiary Borrower as guarantors thereunder (with such other guarantors as may
thereafter be added from time to time) as amended, supplemented, amended and
restated or otherwise modified from time to time.

“2019 Noteholder Collateral Agent” means the collateral agent for the benefit of
the holders of the 2019 Senior Notes under the 2019 Indenture, together with its
successors in such capacity.

“2019 Senior Notes” means the Subsidiary Borrower’s $1,150,000,000 7.5% senior
secured notes due 2019 under the 2019 Indenture.

 

-2-



--------------------------------------------------------------------------------

“2023 Indenture” means the Indenture dated as of the date hereof, among the
Subsidiary Borrower, the 2023 Noteholder Collateral Agent, as trustee and
noteholder collateral agent, and the Parent and each Subsidiary of the
Subsidiary Borrower as guarantors thereunder (with such other guarantors as may
thereafter be added from time to time) as amended, supplemented, amended and
restated or otherwise modified from time to time.

“2023 Noteholder Collateral Agent” means the collateral agent for the benefit of
the holders of the 2023 Senior Notes under the 2023 Indenture, together with its
successors in such capacity.

“2023 Senior Notes” means the Subsidiary Borrower’s $775,000,000 7.125% senior
secured notes due 2023 under the 2023 Indenture.

“ABR” means, for any day, a fluctuating rate of interest per annum equal to the
highest of (a) the US Prime Rate of interest in effect on such date, (b) the sum
of the Eurodollar Rate for a one-month Interest Period on such day plus 1.0% per
annum and (c) the sum of the Federal Funds Effective Rate in effect on such day
plus 0.5% per annum. Any change in ABR due to a change in the US Prime Rate, the
Federal Funds Effective Rate, or the Eurodollar Rate shall take place
immediately without notice or demand of any kind.

“ABR Advance” means an Advance that bears interest at a rate determined by
reference to ABR.

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties; (b) is
superior to all other Liens other than Permitted Prior Liens and other Permitted
Liens having priority under Legal Requirements and Liens securing the Senior
Notes, which shall be subject to the Intercreditor Agreement; (c) secures the
Obligations; (d) is perfected; and (e) is enforceable against the Loan Party
that created such security interest.

“Account Control Agreement” means, with respect to any deposit account of any
Loan Party that is held with a bank that is not the Administrative Agent, an
agreement or agreements in form and substance reasonably acceptable to the
Administrative Agent between the Administrative Agent (or the Pari Passu
Collateral Agent pursuant to the Intercreditor Agreement) and such other bank or
banks governing any such deposit accounts of such Loan Party pursuant to which
the security interest of the Administrative Agent (or the Pari Passu Collateral
Agent pursuant to the Intercreditor Agreement) in such deposit account shall be
perfected.

“Acquired Debt” means, with respect to any specified Person:

(a) Debt of any other Person existing at the time such other Person is merged
with or into or became a Restricted Subsidiary of such specified Person
(regardless of the form of the applicable transaction by which such Person
became a Restricted Subsidiary) or expressly assumed in connection with the
acquisition of assets from any such Person, whether or not such Debt is incurred
in connection with, or in contemplation of, such other Person merging with or
into, or becoming a Restricted Subsidiary of, such specified Person or of such
Debt being incurred in connection with the acquisition of assets; and

 

-3-



--------------------------------------------------------------------------------

(b) Debt secured by a Lien encumbering any asset acquired by such specified
Person.

(c) Acquired Debt will be deemed to be incurred on the date the acquired Person
becomes a Restricted Subsidiary or the later of the date such Debt is incurred
or the date of the related acquisition of assets from such Person.

“Additional Vessel” means a drilling rig or drillship or other vessel that is
used or useful in the Permitted Business; provided however that upon the
consummation of any Vessel Asset Sale permitted hereunder, any Additional Vessel
that is the subject of such Vessel Asset Sale shall no longer constitute an
Additional Vessel hereunder.

“Administrative Agent” means Royal Bank in its capacity as agent for the Lenders
under the Loan Documents.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advance” means the revolving loans made by the Revolving Credit Lenders to a
Borrower under the Revolving Credit Tranche pursuant to this Agreement.

“Affiliate” of any Person, means any other Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person or any Subsidiary of such Person. The term
“control” (including the terms “controlled by” or “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.

“Affiliate Transaction” has the meaning specified in Section 6.08.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Applicable Lending Office” means (a) with respect to any Lender, the office,
branch, subsidiary, affiliate or correspondent bank of such Lender specified in
its Administrative Questionnaire or such other office, branch, subsidiary,
affiliate or correspondent bank as such Lender may from time to time specify to
the Borrowers and the Administrative Agent from time to time and (b) with
respect to the Administrative Agent, the address specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties pursuant to Section 10.02.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

-4-



--------------------------------------------------------------------------------

“ASC 133” has the meaning specified in Section 6.17.

“Asset Disposition” means:

(a) the sale, lease, conveyance or other disposition of any assets or rights
(except under an Internal Charter or Drilling Contract); provided that the sale,
lease, conveyance or other disposition of all or substantially all of the assets
of the Subsidiary Borrower and the Restricted Subsidiaries taken as a whole will
be governed by Section 6.03 and not by Section 6.04;

(b) the issuance of Equity Interests in any of the Restricted Subsidiaries or
the sale of Equity Interests in any of the Subsidiary Borrower’s Subsidiaries
other than statutory or directors qualifying shares; and

(c) an Involuntary Transfer.

“Assignment and Acceptance” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06), and accepted by the Administrative Agent in
accordance with Section 10.06, in substantially the form of Exhibit A or any
other form approved by the Administrative Agent.

“Assignments” means, collectively, each Insurance Assignment and each Earnings
Assignment among the Loan Parties and the Pari Passu Collateral Agent in form
and substance reasonably acceptable to the Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2012,
together with the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Parent and its
Subsidiaries, including the notes thereto.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

“Board of Directors” means: (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (b) with respect to a partnership, the board of directors
of the general partner of the partnership; (c) with respect to a limited
liability company, the managing member or members of any controlling committee
of managing members thereof or the manager or any committee of managers; and
(d) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrowing Date” means the date on which any Advance is made or any Letter of
Credit is issued hereunder.

 

-5-



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City and, if such day relates to any Eurodollar Advance,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.

“Calculation Date” means the date on which the event occurred for which the
calculation of Consolidated Cash Flow is made.

“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations) which should be capitalized in accordance with
GAAP.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

“Cash Equivalents” means:

(a) United States dollars;

(b) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than six
months from the date of acquisition;

(c) certificates of deposit and Eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any domestic commercial bank having capital and surplus in excess of
$500,000,000 and a Thomson Bank Watch Rating of “B” or better;

(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;

(e) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within six months after the date of
acquisition;

(f) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this
definition; and

(g) investments by Foreign Subsidiaries in (i) bank accounts and cash management
facilities maintained at one of the three largest banks in the country in which
such Foreign Subsidiary maintains its registered or local office and (ii) such
investments as are comparable to the cash equivalents described in clauses
(a) through (f) above that are customary investments for entities in such
jurisdictions and that are consistent with the goal of preservation of capital
and prudent under the circumstances.

 

-6-



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Change of Control” means the occurrence of any of the following:

(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of Parent, the Subsidiary Borrower and the Restricted Subsidiaries taken as a
whole (other than assets of Excluded Parent Subsidiaries) or the Subsidiary
Borrower and the Restricted Subsidiaries taken as a whole, in either case, to
any “person” (as that term is used in Section 13(d) of the Exchange Act);

(b) any “person” (as that term is used in Section 13(d) of the Exchange Act)
acquires, directly or indirectly, in one or a series of transactions Beneficial
Ownership of more than 50% of the Voting Stock of Parent (or any other direct or
indirect parent of the Subsidiary Borrower) or the Subsidiary Borrower and
maintains such Beneficial Ownership of more than 50% of the Voting Stock of
Parent (or any other direct or indirect parent of the Subsidiary Borrower) or
the Subsidiary Borrower, measured by voting power rather than number of shares,
for more than 15 consecutive Business Days;

(c) the adoption of a plan relating to the liquidation or dissolution of Parent
or the Subsidiary Borrower;

(d) the consummation of any transaction or any series of transactions
(including, without limitation, any merger, consolidation or other business
combination), the result of which is that any “person” (as that term is used in
Section 13(d) of the Exchange Act), becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of Parent (or any other direct
or indirect parent of the Subsidiary Borrower), measured by voting power rather
than number of shares;

 

-7-



--------------------------------------------------------------------------------

(e) Parent or the Subsidiary Borrower consolidates with, or merges with or into,
any Person, or any Person consolidates with, or merges with or into, Parent or
the Subsidiary Borrower, in any such event pursuant to a transaction in which
any of the outstanding Voting Stock of Parent or the Subsidiary Borrower or such
other Person is converted into or exchanged for cash, securities or other
property, other than any such transaction where the Voting Stock of Parent or
the Subsidiary Borrower outstanding immediately prior to such transaction is
converted into or exchanged for Voting Stock (other than Disqualified Stock) of
the surviving or transferee Person constituting a majority of the outstanding
shares of such Voting Stock of such surviving or transferee Person (immediately
after giving effect to such issuance);

(f) the first day on which Parent ceases to own at least 90% of the outstanding
Equity Interests of the Subsidiary Borrower;

(g) the first day on which a majority of the members of the Board of Directors
of Parent are not Continuing Directors; or

(h) any “Change of Control” (or any comparable term) in any Indenture Document
(as defined in the 2019 Indenture) or Indenture Document (as defined in the 2023
Indenture).

“Closing Date” means the date on which the conditions precedent set forth in
Section 3.01 shall have been satisfied.

“Code” means the United States Internal Revenue Code of 1986, as amended,
reformed or otherwise modified from time to time, and any successor statute and
all rules and regulations promulgated thereunder.

“Collateral” means all the “Collateral” as defined in any Security Document and
shall include the Vessels.

“Collateral Assignment of Construction Contract” means a Deed of Assignment with
respect to the Tungsten Construction Contract in form and substance acceptable
to the Administrative Agent among one or more of the Loan Parties and Daewoo
Shipbuilding & Marine Engineering Co., Ltd. in favor of the Collateral Agent or
the Pari Passu Collateral Agent (as required pursuant to the Intercreditor
Agreement).

“Commitment” means, with respect to any Lender, the Letter of Credit Commitment
or the Revolving Credit Commitment of such Lender, as applicable. The aggregate
Commitments of the Lenders as of the Closing Date are $200,000,000.

“Commitment Letter” means the letter dated April 11, 2012 between the Borrowers
and the Administrative Agent.

“Commitment Period” means the period from and including the Closing Date until
the Maturity Date (or, if earlier, the day on which the obligations of Revolving
Credit Lenders to make Advances hereunder and the obligations of the Issuing
Bank to issue Letters of Credit hereunder have been terminated pursuant to
Section 7.02 or 7.03).

 

-8-



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a Compliance Certificate signed by a Responsible
Officer of the Parent in substantially the form of the attached Exhibit C.

“Condensed Reported Financials” means the condensed, consolidating financial
information of (a) the Parent, (b) the Subsidiary Borrower, (c) the subsidiary
guarantors with respect to the Senior Notes, (d) the non-guarantor subsidiaries
with respect to the Senior Notes and (e) consolidating and elimination entries
representing adjustments to eliminate (i) investments in subsidiaries and
(ii) intercompany transactions, which, for the avoidance of doubt, shall be
reported in substantially the same form of as presented in the Parent’s annual
report on Form 10-K for the fiscal year ended December 31, 2011 submitted to the
SEC on March 15, 2012.

“Consolidated Cash Flow” means Parent Consolidated Cash Flow or Subsidiary
Borrower Consolidated Cash Flow, as applicable, on the applicable calculation
date.

“Consolidated Debt” means, as of any date of determination for any Person, an
amount equal to the sum of all Debt of such Person and its Subsidiaries
calculated on a consolidated basis as of such time.

“Consolidated EBITDA” means, for any Person for any period, without duplication,
the sum of the following for such Person and its Subsidiaries on a consolidated
basis, each calculated for such period: (a) Consolidated Net Income of such
Person for such period of determination plus (b) to the extent deducted in
determining Consolidated Net Income, Consolidated Interest Expense of such
Person plus (c) charges against income for foreign, federal, state, and local
taxes, depreciation and amortization expense (including amortization of
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash charges (excluding any such non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expense that was
paid in a prior period) plus (d) extraordinary or non-recurring charges or
losses for such period minus (e) extraordinary or non-recurring gains for such
period plus (f) to the extent deducted in determining Consolidated Net Income,
any net loss realized by such Person in connection with an asset sale minus
(f) the income of any other Person (other than wholly-owned Subsidiaries of such
Person) in which such Person or a wholly owned Subsidiary of such Person has an
ownership interest, all as determined on a consolidated basis in accordance with
GAAP; provided that, (i) for the avoidance of doubt, deferred mobilization
revenue (as customarily reported in the industry) shall not be deducted from
“Consolidated EBITDA”, and (ii) if the Borrowers or any Restricted Subsidiary
shall acquire or dispose of any business, asset or Vessel, during the period of
four fiscal quarters ending on the last day of the fiscal quarter immediately
preceding the date of determination for which financial statements are available
or approve and expect to consummate within 30 days of the date of determination
any such acquisition or disposition, then Consolidated EBITDA shall be
calculated, in a manner reasonably satisfactory to the Administrative Agent,
after giving pro forma effect to such acquisition (including the revenues of the
properties acquired) or disposition, as if such acquisition or disposition had
occurred on the first day of such period.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, with respect to any Person for any
period, the ratio of the Consolidated Cash Flow of such Person for such period
to the Consolidated Interest Expense of such Person for such period; provided,
however, that the Consolidated Interest Coverage Ratio shall be calculated
giving pro forma effect to any transaction that may be given pro forma effect in
accordance with Article 11 of Regulation S-X under the Securities Act as in
effect from time to time; provided, further, however, that (a) the Consolidated
Cash Flow attributable to discontinued operations, as determined in accordance
with GAAP, and operations or businesses disposed of prior to the date of
calculation, shall be excluded and (b) the Consolidated Interest Expense
attributable to discontinued operations, as determined in accordance with GAAP,
and operations or businesses disposed of prior to the date of calculation, shall
be excluded, but only to the extent that the obligations giving rise to such
Consolidated Interest Expense will not be obligations of the referent Person or
any of the Restricted Subsidiaries (in the case of the Subsidiary Borrower) or
the referent Person and its Subsidiaries (in the case of the Parent) following
the date of calculation.

“Consolidated Interest Expense” means, for any Person for any period, sum,
without duplication, of: (a) the consolidated interest expense of such Person
and its Restricted Subsidiaries (in the case of the Subsidiary Borrower), or
such Person and its Subsidiaries (in the case of Parent) for such period,
whether paid or accrued (including, without limitation, amortization of original
issue discount, non-cash interest payments, the interest component of any
deferred payment obligations, the interest component of all payments associated
with Capital Lease Obligations, commissions, discounts and other fees and
charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net payments (if any) pursuant to Hedging Obligations but
excluding (i) amortization of debt issuance costs; and (ii) any nonrecurring
charges relating to any premium or penalty paid, write off of deferred finance
costs or original issue discount or other charges in connection with redeeming
or otherwise retiring any Debt prior to its stated maturity, to the extent that
any of such nonrecurring charges constitute interest expense); and (b) the
consolidated interest expense of such Person and any Restricted Subsidiaries (in
the case of the Subsidiary Borrower) or such Person and its Subsidiaries (in the
case of Parent) that was capitalized during such period.

“Consolidated Net Income” means, for any Person for any period, the aggregate of
the Net Income of such Person and its Restricted Subsidiaries (in the case of
the Subsidiary Borrower) or such Person and its Subsidiaries (in the case of
Parent) for such period, on a consolidated basis, determined in accordance with
GAAP; provided that:

(a) the Net Income (but not loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or similar distributions
paid in cash to the specified Person or a Restricted Subsidiary;

(b) the Net Income (but not loss) of any Person attributable to any partial
interests in a Vessel will be included only to the extent of such partial
interest;

 

-10-



--------------------------------------------------------------------------------

(c) the Net Income of any Restricted Subsidiary will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders;

(d) the cumulative effect of a change in accounting principles will be excluded;
and

(e) non-cash gains and losses due solely to fluctuations in currency values will
be excluded.

“Consolidated Tangible Assets” means, with respect to any Person as of any date,
the amount which, in accordance with GAAP, would be set forth under the caption
“Total Assets” (or any like caption) on a consolidated balance sheet of such
Person and its Restricted Subsidiaries, less all goodwill, patents, tradenames,
trademarks, copyrights, franchises, experimental expenses, organization expenses
and any other amounts classified as intangible assets in accordance with GAAP.

“Continue”, “Continuation”, and “Continued” each refers to a continuation of
Advances for an additional Interest Period upon the expiration of the Interest
Period then in effect for such Advances.

“Continuing Director” means, as of any date of determination, an individual who
(a) is a member of the full Board of Directors of the Parent and (b) either
(i) was a member of the Board of Directors of the Parent on the Closing Date or
(ii) whose nomination for election or election to the Board of Directors of the
Parent was approved by vote of at least a majority of the directors then still
in office who were either directors on the Closing Date or whose election or
nomination for election was previously so approved; provided, however, that if a
majority of the members of the Board of Directors of Parent are at any time
nominated for election by any single “person” or any group of persons having any
agreement, arrangement or understanding with respect to nomination of directors
(as the term “person” is used in Section 13(d) of the Exchange Act) and elected
to the Board of Directors of Parent, each member so nominated and elected shall
not be a Continuing Director, regardless of whether such member is currently
serving, or has previously served, as a member of the Board of Directors of
Parent.

“Contract Unwind Trigger” means the termination of the underlying Drilling
Contract and the collection of all revenue and accounts receivable owing under
such Drilling Contract to the applicable Restricted Subsidiary.

“Contract Winning Trigger” means the entering into of a Drilling Contract by any
direct or indirect Subsidiary of Parent or the Subsidiary Borrower that is not
already a Guarantor, under which the drilling services are to be performed by a
Vessel, or any vessel that is 100% owned by the Subsidiary Borrower or any
Restricted Subsidiary.

 

-11-



--------------------------------------------------------------------------------

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Advances and its Letter of Credit
Exposure at such time.

“Debt” means, for any Person, any indebtedness of such Person (excluding accrued
expenses and trade payables), whether or not contingent,

(a) in respect of borrowed money;

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(c) in respect of banker’s acceptances;

(d) representing Capital Lease Obligations;

(e) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or

(f) representing any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term “Debt”
includes all Debt of others secured by a Lien on any asset of the specified
Person (whether or not such Debt is assumed by the specified Person) and, to the
extent not otherwise included, the guarantee by the specified Person of any Debt
of any other Person.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Defaulting Lender” means any Lender (a) which has defaulted in its obligation
to fund Advances hereunder within one Business Day of the date required to be
funded by it hereunder, (b) which has failed to fund any portion of its
participations in Letter of Credit Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (c) which has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, (d) which has notified any Borrower, the Administrative Agent or
any Lender, in writing, or has made a public statement to the effect, that such
Lender does not intend or expect to comply with any of its funding

 

-12-



--------------------------------------------------------------------------------

obligations under this Agreement or generally under other agreements in which it
commits to extend credit, (e) which has failed, within three (3) Business Days
after request by the Administrative Agent or any Borrower to provide a
certification in writing in form and substance satisfactory to the requesting
Person from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Advances and participations in then outstanding Letters of Credit
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (e) upon receipt of such certification in form
and substance satisfactory to the Administrative Agent and each Borrower or
(f) which becomes, or has a parent that has become insolvent or the subject of a
proceeding under any Debtor Relief Law; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Lender.

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by Parent, the Subsidiary Borrower or a Restricted
Subsidiary in connection with an Asset Disposition, less the amount of cash or
Cash Equivalents received in connection with a subsequent sale or other
disposition of such Designated Non-cash Consideration. For the avoidance of
doubt, the assets described in clauses (A), (B) and (C) of the last paragraph of
Section 6.04 shall not constitute Designated Non-cash Consideration.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is 91 days after the date on which the Obligations or the Senior Notes
mature. Notwithstanding the preceding sentence, the following will not
constitute Disqualified Stock: (a) any Equity Interest that would constitute
Disqualified Stock solely because the holders of the Equity Interests have the
right to require Parent or the Subsidiary Borrower to repurchase such Equity
Interests upon the occurrence of a change of control or an asset sale if the
terms of such Equity Interests provide that Parent or the Subsidiary Borrower
may not repurchase or redeem any such Equity Interests pursuant to such
provisions unless such repurchase or redemption complies with Section 6.06
hereof; and (b) Equity Interests that are convertible or exchangeable into other
Equity Interests. The amount of Disqualified Stock deemed to be outstanding at
any time for purposes of this Agreement will be the maximum amount that Parent
or the Subsidiary Borrower and the Subsidiaries may become obligated to pay upon
the maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock, exclusive of accrued dividends.

“Dollars” and “$” means the lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of Parent that is organized under the
Laws of the United States, a State thereof or the District of Columbia.

 

-13-



--------------------------------------------------------------------------------

“Drilling Contract” means any drilling contract in respect of any Vessel or
other contract for use of any Vessel (except Internal Charters and Permitted
Third Party Charters).

“Drillship” means each of (a) the Bahamian flag vessels the Platinum Explorer,
the Titanium Explorer and, upon delivery to the applicable Loan Party, the
Tungsten Explorer, and (b) any other drillship hereafter acquired by any Loan
Party.

“Earnings Assignment” means collectively the first priority assignments of
earnings in favor of the Administrative Agent given by any Loan Party and each
applicable Internal Charterer respecting all earnings derived from the Vessels
and their respective operations, as the same may be amended, supplemented or
modified from time to time.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent, and, so long as no Event of Default exists, the
Parent, in either case, such approval not to be unreasonably withheld or
delayed; provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include any Defaulting Lender, any natural person or the Parent or any of
the Parent’s Affiliates or Subsidiaries.

“Environmental Claim” means any allegation, notice of violation, action,
lawsuit, claim, demand, judgment, order or proceeding by any Governmental
Authority or any Person for liability or damage, including, without limitation,
personal injury, property damage, contribution, indemnity, direct or
consequential damages, damage to the environment, nuisance, pollution, or
contamination, or for fines, penalties, fees, costs, expenses or restrictions
arising under or otherwise related to an obligation under Environmental Law.

“Environmental Law” means all current and future Federal, state, local and
foreign laws (including common law), treaties, regulations, rules, ordinances,
codes, decrees, judgments, directives, orders (including consent orders), and
agreements in each case, relating to protection of the environment, natural
resources, human health and safety or the presence, Release of, or exposure to,
Hazardous Materials, or the generation, manufacture, processing, distribution,
use, treatment, storage, transport, recycling or handling of, or the arrangement
for such activities with respect to, Hazardous Materials.

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, license, order, approval or other
authorization under any Environmental Law.

 

-14-



--------------------------------------------------------------------------------

“Equity” means, for any Person at any time, the total shareholders’ equity of
such Person and its Subsidiaries on a consolidated basis determined in
accordance with GAAP.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any obligations convertible
into or exchangeable for, or giving any Person a right, option or warrant to
acquire, such equity interests or such convertible or exchangeable obligations
(but excludes any debt security that is convertible into, or exchangeable for,
Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time-to-time, and any successor statute and all rules and regulations
promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Parent or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Parent or any ERISA Affiliate.

“Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D.

“Eurodollar Advance” means an Advance that bears interest based on the
Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, (a) the rate of interest per annum determined by the
Administrative Agent, which is equal to the offered rate that appears on the
page of the Reuters LIBOR01 screen (or any successor thereto as may be selected
by the Administrative Agent) that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, or (b) if the rates referenced in the preceding subsection (a) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest

 

-15-



--------------------------------------------------------------------------------

Period in same day funds in the approximate amount of the Eurodollar Advance
being made, continued or converted by the Administrative Agent and with a term
and amount comparable to such interest period and principal amount of such
Eurodollar Advance as would be offered by the Administrative Agent’s London
Branch to major banks in the offshore Dollar market at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period.

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time-to-time by the Federal Reserve Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period. The Eurodollar Rate Reserve Percentage shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Event of Default” has the meaning set forth in Section 7.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.

“Excluded Parent Subsidiaries” means the current and future Subsidiaries of
Parent that are not Guarantors. As of the Closing Date, the Excluded Parent
Subsidiaries will consist of Vantage Luxembourg I SARL, Vantage Energy Services
Inc., Vantage International Management Company Pte. Ltd., Vantage International
Payroll Company, Vantage Driller V Co., Vantage Driller VI Co., Vantage Holdings
Malaysia II Co., Vantage Drilling Malaysia II Sdn. Bhd., Vantage Deepwater
Holdings Company, Vantage Holdings Caymans, Platinum Explorer Company, Titanium
Explorer Company, Cobalt Explorer Company, Vantage Luxembourg II SARL and
Advantage ODC Limited.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of a Loan Party hereunder, (a) taxes imposed on or
measured by its overall net income or profits (however denominated), and
franchise taxes imposed on it (in lieu of or in addition to net income taxes),
by the jurisdiction (or any political subdivision thereof) (i) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any

 

-16-



--------------------------------------------------------------------------------

Lender, in which its Applicable Lending Office is located, or (ii) as a result
of a present or former connection between it and the jurisdiction (or any
political subdivision thereof) imposing such tax (other than any such connection
arising solely from it having executed, delivered, become a party to, performed
its obligations, received a payment under, received or perfected a security
interest under, or enforced, this Agreement or any other Loan Document), (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any jurisdiction described in (a) or any other jurisdiction in which
such Loan Party is located, (c) in the case of a Lender, any withholding tax
that (i) is imposed on amounts payable to such Lender at the time such Lender
becomes a party hereto (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from such Loan Party with respect to such withholding tax pursuant to
Section 2.10(a), or (ii) is attributable to such Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Sections 2.10(e) or
2.10(g) and (d) any U.S. federal withholding taxes imposed pursuant to FATCA.

“Existing Agent” has the meaning specified in the recitals hereto.

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Existing Debt” means Debt of Parent, the Subsidiary Borrower, the Other
Guarantors or any Restricted Subsidiary in existence on the Closing Date and
described on Schedule 1.01(b), until such amounts are repaid.

“Existing Lenders” has the meaning specified in the recitals hereto.

“Existing Letters of Credit” means any Letter of Credit issued pursuant to the
Existing Credit Agreement.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, a fluctuating interest rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (New
York time) on such day on such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

 

-17-



--------------------------------------------------------------------------------

“Fee Letter” means the letter dated March 28, 2013 between the Borrowers and the
Administrative Agent.

“Foreign Deposit Accounts” means, accounts that are maintained outside of the
United States.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Loan Party is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Obligations other than Letter of Credit Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank, or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Proceedings” means any action or proceedings by or before any
Governmental Authority, including, without limitation, the promulgation,
enactment or entry of any Legal Requirement.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Debt or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Debt or other obligation of the payment or performance of such
Debt or other obligation, (iii) to maintain working capital, equity capital or
any other financial statement condition or liquidity or level of income or cash
flow of the

 

-18-



--------------------------------------------------------------------------------

primary obligor so as to enable the primary obligor to pay such Debt or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the owner of such Debt or other obligation of the payment or performance thereof
or to protect such owner against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person; provided, however, that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” the Parent, the Subsidiary Borrower, each Restricted Subsidiary of
the Subsidiary Borrower and certain other Subsidiaries of Parent that become a
party to this Agreement pursuant to Section 5.12, in each case, together with
their respective successors and assigns until the Guarantee of such Person has
been released in accordance with the provisions of this Agreement. As of the
Closing Date, the Guarantors shall be those Persons listed on Schedule 1.01(a).

“Hazardous Material” means (a) any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls and chlorofluorocarbons and (b) any
chemical, material, substance or waste that is prohibited, limited or regulated
by or pursuant to any Environmental Law.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under any Swap Contract.

“Immaterial Subsidiary” means any Subsidiary of the Subsidiary Borrower or any
of the Restricted Subsidiaries, in each case designated by the Subsidiary
Borrower, the book value of the assets of which is not greater than $25,000 at
any time; provided, that the aggregate book value of the assets of all
Immaterial Subsidiaries may not exceed $100,000 at any time.

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

“Initial Closing Date” has the meaning specified in the recitals hereto.

“Insurance Advisor” means Willis Group or another independent insurance advisor
to the Pari Passu Collateral Agent who is reasonably satisfactory to Parent and
who is not the Parent’s independent marine insurance broker.

“Insurance Assignment” means collectively the first priority assignments of
insurance in favor of the Administrative Agent given by any Loan Party and the
applicable Internal Charterer, if any, respecting all insurance covering the
Vessels or their respective operations, as the same may be amended, restated,
supplemented or modified from time to time.

 

-19-



--------------------------------------------------------------------------------

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement entered into as of October 25, 2012 by and among the Pari Passu
Collateral Agent, the 2019 Noteholder Collateral Agent, the Administrative
Agent, the Term Loan Agent, the Term Loan Collateral Agent, and the Noteholder
Collateral Agent, as it may be amended, restated, supplemented or otherwise
modified, including pursuant to the Joinder Agreements (as defined in the
Intercreditor Agreement) delivered by the 2023 Noteholder Collateral Agent,
including in its capacity as trustee under the 2023 Indenture, the 2013 Term
Loan Agent and the 2013 Term Loan Collateral Agent on the Closing Date, in form
and substance reasonably acceptable to the Administrative Agent.

“Interest Period” means, for each Eurodollar Advance, the period commencing on
the date of such Eurodollar Advance or the date of the conversion of any
existing ABR Advance into such Eurodollar Advance and ending on the last day of
the period selected by the applicable Borrower pursuant to the provisions below
and Section 2.02 and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
the period selected or deemed selected by such Borrower pursuant to the
provisions below and Section 2.02. The duration of each such Interest Period
shall be one, two or three months, in each case as such Borrower may select;
provided, however, that:

(a) Interest Periods commencing on the same date for Advances by each Lender
shall be of the same duration;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(c) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

(d) other than as set forth herein, no Borrower may select any Interest Period
for any Advance which ends after the Maturity Date.

“Internal Charter” means any charter or other contract respecting the use or
operations of any Vessel between any Guarantor that is a Vessel owner and any
Internal Charterer.

“Internal Charter Unwind Trigger” means the termination of the underlying
Internal Charter and the collection of all revenue and accounts receivable owing
under such Internal Charter to the applicable Subsidiary.

“Internal Charterer” means any Subsidiary of the Borrowers that is not the owner
of the relevant Vessel and that is a party to any Drilling Contract or any
bareboat charter or other such charter in respect of a Vessel that is 100% owned
by the Subsidiary Borrower or any Restricted Subsidiary.

 

-20-



--------------------------------------------------------------------------------

“Investment” of any Person means any loan, advance (other than commission,
travel and similar advances to officers and employees, drawing accounts and
similar expenditures or prepayments or deposits made in the ordinary course of
business) or extension of credit that constitutes Debt of the Person to whom it
is extended or contribution of capital by such Person; stocks, bonds, mutual
funds, partnership interests, notes (including structured notes), debentures or
other securities owned by such Person; any deposit accounts and certificates of
deposit owned by such Person (but excluding capital expenditures of such Person
determined in accordance with GAAP).

“Involuntary Transfer” means, with respect to any property or asset of the
Subsidiary Borrower or any Restricted Subsidiary, (a) any damage to such asset
that results in an insurance settlement with respect thereto on the basis of a
total loss or a constructive or compromised total loss, (b) the confiscation,
condemnation, requisition of title, appropriation or similar taking regarding
such asset by any government or instrumentality or agency thereof, including by
deed in lieu of condemnation, or (c) foreclosure or other enforcement of a Lien
or the exercise by a holder of a Lien of any rights with respect to it.

“IP Rights” has the meaning set forth in Section 4.18.

“Issuing Bank” means Royal Bank in its capacity as an issuer of Letters of
Credit.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit B.

“LC Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the applicable Borrower to the Administrative Agent for the
ratable benefit of the Secured Parties containing cash deposited pursuant to
Section 7.02 or 7.03 to be maintained at the Administrative Agent’s office and
bear interest or be invested in the Administrative Agent’s reasonable discretion
in accordance with Section 2.13(f).

“LC Lender” means, at any time, any Person that has a Letter of Credit
Commitment or outstanding Letter of Credit Exposure at such time. As of the
Closing Date, the LC Lenders are those Persons listed on Annex I as having a
Letter of Credit Commitment.

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, award, requirement, order, writ, judgment, injunction, rule, regulation
(or official interpretation of any of the foregoing) of, and the terms of any
license or permit issued by, any Governmental Authority which is binding on such
Person.

“Lenders” means, collectively, the LC Lenders and the Revolving Credit Lenders.

“Letter of Credit” means any letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

 

-21-



--------------------------------------------------------------------------------

“Letter of Credit Commitment” means, as to each Lender, its obligation to issue
Letters of Credit, expressed as an amount representing the maximum aggregate
amount of such Lender’s Credit Exposure hereunder, as such commitment may be
(i) reduced from time to time pursuant to Section 2.06(c) and (ii) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.06. The initial amount of each Lender’s Letter of Credit
Commitment is set forth on Annex I or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Letter of Credit Commitment, as
applicable. The initial aggregate amount of the Lenders’ Letter of Credit
Commitments is $32,000,000.

“Letter of Credit Tranche” means the tranche hereunder relating to the Letter of
Credit Commitments and the Letters of Credit issued thereunder and the Lenders
having Letter of Credit Commitments or Credit Exposure in respect of such
Letters of Credit.

“Letter of Credit Documents” means, with respect to any Letter of Credit, such
Letter of Credit, the related Letter of Credit Application and any agreements,
documents, and instruments entered into in connection with or relating to such
Letter of Credit.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit outstanding at such time;
provided, that with respect to any outstanding Letter of Credit that, by its
terms or the terms of any Letter of Credit Document related thereto, provides
for one or more automatic reductions in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the amount available to be drawn
under such Letter of Credit after giving effect to all such reductions that have
theretofore occurred and are in effect at the relevant time of determination,
and (b) the aggregate unpaid amount of all Letter of Credit Obligations owing
with respect to such Letters of Credit at such time. The Letter of Credit
Exposure of any LC Lender at any time shall be the sum of its Pro Rata Share of
the total Letter of Credit Exposure.

“Letter of Credit Obligations” means any obligations of the Borrowers under this
Agreement in connection with the Letters of Credit.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, assignment, preference, deposit arrangement,
encumbrance, charge, security interest, priority or other security or
preferential arrangement of any kind or nature whatsoever, whether voluntary or
involuntary in or on such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Loan Documents” means this Agreement, any Notes issued pursuant to
Section 2.02(g), the Letter of Credit Documents, the Security Documents, the
Commitment Letter, the Fee Letter and each other agreement, instrument or
document executed by any Loan Party or any of their respective officers at any
time in connection with this Agreement, all as amended, restated, supplemented
or modified from time to time.

“Loan Party” means any Borrower and any Guarantor.

 

-22-



--------------------------------------------------------------------------------

“Maintenance Capital Expenditures” means, without duplication, the sum of all
Capital Expenditures used for the normal maintenance of any existing fixed or
capital asset.

“Majority Lenders” means, as of any date of determination, (a) before all of the
Commitments terminate, Lenders holding more than 50% of the then aggregate
Commitments and (b) thereafter, Lenders holding more than 50% of the Credit
Exposure at such time; provided that, at any time when one or more Lenders is a
Defaulting Lender, the Commitment or Credit Exposure held by any Defaulting
Lender shall be excluded for purposes of making a determination of Majority
Lenders. The “Majority Lenders” of a particular Tranche means Lenders having
Commitments under such Tranche representing more than 50% of the aggregate
Commitments of all the Lenders under such Tranche at such time; provided that,
if the Commitments under such Tranche have expired or been terminated, “Majority
Lenders” means Lenders under such Tranche having more than 50% of the aggregate
Credit Exposure of the Lenders under such Tranche at such time.

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on, (a) the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Loan Parties
and their Subsidiaries, taken as a whole, (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender upon any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party or (c) the legality, validity, binding
effect or enforceability against any Loan Party of any of the Loan Documents to
which it is a party.

“Maturity Date” means the earlier of (a) April 25, 2017 and (b) the earlier
acceleration of all Obligations pursuant to Article VII.

“Maximum Rate” means the maximum nonusurious interest rate under applicable
Legal Requirements (determined under such laws after giving effect to any items
which are required by such laws to be construed as interest in making such
determination, including without limitation if required by such laws, certain
fees and other costs).

“Moody’s” means Moody’s Investors Service, Inc, or any successor that is a
national credit rating organization.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however:

(a) any gain (but not loss), together with any related provision for taxes on
such gain (but not loss), realized in connection with (1) any Asset Disposition
or (b) the disposition of any securities by such Person or any of the Restricted
Subsidiaries or the extinguishment of any Debt of such Person or any of the
Restricted Subsidiaries; and

(b) any extraordinary gain (but not loss), together with any related provision
for taxes on such extraordinary gain (but not loss).

 

-23-



--------------------------------------------------------------------------------

“Net Proceeds” means the aggregate cash proceeds received by the Subsidiary
Borrower or any Restricted Subsidiaries in respect of any Asset Disposition
(including, without limitation, any cash received upon the sale or other
disposition of any non-cash consideration received in any Asset Disposition),
net of (1) the direct costs relating to such Asset Disposition, including
without limitation, legal, accounting and investment banking fees, sales
commission, relocation expenses incurred as a result of the Asset Disposition,
and taxes paid or payable as a result of the Asset Disposition after taking into
account any available tax credits or deductions and any tax sharing
arrangements, and (2) any reserve for adjustment in respect of the sale price of
such asset or assets established in accordance with GAAP.

“Non-Recourse Debt” means Debt:

(a) as to which neither the Subsidiary Borrower nor any of the Restricted
Subsidiaries (i) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Debt), (ii) is directly or
indirectly liable as a guarantor or otherwise, or (iii) constitutes the lender;

(b) no default with respect to which (including any rights that the holders of
the Debt may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any other Debt of
the Subsidiary Borrower or any of the Restricted Subsidiaries to declare a
default on such other Debt or cause the payment of the Debt to be accelerated or
payable prior to its stated maturity; and

(c) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Subsidiary Borrower or any of
the Restricted Subsidiaries.

“Note” has the meaning specified in Section 2.02(g)(iv).

“Noteholder Collateral Agent” means the collateral agent for the benefit of the
holders of the Senior Notes under each of the 2019 Indenture and the 2023
Indenture, together with its successors in such capacity.

“Notice of Borrowing” means a notice of borrowing in substantially the form of
the attached Exhibit D signed by a Responsible Officer of the applicable
Borrower.

“Notice of Continuation/Conversion” means a notice of continuation or conversion
in substantially the form of the attached Exhibit E signed by a Responsible
Officer of the applicable Borrower.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Advance, Letter of Credit or any Swap Contract to
which a Swap Counterparty is a party (other than an Excluded Swap Obligation),
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and

 

-24-



--------------------------------------------------------------------------------

including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) Synthetic Lease Obligations, or (c) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person (but, for the avoidance of doubt, excluding any Operating
Leases).

“Operating Lease” of a Person means any lease of Property (other than a lease
giving rise to a Capital Lease Obligation or an Off-Balance Sheet Liability) by
such Person as lessee that has an original term (including any required renewals
and any renewals effective at the option of the lessor) of one year or more.

“Other Guarantor” means a Guarantor that is a direct or indirect Subsidiary of
Parent but not a direct or indirect Subsidiary of the Subsidiary Borrower and
whose sole purpose is to be (a) a party to a Drilling Contract or an Internal
Charter or (b) the parent company of an Internal Charterer, in each case, to the
extent (i) such Subsidiary is not permitted to become a direct or indirect
Subsidiary of the Subsidiary Borrower due to restrictions imposed by the terms
of the applicable Drilling Contract, (ii) causing such Subsidiary to become a
direct or indirect Subsidiary of the Subsidiary Borrower would result in adverse
tax treatment or a violation of applicable Legal Requirements or (iii) the sole
business and activity of such Subsidiary is to act as a bidding entity for
Drilling Contracts. No Other Guarantor shall engage in any other business or
activities or incur or guarantee any Debt (other than guarantees of the
Obligations and the Senior Notes), and any earnings of such Other Guarantor
attributable to any Drilling Contract or Internal Charter in respect of a Vessel
shall be subject to the Earnings Assignment. As of the Closing Date, the Other
Guarantors are Vantage Driller I Co., Vantage Driller II Co., and Vantage
Driller IV Co., each a Cayman Islands exempted company with limited liability,
Vantage Holding Hungary Kft, a Hungarian limited liability company, Vantage
Drilling Netherlands BV, a private company with limited liability under the laws
of the Netherlands and PT Vantage Drilling Company Indonesia, a company
organized under the laws of Indonesia.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Parent” means Vantage Drilling Company, a Cayman Islands exempted company.

“Parent Consolidated Cash Flow” means, with respect to any period, the
Consolidated Net Income of Parent for such period plus, without duplication:

(a) an amount equal to (1) any extraordinary loss plus (2) any net loss realized
by Parent and its Subsidiaries in connection with an Asset Disposition, to the
extent such losses were deducted in computing such Consolidated Net Income; plus

 

-25-



--------------------------------------------------------------------------------

(b) provision for taxes based on income or profits of Parent and its
Subsidiaries for such period, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus

(c) the Consolidated Interest Expense of Parent and its Subsidiaries to the
extent that such Consolidated Interest Expenses were deducted in computing such
Consolidated Net Income; plus

(d) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of Parent and its Subsidiaries for such period to the extent that such
depreciation, amortization and other non-cash expenses were deducted in
computing such Consolidated Net Income; minus

(e) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, in each
case, on a consolidated basis and determined in accordance with GAAP.

Parent Consolidated Cash Flow shall be calculated to give effect to the
following:

(1) Pro forma effect shall be given to any acquisition of a company, business,
asset or Additional Vessel that has been made by Parent or any of its
Subsidiaries or to the commencement of operations of an Additional Vessel first
delivered to Parent or any of its Subsidiaries, in each case, during the
four-quarter reference period, or approved and expected to be consummated within
30 days of the calculation date, including, in each case, through a merger or
consolidation or an acquisition, and including any related financing
transactions, in each case during the four-quarter reference period or
subsequent to such reference period and on or prior to the calculation date, in
each case, as if such transaction had occurred on the first day of the
applicable four-quarter reference period.

(2) With respect to the calculation of the Consolidated Interest Coverage Ratio
for purposes of Section 6.02(a)(xiv) hereof, pro forma effect shall be given to
any delivery to, or acquisition by, Parent or any of its consolidated
Subsidiaries of any Additional Vessel or construction contract for such
Additional Vessel usable in the normal course of business of Parent that is (or
are) subject to a Qualified Services Contract; provided that:

(A) the amount of Parent Consolidated Cash Flow attributable to such Additional
Vessel shall be calculated in good faith by a responsible financial or
accounting officer of such Person;

 

-26-



--------------------------------------------------------------------------------

(B) in the case of earned revenues under a Qualified Services Contract, the
Parent Consolidated Cash Flow shall be based on revenues actually earned
pursuant to the Qualified Services Contract relating to such Additional Vessel
or Additional Vessels, taking into account, where applicable, only actual
expenses incurred without duplication in any measurement period;

(C) the amount of Parent Consolidated Cash Flow shall be the lesser of the
Parent Consolidated Cash Flow derived on a pro forma basis from revenues for
(i) the first full year of the Qualified Services Contract and (ii) the average
of the Parent Consolidated Cash Flow of each year of such Qualified Services
Contract for the term of the Qualified Services Contract;

(D) in determining the estimated expenses attributable to such Additional
Vessel, the calculation shall give effect to the interest expense attributable
to the incurrence, assumption or guarantee of any Debt relating to the
construction, delivery and/or acquisition of such Additional Vessel (including
Debt that is to be Incurred following the time of calculation in order to
consummate the construction, acquisition and/or delivery of the Additional
Vessel);

(E) with respect to any expenses attributable to an Additional Vessel, if the
actual expenses differ from the estimate, the actual amount shall be used in
such calculation;

(F) if a Qualified Services Contract is terminated, or is amended, supplemented
or modified, following the calculation date, and after giving effect to the
termination or the terms of such Qualified Services Contract as so amended,
supplemented or modified, the Subsidiary Borrower would not have been able to
but did incur additional Debt pursuant to the ratio set forth in
Section 6.02(a)(xv) hereof, Parent will, at the time of any such event, be
required to either: (a) repay all or any part of any such Debt that would not
have been permitted to be incurred had the Qualified Services Contract or such
amendments, supplements or modifications thereto not been in effect at the time
such Debt was originally incurred, or (b) enter into a replacement Qualified
Services Contract, the terms of which would have permitted the incurrence of
such Debt had such replacement contract been in effect at the time such Debt was
incurred; and

(G) notwithstanding the foregoing, the pro forma inclusion of Parent
Consolidated Cash Flow attributable to any such Qualified Services Contract for
the four-quarter reference period shall be reduced by the actual Parent
Consolidated Cash Flow from such Additional Vessel previously earned and
accounted for in the actual results for the four-quarter reference period, which
actual Parent Consolidated Cash Flow may be included in the foregoing clause
(1).

(3) The Parent Consolidated Cash Flow attributable to discontinued operations,
as determined in accordance with GAAP, and operations or businesses disposed of
prior to the calculation date, shall be excluded.

 

-27-



--------------------------------------------------------------------------------

(4) The provision for taxes based on the income or profits of, and the
depreciation, amortization and other non-cash expenses of, a Subsidiary (other
than an Unrestricted Subsidiary) will be added to Consolidated Net Income to
compute Parent Consolidated Cash Flow only to the extent that a corresponding
amount would be permitted at the date of determination to be dividended to
Parent by such Subsidiary without prior governmental approval (that has not been
obtained), and without direct or indirect restriction pursuant to the terms of
its charter and all agreements, instruments, judgments, decrees, orders,
statutes, rules and governmental regulations applicable to the Subsidiary or its
stockholders.

For the avoidance of doubt, (i) the calculation of the ratio test set forth in
Section 6.02(a)(xiv) hereof, shall give effect to any incurrence, assumption or
guarantee of any Debt relating to the construction, delivery and/or acquisition
of any Additional Vessel in accordance with the foregoing clauses (1) and (2);
and (ii) the acquisition of an Additional Vessel with actual earned Parent
Consolidated Cash Flow and future Parent Consolidated Cash Flow expected by
virtue of the existence of a Qualified Services Contract, may be given pro forma
effect due to the combined effect of the foregoing clauses (1) and (2).

“Pari Passu Collateral Agent” has the meaning set forth in the Intercreditor
Agreement.

“Pari Passu Obligations” has the meaning set forth in the Intercreditor
Agreement.

“Payment Dates” means the last Business Day of each March, June, September and
December.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Business” means (a) with respect to the Subsidiary Borrower and the
Restricted Subsidiaries, a business in which the Subsidiary Borrower and the
Restricted Subsidiaries were engaged on the Closing Date, and any business
reasonably related or complimentary thereto; and (b) with respect to Parent, the
ownership of the Equity Interests in the Subsidiary Borrower and Parent’s other
Subsidiaries and the business in which Parent is engaged on the Closing Date and
any business reasonably related or complimentary thereto.

“Permitted Liens” has the meaning set forth in Section 6.01.

“Permitted Operating Expense and Tax Reimbursements” means, without duplication
as to amounts, actual amounts paid by Parent for the benefit of the Subsidiary
Borrower and the Restricted Subsidiaries in respect of bona fide goods, taxes,
services and other operating expenses incurred from and after the Closing Date
and relating to the Permitted Business of the

 

-28-



--------------------------------------------------------------------------------

Subsidiary Borrower and the Restricted Subsidiaries; provided that any amounts
so paid to Parent are on terms no less favorable than those available in arm’s
length transactions with unaffiliated third parties; provided further, that in
no event shall any amounts that may be classified as Permitted Parent Payments
be treated as Permitted Operating Expense and Tax Reimbursements.

“Permitted Parent Payments” means, without duplication as to amounts, payments
to Parent by the Subsidiary Borrower or any Restricted Subsidiary to permit
Parent to pay reasonable and bona fide franchise taxes and accounting, legal and
administrative expenses of the Subsidiary Borrower and the Guarantors when due,
in an aggregate amount not to exceed $25,000,000 per annum, which amount shall
increase by 1.0% per annum on January 1 of each year, beginning on January 1,
2013.

“Permitted Prior Liens” means, at any time with respect to a Vessel:

(a) Liens for crews’ wages (including the wages of the master of the Vessel)
that are either discharged in the ordinary course of business or are being
contested in good faith and by appropriate proceedings diligently conducted or
other acts by the relevant Loan Party and such Loan Party shall have set aside
on its books adequate reserves with respect to such Lien and so long as such
deferment in payment shall not subject the Vessel to sale, forfeiture or loss;

(b) Liens for salvage (including contract salvage) or general average, and Liens
for wages of stevedores employed by the owner of the Vessel, the master of the
Vessel or a charterer or lessee of such Vessel, if any such Lien is being
contested in good faith and by appropriate proceedings diligently conducted or
other acts by the relevant Loan Party and such Loan Party shall have set aside
on its books adequate reserves with respect to such Lien and so long as such
deferment in payment shall not subject the Vessel to sale, forfeiture or loss;

(c) shipyard Liens and other Liens arising by operation of law arising in the
ordinary course of business in operating, maintaining and repairing the Vessel
(other than those referred to in (i) and (ii) above), that are either discharged
in the ordinary course of business or are being contested in good faith and by
appropriate proceedings diligently conducted or other acts by the relevant Loan
Party, and such Loan Party shall have set aside on its books adequate reserves
with respect to such Lien and so long as such deferment in payment shall not
subject the Vessel to sale, forfeiture or loss; provided that, except in respect
of maritime Liens for necessaries provided in the United States to any Vessel
registered under a foreign flag, any such Lien shall be permitted only to the
extent it is subordinate to the Lien of the relevant Ship Mortgage in respect of
such Vessel;

(d) Liens for damages arising from maritime torts which are covered by insurance
and any deductible applicable thereto, or in respect of which a bond or other
security has been posted on behalf of the relevant Loan Party with the
appropriate court or other tribunal to prevent the arrest or secure the release
of the Vessel from arrest, unless any such Lien is being contested in good faith
and by appropriate proceedings or other acts by the relevant Loan Party, and
such Loan Party shall have set aside on its books adequate reserves with respect
to such Lien and so long as such deferment in payment shall not subject the
Vessel to sale, forfeiture or loss;

 

-29-



--------------------------------------------------------------------------------

(e) Liens that, as indicated by the written admission of liability therefor by
an insurance company, are covered by insurance (subject to reasonable
deductibles);

(f) Liens for charters or subcharters or leases or subleases permitted under
this Agreement; provided that any such Lien shall be permitted only to the
extent it is subordinate to the Lien of the relevant Ship Mortgage in respect of
such Vessel, except with respect to any such Lien in existence on the date
hereof; and

(g) Liens of any Ship Mortgage in favor of the Administrative Agent.

“Permitted Refinancing Debt “ means any Debt of Parent, the Subsidiary Borrower
or any of the Restricted Subsidiaries issued in exchange for, or the net
proceeds of which are used to renew, refund, refinance, replace, defease or
discharge other Debt of Parent, the Subsidiary Borrower or any of the Restricted
Subsidiaries (other than intercompany Debt); provided that:

(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Debt does not exceed the principal amount (or accreted value, if
applicable) of the Debt renewed, refunded, refinanced, replaced, defeased or
discharged (plus all accrued interest on the Debt and the amount of all fees and
expenses, including premiums, incurred in connection therewith);

(b) such Permitted Refinancing Debt has a final maturity date later than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Debt being renewed,
refunded, refinanced, replaced, defeased or discharged;

(c) if the Debt being renewed, refunded, refinanced, replaced, defeased or
discharged is subordinated in right of payment to the Senior Notes and the
Obligations, such Permitted Refinancing Debt has a final maturity date later
than the final maturity date of, and is subordinated in right of payment to, the
Senior Notes and the Obligations on terms at least as favorable to the Secured
Parties as those contained in the documentation governing the Debt being
renewed, refunded, refinanced, replaced, defeased or discharged;

(d) in the case of Debt of the Subsidiary Borrower or any Restricted Subsidiary,
such Debt is incurred either by the Subsidiary Borrower or by the Restricted
Subsidiary or both the Subsidiary Borrower and the Restricted Subsidiary (along
with the Parent in any case if the Parent was liable on such Debt), who is the
obligor on the Debt being renewed, refunded, refinanced, replaced, defeased or
discharged; and

(e) in the case of Debt of Parent, such Debt is incurred either by Parent or by
an Excluded Parent Subsidiary or both Parent and an Excluded Parent Subsidiary
who is the obligor on the Debt being renewed, refunded, refinanced, replaced,
defeased or discharged.

“Permitted Third Party Charter” means the charter of a Vessel to a third party
in conjunction with the conduct of drilling operations, where a Guarantor (other
than Parent) effectively retains operational control of the Vessel and local law
requires a resident person of the nation in whose waters the Vessel is located
to charter the Vessel as a condition to the lawful conduct of drilling
operations in such waters and where the Subsidiary Borrower or a Guarantor is
the ultimate beneficiary of indemnities under the Drilling Contract.

 

-30-



--------------------------------------------------------------------------------

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.

“Plan” means any Pension Plan or Multiemployer Plan.

“Pro Rata Share” means, (a) with respect to each Lender under the Letter of
Credit Tranche, (i) before all of the Letter of Credit Commitments terminate,
the ratio (expressed as a percentage) of such Lender’s Letter of Credit
Commitment to the aggregate Letter of Credit Commitments at such time and
(ii) thereafter, the ratio (expressed as a percentage) of such Lender’s
aggregate outstanding Letters of Credit at such time to the aggregate
outstanding Letters of Credit of all the Lenders at such time and (b) with
respect to each Lender under the Revolving Credit Tranche, (i) before all of the
Revolving Credit Commitments terminate, the ratio (expressed as a percentage) of
such Lender’s Revolving Credit Commitment to the aggregate Revolving Credit
Commitments at such time and (ii) thereafter, the ratio (expressed as a
percentage) of such Lender’s aggregate outstanding Loans at such time to the
aggregate outstanding Loans of all the Lenders at such time. The initial Pro
Rata Share of each Lender with respect to each Tranche is set forth opposite the
name of such Lender on Annex I or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Property” of any Person means any interest of such Person in any property or
asset (whether real, personal or mixed, tangible or intangible).

“Projections” means the Parent’s forecasted consolidated and consolidating:
(a) balance sheets; (b) profit and loss statements; (c) cash flow statements;
and (d) capitalization statements, all prepared on a Subsidiary by Subsidiary
basis and based upon good faith estimates and assumptions by the Parent believed
to be reasonable at the time made, together with appropriate supporting details
and a statement of underlying assumptions.

“Qualified Services Contract” means, with respect to any Additional Vessel
acquired by or committed to be delivered to, Parent or any of its Subsidiaries,
a bona fide contract or series of contracts, together with any amendments,
supplements or modifications thereto, that the Board of Directors of Parent,
acting in good faith, designates as a “Qualified Services Contract” pursuant to
a resolution of the Board of Directors of Parent, which contract or contracts:

(a) are between Parent or one of its Subsidiaries, on the one hand, and (a) a
Person with a rating (or a Person whose parent has such a rating) of either BBB-
or higher from S&P or Baa3 or higher from Moody’s, or if such ratings are not
available, then a similar investment grade rating from another nationally
recognized statistical rating agency or (b) any other Person provided such
contract is supported by letters of credit, performance bonds or guarantees from
a Person or its parent that has an investment grade rating as described in the
preceding subclause

 

-31-



--------------------------------------------------------------------------------

(a) of this clause (1), or such contract provides for a lockbox or similar
arrangements or direct payment to Parent or its Subsidiary, as the case may be,
by a Person with (or a Person whose parent has) such an investment grade rating,
for the full amount of the contracted payments due over the four-quarter
reference period considered in calculating Consolidated Cash Flow;

(b) provide for services to be performed by Parent or one or more of its
Subsidiaries involving the use of such Additional Vessel by Parent or one or
more of its Subsidiaries, in either case for a minimum aggregate period of at
least one year;

(c) provide for a fixed or minimum dayrate or fixed rate for such Additional
Vessel covering all the period in (b) above; and

(d) for purposes of Section 6.02, provide that revenues from such Qualified
Services Contract are to be received by Parent or its Subsidiary within one year
of (a) delivery of the related Additional Vessel and (b) the incurrence of any
Debt pursuant to Section 6.02.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.

“Responsible Officer” means the Chief Executive Officer, Chief Financial
Officer, Treasurer, Chief Accounting Officer, Assistant Treasurer, Finance
Director or Tax Director of a Person.

“Restricted Payment” means, with respect to any Person: (a) the declaration or
making by such Person or any of its Subsidiaries of any dividend or other
distribution with respect to any Equity Interest of such Person (other than
dividends or distributions payable in Equity Interests (other than Disqualified
Stock) of the Subsidiary Borrower and other than dividends or distributions
payable to the Subsidiary Borrower or any Restricted Subsidiary); (b) any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancelation or termination of any Equity Interests in such Person
or any Subsidiary thereof or any option, warrant or other right to acquire any
such Equity Interests in such Person or any Subsidiary thereof; (c) any payment
or prepayment (scheduled or otherwise) of principal of, premium, if any, or
interest on, any subordinated Debt, or the issuance of a notice of an intention
to do any of the foregoing (excluding any intercompany Debt between or among
Parent, the Subsidiary Borrower and any Guarantors); and (d) any payment by such
Person or any of its Subsidiaries of any management, consulting or similar fees
to any Affiliate, whether pursuant to a management agreement or otherwise.

 

-32-



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of the Subsidiary Borrower that is
not an Unrestricted Subsidiary.

“Revolving Credit Commitment” means, with respect to any Lender, the commitment
of such Lender, if any, to make Advances under Section 2.01, as such commitment
may be (a) reduced from time to time pursuant to Section 2.06(c) and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.06. The initial amount of a Lender’s Revolving Credit
Commitment, if any, is set forth on Annex I or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Credit
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Credit Commitments is $168,000,000.

“Revolving Credit Lender” means, at any time, any Person that has a Revolving
Credit Commitment or an outstanding Advance at such time. As of the Closing
Date, the Revolving Credit Lenders are those Persons listed on Annex I as having
a Revolving Credit Commitment.

“Revolving Credit Tranche” means the tranche hereunder relating to the Revolving
Credit Commitments, the Advances made thereunder and the Lenders having
Revolving Credit Commitments or Credit Exposure in respect of such Advances.

“Royal Bank” has the meaning specified in the introductory paragraph hereto.

“S&P” means Standard & Poor’s Rating Agency Group, a division of Mc-Graw Hill
Companies, Inc., or any successor that is a national credit rating organization.

“SEC” means the Securities and Exchange Commission, and any successor entity.

“Secured Parties” means the Administrative Agent, the Lenders and the Swap
Counterparties.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.

“Security Agreement” means collectively (a) the Third Amended and Restated
Pledge and Security Agreement made by one or more of the Loan Parties in favor
of the Pari Passu Collateral Agent in form and substance reasonably acceptable
to the Administrative Agent, and (b) the Third Amended and Restated Pledge
Agreement made by the Parent in favor of the Pari Passu Collateral Agent for the
benefit of the Secured Parties in form and substance reasonably acceptable to
the Administrative Agent, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, including,
without limitation, by any supplement thereto executed and delivered prior to or
after the date of this Agreement in order to effect the joinder of any
additional Restricted Subsidiary.

“Security Documents” means, collectively, each Assignment, each Ship Mortgage,
the Security Agreement, the Intercreditor Agreement, the Collateral Assignment
of Construction Contract and each other document, instrument or agreement
between a Loan Party and the Pari Passu Collateral Agent in connection therewith
or otherwise executed by a Loan Party and the Pari Passu Collateral Agent in
order to secure all or a portion of the Obligations in form and substance
reasonably acceptable to the Administrative Agent.

 

-33-



--------------------------------------------------------------------------------

“Senior Notes” means the 2019 Senior Notes and the 2023 Senior Notes.

“Ship Mortgages” means, collectively, the statutory mortgages and collateral
deeds of covenant and the first naval mortgages over the Vessels, each duly
registered in the Bahamian or Panamanian Ship registry, respectively, in favor
of the Pari Passu Collateral Agent, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, in
form and substance reasonably acceptable to the Administrative Agent.

“Significant Subsidiary” means, on any date of determination, any Restricted
Subsidiary other than a Restricted Subsidiary that (i) is not party to a
drilling contract or the owner of a Vessel, and (ii) the fair market value of
the assets of which (including the assets of its subsidiaries) is equal to or
less than 1% of the fair market value of the total consolidated assets of Parent
as of the date of determination.

“Subsidiary” of a Person means any corporation, association, partnership or
other business entity of which more than 50% of the outstanding Equity Interests
having by the terms thereof ordinary voting power under ordinary circumstances
to elect a majority of the Board of Directors or Persons performing similar
functions (or, if there are no such directors or Persons, having general voting
power) of such entity (irrespective of whether at the time Equity Interests of
any other class or classes of such entity shall or might have voting power upon
the occurrence of any contingency) which entity is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more
Subsidiaries of such Person or by one or more Subsidiaries of such Person.

“Subsidiary Borrower Consolidated Cash Flow” means, with respect to any period,
the Consolidated Net Income of the Subsidiary Borrower for such period plus,
without duplication:

(a) an amount equal to (i) any extraordinary loss plus (ii) any net loss
realized by the Subsidiary Borrower or any of the Restricted Subsidiaries in
connection with an Asset Disposition, to the extent such losses were deducted in
computing such Consolidated Net Income; plus

(b) provision for taxes based on income or profits of the Subsidiary Borrower
and the Restricted Subsidiaries for such period, to the extent that such
provision for taxes was deducted in computing such Consolidated Net Income; plus

(c) the Consolidated Interest Expense of the Subsidiary Borrower and the
Restricted Subsidiaries to the extent that such Consolidated Interest Expense
was deducted in computing such Consolidated Net Income; plus

(d) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was

 

-34-



--------------------------------------------------------------------------------

paid in a prior period) of the Subsidiary Borrower and the Restricted
Subsidiaries for such period to the extent that such depreciation, amortization
and other non-cash expenses were deducted in computing such Consolidated Net
Income; minus

(e) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, in each
case, on a consolidated basis and determined in accordance with GAAP.

Subsidiary Borrower Consolidated Cash Flow shall be calculated to give effect to
the following:

(1) Pro forma effect shall be given to any acquisition of a company, business,
asset or Vessel that has been made by the Subsidiary Borrower or any of the
Restricted Subsidiaries during the four-quarter reference period, or approved
and expected to be consummated within 30 days of the calculation date,
including, in each case, through a merger or consolidation or an acquisition,
and including any related financing transactions, in each case during the
four-quarter reference period or subsequent to such reference period and on or
prior to the calculation date, in each case, as if such transaction had occurred
on the first day of the applicable four-quarter reference period.

(2) The Subsidiary Borrower Consolidated Cash Flow attributable to discontinued
operations, as determined in accordance with GAAP, and operations or businesses
disposed of prior to the calculation date, shall be excluded.

(3) The provision for taxes based on the income or profits of, and the
depreciation, amortization and other non-cash expenses of, a Restricted
Subsidiary will be added to Consolidated Net Income to compute Subsidiary
Borrower Consolidated Cash Flow only to the extent that a corresponding amount
would be permitted at the date of determination to be dividended to the
Subsidiary Borrower by such Restricted Subsidiary without prior governmental
approval (that has not been obtained), and without direct or indirect
restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Restricted Subsidiary or its stockholders.

For the avoidance of doubt, the calculation of the ratio test set forth in
Section 6.02(a)(xiv) hereof, shall give effect to any incurrence, assumption or
guarantee of any Debt relating to the construction, delivery and/or acquisition
of any Vessel in accordance with the foregoing clause (1).

“Super Senior Debt to EBITDA Ratio” means, for any Person as of the end of any
fiscal quarter, the ratio of (a) Total Super Senior Debt for such Person and its
Subsidiaries on a consolidated basis as of the end of such fiscal quarter to
(b) Consolidated EBITDA for such Person and its Subsidiaries on a consolidated
basis for the then most-recently ended four fiscal quarters.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or

 

-35-



--------------------------------------------------------------------------------

bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Counterparty” means any Lender or any Affiliate thereof that is party to a
Swap Contract with any Loan Party and is otherwise reasonably acceptable to the
Administrative Agent.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of Property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loans” means the 2012 Term Loans and the 2013 Term Loans.

“Titanium Explorer” means the Bahamas flag vessel (formerly known as the
Dragonquest).

“Total Super Senior Debt” means, as of any date of determination, with respect
to the Borrowers and the Subsidiaries, determined on a consolidated basis, an
amount equal to the sum

 

-36-



--------------------------------------------------------------------------------

of all Loans outstanding hereunder plus the outstanding Letter of Credit
Obligations other than Letter of Credit Obligations which have been cash
collateralized in accordance with the terms hereof.

“Tranche” means the Letter of Credit Tranche or the Revolving Credit Tranche, as
applicable.

“Transaction Documents” means (a) the 2023 Indenture, (b) the 2013 Term Loan
Facility, (c) the Tungsten Construction Contract and (d) each other material
document executed on or before the Closing Date with respect to the construction
of the Tungsten Explorer.

“Tungsten Construction Contract” means that certain Construction Contract
between Daewoo Shipbuilding & Marine Engineering Co., Ltd. and Tungsten Explorer
Company dated May 9, 2011, respecting the construction of the Tungsten Explorer,
as amended, modified or supplemented from time to time.

“Tungsten Delivery Date” means the date on which the Tungsten Explorer is
delivered by Daewoo Shipbuilding & Marine Engineering Co., Ltd. To and accepted
by the applicable Loan Party.

“Tungsten Explorer” means the Ultra Deepwater Drillship Hull No. 3615 currently
under construction at Daewoo Shipbuilding & Marine Engineering Co., Ltd., with
delivery expected in the second quarter of 2013, which is expected to be owned
by the Subsidiary Borrower or a Restricted Subsidiary under Bahamian flag.

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York, as amended from time to time, and any successor statute.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unrestricted Subsidiary” means any Subsidiary of the Subsidiary Borrower that
is designated by the Board of Directors of Parent as an Unrestricted Subsidiary
pursuant to a resolution of such Board of Directors, but only to the extent that
such Subsidiary:

(a) has no Debt other than Non-Recourse Debt;

(b) except as permitted by Section 6.08, is not party to any agreement,
contract, arrangement or understanding with Parent, the Subsidiary Borrower or
any Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to Parent, the Subsidiary
Borrower or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of the Subsidiary Borrower;

(c) is a Person with respect to which none of Parent, the Subsidiary Borrower
nor any of the Restricted Subsidiaries has any direct or indirect obligation
(a) to subscribe for additional Equity Interests or (b) to maintain or preserve
such Person’s financial condition or to cause such Person to achieve any
specified levels of operating results;

 

-37-



--------------------------------------------------------------------------------

(d) has not guaranteed or otherwise directly or indirectly provided credit
support for any Debt of the Subsidiary Borrower or any of the Restricted
Subsidiaries; and

(e) is not the owner or Internal Charterer of a Vessel.

“Unused Commitments” means the difference between (a) the aggregate Commitments
and (b) the sum of the Advances and the Letter of Credit Exposure.

“US Prime Rate” means the rate of interest per annum determined by the
Administrative Agent from time to time as its prime commercial lending rate for
United States Dollar loans in the United States for such day. The Prime Rate is
not necessarily the lowest rate that the Administrative Agent is charging any
corporate customer.

“Vessel Asset Sale” means a sale, lease (except under an Internal Charter, a
Drilling Contract or a Permitted Third Party Charter), conveyance or other
disposition of all or any minority interest in any Vessel, right to a Vessel or
construction contract respecting the construction of any Vessel; provided that
any Vessel Asset Sale with respect to a minority interest in a Vessel will be
subject to the Ship Mortgage relating to such Vessel.

“Vessels” means (i) the Panamanian flag vessels the Topaz Driller, the Emerald
Driller, the Sapphire Driller and the Aquamarine Driller, (ii) the Drillships
and (iii) any other vessel hereafter acquired by the Subsidiary Borrower or any
Restricted Subsidiary, in each case together with all related spares, equipment
and any additions or improvements; provided that for the purposes of any
provision related to the acquisition or disposition of a Vessel, such
acquisition or disposition may be conducted through the transfer of all of the
Equity Interests of any special purpose entity that owns such Vessel; provided
that upon the consummation of any Vessel Asset Sale (including, for the
avoidance of doubt, with respect to the Tungsten Explorer) involving the sale,
lease, conveyance or other disposition of all of the interests in a Vessel
permitted hereunder, any Vessel that is the subject of such Vessel Asset Sale,
shall no longer constitute thereafter a Vessel hereunder.

“Voting Stock” means, with respect to any Person, securities of any class or
classes of Equity Interests or other interests (including partnership interests)
in such Person entitling the holders thereof (whether at all times or at the
time that such class of Equity Interests has voting power by reason of the
happening of any contingency) to vote in the election of members of the Board of
Directors or comparable body of such Person.

“Weighted Average Life to Maturity” means, when applied to any Debt at any date,
the number of years obtained by dividing:

(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the Debt, by
(ii) the number of years (calculated to the nearest one twelfth) that will
elapse between such date and the making of such payment; by

(b) the then outstanding principal amount of such Debt.

 

-38-



--------------------------------------------------------------------------------

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

Section 1.03 Accounting Terms.

(a) For purposes of this Agreement, unless otherwise specified herein, all
accounting terms not otherwise defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time.

(b) If at any time any Accounting Change (as defined below) would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Parent shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Parent shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
“Accounting Changes” means changes in accounting principles required by GAAP and
implemented by the Parent. Notwithstanding anything in this Agreement to the
contrary, any change in GAAP that would require obligations under operating
leases to be treated similarly to Capital Lease Obligations shall not be given
effect in the definition of Debt or any related definitions or in the
computation of any financial ratio or requirement hereunder.

(c) In addition, all calculations and defined accounting terms used herein
shall, unless expressly provided otherwise, when referring to any Person, refer
to such Person on a consolidated basis and mean such Person and its consolidated
subsidiaries.

Section 1.04 Miscellaneous. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” The word “or”
shall not be exclusive. Unless the context requires otherwise (a) any definition
of or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to

 

-39-



--------------------------------------------------------------------------------

include such Person’s successors and permitted assigns, (c) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) any reference to any law or regulation herein
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

ARTICLE II.

THE CREDIT FACILITY

Section 2.01 Advances. Each Revolving Credit Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Advances to any
Borrower from time-to-time on any Business Day during the Commitment Period in a
maximum principal amount up to but not to exceed at any time outstanding its
Revolving Credit Commitment; provided however that the aggregate outstanding
principal amount of the sum of (i) all Advances plus, without duplication,
(ii) the Letter of Credit Exposure shall not exceed at any time the aggregate
Commitments hereunder. Each Advance shall be in an aggregate amount not less
than $1,000,000 and in integral multiples thereof. Within the limits of each
Revolving Credit Lender’s Revolving Credit Commitment, the Borrowers may from
time-to-time borrow, prepay pursuant to Section 2.06 and reborrow under this
Section 2.01.

Section 2.02 Method of Borrowing.

(a) Notice. Each Advance shall be made pursuant to a Notice of Borrowing, given
not later than 12:00 p.m. Noon (New York time) (i) on the third Business Day
before the requested Borrowing Date of any Advance of, conversion to or
continuation of Eurodollar Advances or of any conversion of Eurodollar Advances
to ABR Advances, and (ii) on the Business Day before the requested date of any
ABR Advances, in each case to the Administrative Agent’s Applicable Lending
Office. The Administrative Agent shall give to each Revolving Credit Lender
prompt notice on the day of receipt of a timely Notice of Borrowing. The Notice
of Borrowing shall be in writing specifying (A) the Borrowing Date (which shall
be a Business Day), (B) the aggregate principal amount of such Advance, (C) with
respect to any Eurodollar Advances, the requested Interest Period to apply
thereto and (D) the applicable Borrower. The Administrative Agent shall promptly
notify each Revolving Credit Lender of the applicable interest rate under
Section 2.05(a)(i) or (ii). Each Revolving Credit Lender shall make available
its Pro Rata Share of such Advance before 2:00 p.m. (New York time) on the
Borrowing Date in immediately available funds to the Administrative Agent at its
Applicable Lending Office. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the conditions precedent set forth in Article III,
the Administrative Agent will promptly make such funds available to the
applicable Borrower not later than 3:00 p.m. (New York time) at such account as
such Borrower shall specify in writing to the Administrative Agent.

 

-40-



--------------------------------------------------------------------------------

(b) Continuations; Conversions. In order to elect to Continue or convert an
Advance under this Section, the applicable Borrower shall deliver an irrevocable
Notice of Continuation/Conversion to the Administrative Agent at its Applicable
Lending Office no later than 12:00 p.m. Noon (New York time) (i) at least three
Business Days in advance of the requested date of any conversion to or
continuation of Eurodollar Advances or of any conversion of Eurodollar Advances
to ABR Advances, and (ii) at least one Business Day in advance of the requested
date of any ABR Advance. Each such Notice of Continuation/Conversion shall be in
writing or by telex, telecopier or telephone, confirmed promptly in writing
specifying (A) the requested Continuation or conversion date (which shall be a
Business Day), (B) the amount of the Advances to be Continued or converted, and
(C) with respect to any Eurodollar Advances, the requested Interest Period to
apply thereto. Promptly after receipt of a Notice of Continuation/Conversion
under this paragraph, the Administrative Agent shall provide each Revolving
Credit Lender with a copy thereof and notify each Revolving Credit Lender of the
interest rate under Sections 2.05(a)(i) or (ii).

(c) Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:

(i) at no time shall there be more than five Interest Periods applicable to
outstanding Eurodollar Advances;

(ii) if the Administrative Agent is unable to determine the Eurodollar Rate for
any requested Advance and the Administrative Agent gives telephonic or telecopy
notice thereof to the Borrowers as soon as practicable, the right of any
Borrower to select Eurodollar Advances for any subsequent Advance and the
obligation of the Revolving Credit Lenders to make such Eurodollar Advances
shall be suspended until the Administrative Agent shall notify, and the
Administrative Agent agrees to promptly so notify, the Borrowers and the
Revolving Credit Lenders that the circumstances causing such suspension no
longer exist, and each such Advance shall be an ABR Advance;

(iii) if the Majority Lenders with respect to the Revolving Credit Tranche
shall, by 11:00 a.m. (New York time) at least one Business Day before the date
of any requested Advance, notify the Administrative Agent that the Eurodollar
Rate will not adequately reflect the cost to such Revolving Credit Lenders of
making or funding their respective Eurodollar Advances and the Administrative
Agent gives telephonic or telecopy notice thereof to the Borrowers as soon as
practicable, (A) the right of any Borrower to select Eurodollar Advances and the
obligation of the Revolving Credit Lenders to make Eurodollar Advances shall be
suspended until the Majority Lenders with respect to the Revolving Credit
Tranche shall notify, and the Majority Lenders with respect to the Revolving
Credit Tranche agree to promptly so notify, the Administrative Agent, who will
in turn promptly notify Borrowers and the other Revolving Credit Lenders, that
the circumstances causing such suspension no longer exist, and (B) each Advance
shall, on the last day of the then existing Interest Period, either (1) convert
into an ABR Advance or (2) continue as one or more Eurodollar Advances of
Interest Periods not affected by such notice of the Majority Lenders with
respect to the Revolving Credit Tranche, as selected by the Borrowers;

 

-41-



--------------------------------------------------------------------------------

(iv) if any Borrower shall fail to select the duration or Continuation of any
Interest Period for any Eurodollar Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01 and
paragraphs (a) and (b) above or shall fail to deliver a Notice of
Continuation/Conversion, the Administrative Agent will forthwith so notify such
Borrower and the Revolving Credit Lenders and such Borrower shall be deemed to
have selected an Interest Period of one month’s duration; and

(v) if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Majority Lenders with respect to the Revolving
Credit Tranche, so notifies the Borrowers in writing, then, so long as an Event
of Default is continuing, no Advance may be converted or Continued as a
Eurodollar Advance.

(d) Notices Irrevocable. Each Notice of Borrowing and each Notice of
Continuation/Conversion delivered by a Borrower shall be irrevocable and binding
on such Borrower. In the case of any Notice of Continuation/Conversion
specifying Eurodollar Advances, each Borrower shall indemnify each Revolving
Credit Lender against any loss, out-of-pocket cost or expense actually incurred
by such Revolving Credit Lender as a result of any failure to fulfill on or
before the Borrowing Date or the date specified in such Notice of
Continuation/Conversion for such Advance the conditions precedent set forth in
Article III, including, without limitation, any loss, cost or expense actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Revolving Credit
Lender when such Advance, as a result of such failure, is not made on such date.

(e) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Revolving Credit Lender before the Borrowing Date that
such Revolving Credit Lender will not make available to the Administrative Agent
such Revolving Credit Lender’s Pro Rata Share of the Advance, the Administrative
Agent may assume that such Revolving Credit Lender has made its Pro Rata Share
of such Advance available to the Administrative Agent on the Borrowing Date in
accordance with paragraph (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the applicable Borrower
on the Borrowing Date a corresponding amount. If and to the extent that such
Revolving Credit Lender shall not have so made its Pro Rata Share of such
Advance available to the Administrative Agent, such Revolving Credit Lender and
the applicable Borrower severally agree to immediately repay to the
Administrative Agent on demand such corresponding amount, together with interest
on such amount, for each day from the date such amount is made available to such
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of a Borrower, the interest rate applicable on such day to
Eurodollar Advances and (ii) in the case of such Revolving Credit Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. Subject to Section 2.16, if such Revolving Credit Lender shall
repay to the Administrative Agent such corresponding amount and interest as
provided above, such corresponding amount so repaid shall constitute such
Revolving Credit Lender’s Advance as part of such Advance for purposes of this
Agreement even though not made on the same day as the other Advances. If such
Revolving Credit

 

-42-



--------------------------------------------------------------------------------

Lender’s Advance as part of such Advance is not made available by such Revolving
Credit Lender within three Business Days of the Borrowing Date, the applicable
Borrower shall repay such Revolving Credit Lender’s share of such Advance
(together with interest thereon at the interest rate applicable during such
period to Eurodollar Advances) to the Administrative Agent not later than three
Business Days after receipt of written notice from the Administrative Agent
specifying such Revolving Credit Lender’s Pro Rata Share of such Advance that
was not made available to the Administrative Agent.

(f) Lender Obligations Several. The failure of any Revolving Credit Lender to
make an Advance shall not relieve any other Revolving Credit Lender of its
obligation, if any, to make its Advance on the applicable Borrowing Date. No
Revolving Credit Lender shall be responsible for the failure of any other
Revolving Credit Lender to make an Advance to be made by such other Revolving
Credit Lender on any applicable Borrowing Date.

(g) Noteless Agreement; Evidence of Debt.

(i) Each Revolving Credit Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the Debt of the Borrowers to such
Revolving Credit Lender resulting from the Advances made by such Revolving
Credit Lender from time to time, including the amounts of principal and interest
payable and paid to such Revolving Credit Lender from time to time hereunder.

(ii) The Administrative Agent shall also maintain accounts in which it will
record (A) the amount of each Advance made hereunder and the Interest Period
with respect thereto, (B) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Revolving Credit
Lender hereunder and (C) the amount of any sum received by the Administrative
Agent hereunder from each Borrower and each Revolving Credit Lender’s share
thereof.

(iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Revolving Credit Lender to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Obligations in accordance with their terms.

(iv) Any Revolving Credit Lender may request that the Advances owing to such
Revolving Credit Lender be evidenced by a promissory note (a “Note”). In such
event, the applicable Borrower shall execute and deliver to such Revolving
Credit Lender a Note payable to the order of such Revolving Credit Lender and
its registered assigns and in form and substance reasonably acceptable to the
Administrative Agent and such Borrower. Thereafter, the Advances evidenced by
such Note and interest thereon shall at all times (including after any
assignment pursuant to Section 10.06) be represented by one or more Notes
payable to the order of the payee named therein or any assignee pursuant to
Section 10.06, except to the extent that any such Revolving Credit Lender or
assignee subsequently returns any such Note for cancellation and requests that
such Advances once again be evidenced as described in paragraphs (i) and
(ii) above.

 

-43-



--------------------------------------------------------------------------------

Section 2.03 Fees.

(a) Commitment Fees. The Borrowers jointly and severally agree to pay to the
Administrative Agent for the pro rata benefit of each Lender a commitment fee (a
“Commitment Fee”) equal to the product of 0.50% per annum and the average daily
amount of the Unused Commitments during the Commitment Period. The Commitment
Fees payable pursuant to this clause (a) are due quarterly in arrears on the
last Business Day of each March, June, September and December commencing on the
first such date occurring after the Closing Date and continuing thereafter
through and including the Maturity Date. Notwithstanding the foregoing, no
Commitment Fee shall accrue on any Defaulting Lender’s Pro Rata Share of the
Unused Commitment and no Defaulting Lender shall be paid a Commitment Fee
hereunder while it is a Defaulting Lender.

(b) Agency Fees. The Borrowers jointly and severally agree to pay to the
Administrative Agent for its own account the fees as separately agreed upon in
the Fee Letter.

(c) Letter of Credit Fees.

(i) The Borrowers jointly and severally agree to pay to the Administrative Agent
for the pro rata benefit of each LC Lender a letter of credit fee at a per annum
rate equal to 3.50%. Each such fee shall be based on the maximum amount
available to be drawn under such Letter of Credit from the date of issuance of
the Letter of Credit until its expiration date and shall be payable quarterly in
arrears on the last Business Day of each March, June, September and December
until the earlier of its expiration date or the Maturity Date. Notwithstanding
the foregoing, no letter of credit fee shall accrue on any Defaulting Lender’s
Pro Rata Share of the such Letters of Credit and no Defaulting Lender shall be
paid a letter of credit fee hereunder while it is a Defaulting Lender.

(ii) In the event that either (A) the Issuing Bank (or any of its Affiliates) is
not an LC Lender hereunder or (B) the Issuing Bank (or any of its Affiliates) is
not the sole LC Lender hereunder, the Borrowers jointly and severally agree to
pay to the Administrative Agent for the benefit of the Issuing Bank, a fronting
fee for each Letter of Credit issued or outstanding after such occurrence for
its account equal to the greater of (y) $500.00 and (z) 0.25% per annum of the
amount available for drawing of such Letter of Credit. Each such fee shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December until the earlier of its expiration date or the Maturity
Date.

(iii) In addition, the Borrowers jointly and severally agree to pay to the
Issuing Bank all customary transaction costs and fees charged by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of a
Letter of Credit or processing of drawings thereunder, such costs and fees to be
due and payable on the date specified by the Issuing Bank in the invoice for
such costs and fees.

(d) Upfront Fee. On the Closing Date, the Borrowers jointly and severally agree
to pay to the Administrative Agent for the pro rata benefit of each Lender an
upfront fee in an amount equal to 0.75% of the outstanding Commitment of such
Lender on the Closing Date.

 

-44-



--------------------------------------------------------------------------------

(e) Generally. All such fees shall be paid on the dates due, in immediately
available Dollars to the Administrative Agent for distribution, if and as
appropriate, among the applicable Persons; provided that, any letter of credit
fees otherwise payable under this Section 2.03 for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided cash collateral satisfactory to the Issuing Bank pursuant to
Section 2.13 shall be payable, to the maximum extent permitted by applicable
Legal Requirements, to the other LC Lenders in accordance with the upward
adjustments in their respective Pro Rata Shares allocable to such Letter of
Credit pursuant to Section 2.16, with the balance of such fee, if any, payable
to the applicable Borrower if such Borrower has entered into the arrangements
described in Section 2.13, and otherwise to the Issuing Bank for its own
account. Once paid, absent manifest error, none of these fees shall be
refundable under any circumstances.

Section 2.04 Repayment. The outstanding principal amount of the Advances and all
other unpaid Obligations shall be payable by the Borrowers on the Maturity Date.

Section 2.05 Interest. Each Borrower shall pay interest on the unpaid principal
amount of each Advance made to such Borrower by each Lender to it from the date
of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(a) Advances.

(i) ABR Advances. If such Advance is an ABR Advance, a rate per annum equal to
ABR plus 2.50%, payable in arrears on each Payment Date and on the date such ABR
Advance shall be paid in full.

(ii) Eurodollar Advances. If such Advance is a Eurodollar Advance, a rate per
annum equal to the Eurodollar Rate for such Interest Period plus 3.50%, payable
in arrears on the last day of such Interest Period, and, in the case of Interest
Periods of greater than three months, on the Business Day which occurs during
such Interest Period three months from the first day of such Interest Period.

(b) Additional Interest on Eurodollar Advances. Each Borrower shall pay to each
Revolving Credit Lender, so long as any such Revolving Credit Lender shall be
required under regulations of the Federal Reserve Board to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Eurodollar Advance made to such Borrower by such Revolving Credit Lender, from
the effective date of such Advance until such principal amount is paid in full,
at an interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Revolving
Credit Lender for such Interest Period, payable on each date on which interest
is payable on such Advance. Such additional interest payable to any Revolving
Credit Lender shall be determined by such Revolving Credit Lender and notified
to the Borrowers through the Administrative Agent (such notice to include the
calculation of such additional interest, which calculation shall be conclusive
in the absence of manifest error, and be accompanied by any evidence indicating
the need for such additional interest as any Borrower may reasonably request).

(c) Usury Recapture. In the event the rate of interest chargeable under this
Agreement at any time (calculated after giving effect to all items charged which
constitute “interest” under applicable Legal Requirements, including fees and
margin amounts, if applicable) is greater than the Maximum Rate, the unpaid
principal amount of the Advances shall bear interest at the Maximum Rate until
the total amount of interest paid or accrued on the Advances equals the amount
of interest which would have been paid or accrued on the Advances if the stated
rates of interest set forth in this Agreement had at all times been in effect.

 

-45-



--------------------------------------------------------------------------------

In the event, upon payment in full of the Advances, the total amount of interest
paid or accrued under the terms of this Agreement and the Advances is less than
the total amount of interest which would have been paid or accrued if the rates
of interest set forth in this Agreement had, at all times, been in effect, then
each Borrower shall, to the extent permitted by applicable Legal Requirements,
pay the Administrative Agent for the account of the Revolving Credit Lenders an
amount equal to the difference between (i) the lesser of (A) the amount of
interest which would have been charged on its Advances if the Maximum Rate had,
at all times, been in effect and (B) the amount of interest which would have
accrued on its Advances if the rates of interest set forth in this Agreement had
at all times been in effect and (ii) the amount of interest actually paid under
this Agreement on its Advances.

In the event the Revolving Credit Lenders ever receive, collect or apply as
interest any sum in excess of the Maximum Rate, such excess amount shall, to the
extent permitted by law, be applied to the reduction of the principal balance of
the Advances, and if no such principal is then outstanding, such excess or part
thereof remaining shall promptly be paid to the applicable Borrower and such
Revolving Credit Lenders shall provide the applicable Borrower a reasonably
detailed written explanation of the nature and amount of such excess.

(d) Default Interest. Upon the occurrence and the during the continuance of an
Event of Default pursuant to Sections 7.01(a) or 7.01(e) or, if so elected by
the Majority Lenders, upon the occurrence and the during the continuance of any
other Event of Default, the Borrowers shall pay interest, to the extent
permitted by law, on the outstanding Advances to but excluding the date of
actual payment (after as well as before judgment) (a) in the case of overdue
principal, at the rate otherwise applicable to such Advance pursuant to
Section 2.05 plus 2.00% per annum and (b) in all other cases, at a rate per
annum equal to the rate that would be applicable to a Eurodollar Advance plus
2.00%.

Section 2.06 Prepayments.

(a) Optional Prepayments. Any Borrower may from time to time elect to prepay, in
whole or in part, without premium or penalty any of the Advances owing by it to
the Revolving Credit Lenders, after giving prior written notice of such election
to the Administrative Agent by 12:00 a.m. (New York time) (i) at least three
Business Days prior to any date of prepayment of Eurodollar Advances and (ii) at
least one Business Day prior to any date of prepayment of ABR Advances, in each
case, stating the proposed date and aggregate principal amount of such
prepayment. If any such notice is given, the Administrative Agent shall give
prompt notice thereof to each Revolving Credit Lender and such Borrower shall
prepay such Advances in whole or ratably in part in an aggregate principal
amount equal to the amount specified in such

 

-46-



--------------------------------------------------------------------------------

notice, together with accrued interest to the date of such prepayment on the
principal amount prepaid and amounts, if any, required to be paid pursuant to
Section 2.07; provided, however, that each partial prepayment shall be in an
aggregate principal amount not less than $1,000,000 and in integral multiples in
excess thereof (or such lesser amount as may then be outstanding).

(b) Mandatory Prepayments.

(i) If at any time the outstanding Advances exceed the aggregate Revolving
Credit Commitment or if the Letter of Credit Exposure exceeds the aggregate
Letter of Credit Commitment, the Borrowers shall immediately prepay the
principal amount outstanding of the Advances or cash collateralize the Letter of
Credit Obligations in accordance with Section 2.13), as applicable, in an amount
at least equal to such excess.

(ii) Each prepayment pursuant to this Section 2.06(b) shall be accompanied by
accrued interest on the amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.07 as a result of
such prepayment being made on such date.

(c) Optional Termination or Reduction of Commitments. Any Borrower may, without
premium or penalty, upon notice to the Administrative Agent, terminate the
aggregate Commitments, or from time to time permanently reduce the aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 p.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof (or such lesser amount as may then be available as aggregate
Commitments) and (iii) the Subsidiary Borrower shall not terminate or reduce the
aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Credit Exposure would exceed the aggregate
Commitments. The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the aggregate Commitments. Any
reduction of the aggregate Commitments shall be applied to the Commitment of
each Lender according to its Pro Rata Share. All fees accrued until the
effective date of any termination of the aggregate Commitments shall be paid on
the effective date of such termination.

(d) Illegality. If any Revolving Credit Lender shall notify the Administrative
Agent and the Borrowers that any Change in Law makes it unlawful for such
Revolving Credit Lender or its Applicable Lending Office to perform its
obligations under this Agreement or to make or maintain Eurodollar Advances then
outstanding hereunder, the Borrowers shall, no later than 10:00 a.m. (New York
time) (i) (A) if not prohibited by any Legal Requirement to maintain such
Eurodollar Advances for the duration of the Interest Period, on the last day of
the Interest Period for each outstanding Eurodollar Advance or (B) if prohibited
by any Legal Requirement to maintain such Eurodollar Advances for the duration
of the Interest Period, on the second Business Day following its receipt of such
notice, prepay all Eurodollar Advances of all of the Revolving Credit Lenders
then outstanding, together with accrued interest on the principal amount prepaid
to the date of such prepayment and amounts, if any, required to be paid pursuant
to Section 2.07 as a result of such prepayment being made on such date,
(ii) each Revolving Credit Lender shall, at the applicable Borrower’s election,
simultaneously make an ABR

 

-47-



--------------------------------------------------------------------------------

Advance or, if not otherwise prohibited, make an Eurodollar Advance in an amount
equal to the aggregate principal amount of the affected Eurodollar Advances, and
(iii) the right of the Borrowers to select Eurodollar Advances shall be
suspended until such Revolving Credit Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist. Each
Revolving Credit Lender agrees to use commercially reasonable efforts
(consistent with its internal policies and subject to legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such designation would avoid the effect of this paragraph and would not, in
the reasonable judgment of such Revolving Credit Lender, be otherwise
disadvantageous to such Lender.

(e) Ratable Payments; Effect of Notice. Unless otherwise set forth herein, each
payment of any Advance pursuant to this Section 2.06 or any other provision of
this Agreement shall be made in a manner such that all Advances are paid in
whole or ratably in part. All notices given pursuant to this Section 2.06 shall
be irrevocable and binding upon the applicable Borrower; provided, that a notice
of prepayment delivered by such Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the closing of
a securities offering, and the receipt of proceeds thereunder, in which case
such notice may be revoked by such Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such conditions are not
satisfied.

Section 2.07 Funding Losses. If (a) any payment of principal of any Eurodollar
Advance is made other than on the last day of the Interest Period for such
Advance as a result of any payment pursuant to Section 2.06 or the acceleration
of the maturity of the Advances pursuant to Article VII or (b) if any Borrower
fails to make a principal or interest payment with respect to any Eurodollar
Advance on the date such payment is due and payable, such Borrower shall pay to
Administrative Agent for the account of such Revolving Credit Lender any amounts
(without duplication of any other amounts payable in respect of breakage costs)
required to compensate such Revolving Credit Lender for any additional losses
(other than loss of anticipated profits), out-of-pocket costs or expenses which
it may reasonably incur as a result of such payment or nonpayment, including,
without limitation, any loss (other than loss of anticipated profits), cost or
expense actually incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Revolving Credit Lender to fund or
maintain such Advance. A certificate of any Revolving Credit Lender setting
forth any amount or amounts that such Revolving Credit Lender is entitled to
receive pursuant to this Section, including reasonably detailed calculations
thereof, shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error.

Section 2.08 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate Reserve
Percentage) or the Issuing Bank;

 

-48-



--------------------------------------------------------------------------------

(ii) subject the Administrative Agent, any Lender or the Issuing Bank to any tax
of any kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Advance made by it, or
change the basis of taxation of payments to such Person in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.10 and the
imposition of, or any change in the rate of, any Excluded Tax); or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Advances made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Advance (or of maintaining its
obligation to make any such Advance), or to increase the cost to such Lender or
the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount) then the applicable Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any lending office of
such Lender or such Lender’s or the Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Advances made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the applicable Borrower will pay to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section, including reasonably detailed calculations
thereof, and delivered to the applicable Borrower shall be conclusive absent
manifest error. Such Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof. Upon request by any Borrower, a Lender or the Issuing
Bank, as the case may be, shall also provide a certificate that such Lender or
Issuing Bank is generally requesting such compensation from its other similarly
situated borrowers.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation,
provided that no Borrower shall be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the applicable Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof).

 

-49-



--------------------------------------------------------------------------------

Section 2.09 Payments and Computations.

(a) Payment Procedures. Each Borrower shall make each payment under this
Agreement not later than 12:00 p.m. (New York time) on the day when due to the
Administrative Agent at the Administrative Agent’s Applicable Lending Office in
immediately available funds. Each Advance shall be repaid and each payment of
interest thereon shall be paid in Dollars. All payments shall be made without
setoff, deduction, or counterclaim. Subject to Section 2.16, the Administrative
Agent will promptly thereafter, and in any event prior to the close of business
on the day any timely payment is made, cause to be distributed like funds
relating to the payment of principal, interest or fees ratably (other than
amounts payable solely to the Administrative Agent, or a specific Lender
pursuant to Section 2.03(b), 2.03(c), 2.07, 2.08 or 2.10, but after taking into
account payments effected pursuant to Section 10.04) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Offices, in each case to be applied in
accordance with the terms of this Agreement.

(b) Computations. All computations of interest and of fees shall be made by the
Administrative Agent, on the basis of a year of 360 days, in each case for the
actual number of days (including the first day, but excluding the last day)
occurring in the period for which such interest or fees are payable, unless such
computation would exceed the Maximum Rate, in which case interest shall be
calculated for actual days elapsed on the basis of a year of 365 days (or (when
appropriate 366). Each determination by the Administrative Agent of an interest
rate shall be conclusive and binding for all purposes, absent manifest error.

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be.

(d) Administrative Agent Reliance. Unless the Administrative Agent shall have
received written notice from any Borrower prior to the date on which any payment
is due to the Lenders that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
date an amount equal to the amount then due to such Lender. If and to the extent
such Borrower shall not have so made such payment in full to the

 

-50-



--------------------------------------------------------------------------------

Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the greater of the Federal Funds Effective Rate for such day and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

Section 2.10 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, except as required by applicable Legal Requirements. If
any Loan Party or the Administrative Agent shall be required by any Legal
Requirement to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Party or the
Administrative Agent shall make such deductions and (iii) such Loan Party or the
Administrative Agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Legal Requirements.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
paragraph (a) above, the Borrowers shall jointly and severally timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Legal Requirements.

(c) Indemnification by the Borrowers. The Borrowers shall jointly and severally
indemnify the Administrative Agent, each Lender and the Issuing Bank, within 30
days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
applicable Borrower by a Lender or the Issuing Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error. Notwithstanding anything contained in this Section 2.10(c), neither the
Administrative Agent, any Lender, nor the Issuing Bank shall be entitled to
receive any payment with respect to Indemnified Taxes or Other Taxes hereunder
unless the Administrative Agent, such Lender or the Issuing Bank, as applicable,
makes written demand on the Borrowers no later than 180 days after the earlier
of (i) the date on which the relevant Governmental Authority makes written
demand upon the Administrative Agent, such Lender or the Issuing Bank, as
applicable, for such Indemnified Taxes or Other Taxes, and (ii) the date on
which the Administrative Agent, such Lender or the Issuing Bank has made payment
of such Indemnified Taxes or Other Taxes (except that, if such Indemnified Taxes
or Other Taxes are retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof).

 

-51-



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to such Borrower (with a copy to the Administrative Agent), on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement and from to time thereafter at the time or times prescribed by
applicable Legal Requirements or reasonably requested by a Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Legal Requirements or reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by a Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Legal Requirements or
reasonably requested by a Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States of America:

(i) any Lender that is not a Foreign Lender shall deliver to such Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter at the time or times prescribed
by applicable Legal Requirements or upon the reasonable request of such Borrower
or the Administrative Agent), duly completed and executed originals of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from U.S. backup
withholding tax; or

(ii) any Foreign Lender shall deliver to such Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter at the time or times prescribed by
applicable Legal Requirements or upon the reasonable request of such Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

(A) duly completed and executed originals of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,

 

-52-



--------------------------------------------------------------------------------

(B) duly completed and executed originals of Internal Revenue Service Form
W-8ECI,

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of any Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed and executed originals of Internal Revenue Service Form W-8BEN, or

(D) any other form prescribed by applicable Legal Requirements as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Legal Requirements to permit the Borrowers to determine
the withholding or deduction required to be made.

Each Lender further agrees that it shall (i) promptly notify the Borrowers and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction in withholding taxes, and
(ii) in the event any previous form delivered by such Lender pursuant to this
Section 2.10(e) expires or becomes obsolete or inaccurate, update any such form
or certification or promptly deliver any such other properly completed and
executed form, certification or documentation as may be required in order to
confirm or establish the entitlement of such Lender to an exemption from or a
reduction in withholding taxes with respect to payments hereunder or under any
other Loan Document if such Lender continues to be so entitled or promptly
notify the Administrative Agent and the Borrowers in writing of its inability to
do so.

(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Bank determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section, it shall pay to such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that such
Borrower, upon the written request of the Administrative Agent, such Lender or
the Issuing Bank, agrees to repay the amount paid over to such Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Bank in the
event the Administrative Agent, such Lender or the Issuing Bank is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrowers or any other Person.

 

-53-



--------------------------------------------------------------------------------

(g) FATCA.

(i) If a payment made to a Lender or the Issuing Bank under this Agreement would
be subject to U.S. federal withholding tax imposed by FATCA if such Lender or
the Issuing Bank fails to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender or the Issuing Bank shall deliver to
the Borrowers and the Administrative Agent, at the time or times prescribed by
law and at such time or times reasonably requested by the Borrowers or the
Administrative Agent, such documentation prescribed by applicable Legal
Requirements (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrowers or the Administrative Agent as may be necessary for the Borrowers
or the Administrative Agent to comply with their obligations under FATCA, to
determine that such Lender or the Issuing Bank has complied with such Lender’s
or the Issuing Bank’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.

(ii) Each Lender and the Issuing Bank agree that if any documentation, form or
certification previously delivered by it pursuant to the preceding subsection
expires or becomes obsolete or inaccurate in any respect, it shall update such
documentation, form or certification or promptly notify the Administrative Agent
and the Borrowers in writing of its legal inability to do so.

Section 2.11 Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its Pro Rata Share, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Advances and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and other amounts owing them,
provided that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (ii) the provisions of this paragraph shall not
be construed to apply to (x) any payment made by any Loan Party pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (y) the
application of cash collateral provided for in Section 2.13 or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances or participations in Letters of Credit to
any assignee or participant, other than to a Loan Party or any Subsidiary
thereof (as to which the provisions of this paragraph shall apply). Each Loan
Party consents to the foregoing and agrees, to the extent it may effectively do
so under applicable Legal Requirements, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

-54-



--------------------------------------------------------------------------------

Section 2.12 Applicable Lending Offices. Each Lender may book its Advances at
any Applicable Lending Office selected by such Lender and may change its
Applicable Lending Office from time to time. All terms of this Agreement shall
apply to any such Applicable Lending Office and the Advances shall be deemed
held by each Lender for the benefit of such Applicable Lending Office; provided,
however, that other than as set forth in Section 2.15(a), such Lender shall not
be entitled (a) to recover any costs and expenses incurred by such Lender in
connection with such designation and (b) to receive any greater payment under
Section 2.08 or 2.10 than the Lender would have been entitled to receive given
its selection of its Applicable Lending Office on the Closing Date absent a
Change in Law. Each Lender may, by written notice to the Administrative Agent
designate replacement or additional Applicable Lending Offices through which
Advances will be made by it and for whose account repayments are to be made.

Section 2.13 Letters of Credit.

(a) Issuance. From time-to-time from the Closing Date until five Business Days
before the Maturity Date, at the written request of any Borrower, the Issuing
Bank shall, on the terms and conditions hereinafter set forth, issue, increase,
or extend the expiration date of Letters of Credit for the account of a Borrower
or for the account of any Loan Party (in which case a Borrower and such Loan
Party shall be co-applicants with respect to such Letter of Credit) on any
Business Day. No Letter of Credit will be issued, increased, or extended:

(i) if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the Letter of Credit Commitment;

(ii) if any LC Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Bank has entered into arrangements, including the delivery of cash
collateral to be held in the LC Cash Collateral Account, satisfactory to the
Issuing Bank (in its sole discretion) with the Borrowers or such LC Lender to
eliminate the Issuing Bank’s actual or potential Fronting Exposure (after giving
effect to Section 2.16) with respect to the Defaulting Lender arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other Letter of Credit Obligations as to which the Issuing Bank has
actual or potential Fronting Exposure, as it may elect in its sole discretion;

(iii) unless such Letter of Credit has an expiration date not later than the
later of (A) five Business Days prior to the Maturity Date and (B) two years
after the Maturity Date; provided that, with respect to clause (B), the
Borrowers (y) at least five Business Days prior to the Maturity Date, deposit
cash collateral in an amount equal to 100% the Letter of Credit Exposure
allocable to such Letters of Credit to be held in the LC Cash Collateral Account
and applied in accordance with Section 2.13 and (z) pay to the Administrative
Agent to be shared proportionately by the LC Lenders (other than any Defaulting
Lenders) a fee equal to the greater of $500 or 0.25% per annum on the amount
available for drawing under such Letter of Credit, which fee shall be due
quarterly in arrears on the last Business Day of each March, June, September and
December commencing on the Maturity Date and continuing thereafter until the
stated expiration of such Letter of Credit (for the avoidance of doubt this fee
shall be in addition to any other fees required to be paid hereunder);

 

-55-



--------------------------------------------------------------------------------

(iv) unless such Letter of Credit is in form and substance reasonably acceptable
to the Issuing Bank in its sole discretion;

(v) unless there are no regulatory limits on doing business with the beneficiary
of such Letter of Credit;

(vi) unless the applicable Borrower has delivered to the Issuing Bank a
completed and executed Letter of Credit Application; and

(vii) unless such Letter of Credit is governed by any of (A) the Uniform Customs
and Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600 or (B) the International Standby Practices ISP98,
International Chamber of Commerce Commission Publication No. 590, or any
successor to such publications.

If the terms of any Letter of Credit Document conflicts with the terms of this
Agreement, the terms of this Agreement shall control. Each Letter of Credit
shall be issued or amended, as the case may be, upon the written request of the
applicable Borrower delivered to the Issuing Bank (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the Issuing Bank and the
Administrative Agent not later than 5:00 p.m. (New York City time) on the third
Business Day (or such earlier date and time as the Administrative Agent and the
Issuing Bank may agree in a particular instance in their sole discretion) prior
to the proposed issuance date or date of amendment, as the case may be.
Additionally, the Borrowers shall furnish to the Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, as the Issuing Bank or the
Administrative Agent may reasonably require.

(b) Participations. Upon the date of the issuance or increase of a Letter of
Credit occurring on or after the Closing Date, the Issuing Bank shall be deemed
to have sold to each other LC Lender and each other LC Lender shall have been
deemed to have purchased from the Issuing Bank a participation in the related
Letter of Credit Obligations equal to such LC Lender’s Pro Rata Share of the
Letter of Credit Tranche at such date. In consideration and in furtherance of
the foregoing, each LC Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such LC
Lender’s Pro Rata Share (with respect to the Letter of Credit Tranche) of each
payment or disbursement made by the Issuing Bank under a Letter of Credit and
not reimbursed by the applicable Loan Party (or, if applicable, another party
pursuant to its obligations under any other Loan Document) forthwith on the date
due as provided in Section 2.13(c). Each LC Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the occurrence and continuance of a
Default or an Event of Default, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent

 

-56-



--------------------------------------------------------------------------------

a demand for payment under a Letter of Credit. The Issuing Bank shall as
promptly as possible give telephonic notification, confirmed by fax, to the
Administrative Agent and the applicable Borrower of such demand for payment and
whether the Issuing Bank has made or will make disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
applicable Borrower of its obligation to reimburse the Issuing Bank and the LC
Lenders with respect to any such payment or disbursement. The Administrative
Agent shall promptly give each Lender notice thereof.

(c) Reimbursement. Each Borrower hereby agrees to pay on demand to the Issuing
Bank (with its own funds and not with the proceeds of Advances under this
Agreement) in respect of each Letter of Credit issued for its account an amount
equal to any amount paid by the Issuing Bank under or in respect of such Letter
of Credit. In the event the Issuing Bank makes a payment pursuant to a draw
presented under a Letter of Credit, if the Issuing Bank shall give notice to the
applicable Borrower prior to 12:00 p.m. (New York time) on the date of such
payment, then such Borrower shall reimburse the Issuing Bank through the
Administrative Agent in an amount equal to the amount of such drawing (and if
the Issuing Bank shall give notice to such Borrower at or after such time, such
Borrower shall reimburse the Issuing Bank on the following Business Day). If
such payment is not reimbursed by the applicable Borrower as set forth above,
the Issuing Bank shall give notice of such failure to pay to the Administrative
Agent and the LC Lenders, and each LC Lender shall promptly reimburse the
Issuing Bank for such LC Lender’s Pro Rata Share (with respect to the Letter of
Credit Tranche) of such payment, and such reimbursement shall be deemed for all
purposes of this Agreement to constitute a Eurodollar Rate Advance with an
Interest Period of one month’s duration to the applicable Borrower from such LC
Lender. If such reimbursement is not made by any LC Lender to the Issuing Bank
on the same day on which the Issuing Bank shall have made payment on any such
draw, such Lender shall pay interest thereon to the Issuing Bank at a rate per
annum equal to the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. Each Borrower hereby unconditionally and irrevocably
authorizes, empowers, and directs the Administrative Agent and the LC Lenders to
record and otherwise treat such payment under a Letter of Credit not immediately
reimbursed by such Borrower as a Eurodollar Rate Advance.

(d) Obligations Unconditional. The obligations of each Borrower under this
Agreement in respect of each Letter of Credit shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement (including, other than as set forth in Section 2.13(a), any Letter of
Credit Application) under all circumstances, notwithstanding the following
circumstances:

(i) any lack of validity or enforceability of any Letter of Credit Documents,
any Loan Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit Document or any Loan Document;

(iii) the existence of any claim, set-off, defense or other right which any
Borrower, any other party guaranteeing, or otherwise obligated with, such
Borrower, any

 

-57-



--------------------------------------------------------------------------------

Subsidiary or other Affiliate thereof or any other Person may have at any time
against any beneficiary or transferee of such Letter of Credit (or any Persons
for whom any such beneficiary or any such transferee may be acting), the Issuing
Bank, any LC Lender or any other Person, whether in connection with this
Agreement, any other Loan Document, the transactions contemplated in this
Agreement or in any Letter of Credit Documents or any unrelated transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(v) payment by the Issuing Bank under such Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; or

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Administrative Agent, the Lenders or any other Person or any other event,
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of any Borrower’s obligations hereunder.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of each Borrower hereunder
to reimburse each payment or disbursement made by the Issuing Bank under a
Letter of Credit will not be excused by the gross negligence or willful
misconduct of the Issuing Bank; provided, however, that such reimbursement will
not constitute a waiver or release of any claim of the Borrowers hereunder
arising from the Issuing Bank’s gross negligence or willful misconduct.

(e) Liability of Issuing Bank. Each Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. Neither the Issuing Bank nor any of its
officers or directors shall be liable or responsible for:

(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;

(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;

(iii) payment by the Issuing Bank against presentation of documents which do not
strictly comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or

(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (including the Issuing Bank’s own negligence), except
that a

 

-58-



--------------------------------------------------------------------------------

Borrower shall have a claim against the Issuing Bank, and the Issuing Bank shall
be liable to, and shall promptly pay to, a Borrower, to the extent of any
direct, as opposed to consequential (claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable Legal
Requirements), damages suffered by such Borrower which such Borrower proves were
caused by the Issuing Bank’s willful misconduct or gross negligence. It is
understood that the Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation and, in making
any payment under any Letter of Credit (i) the Issuing Bank’s exclusive reliance
on the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented under such Letter of Credit proves to be insufficient in any
respect, if such document on its face appears to be in order, and whether or not
any other statement or any other document presented under such Letter of Credit
proves to be forged or invalid or any statement therein proves to be inaccurate
or untrue in any respect whatsoever and (ii) any noncompliance in any immaterial
respect of the documents presented under such Letter of Credit with the terms
thereof shall, in each case, be deemed not to constitute willful misconduct or
gross negligence of the Issuing Bank.

(f) LC Cash Collateral Account.

(i) If the Borrowers are permitted or required to deposit funds in the LC Cash
Collateral Account pursuant to Sections 2.06(b)(i), 2.13(a)(ii), 2.13(a)(iii),
7.02(b) or 7.03(b), then the Borrowers and the Administrative Agent shall
establish the LC Cash Collateral Account and the Borrowers shall execute any
documents and agreements, including an assignment of deposit accounts in form
and substance reasonably satisfactory to the Administrative Agent and the
applicable Borrower, that the Administrative Agent reasonably requests in
connection therewith to establish the LC Cash Collateral Account and grant the
Administrative Agent an Acceptable Security Interest in such account and the
funds therein. Each Borrower hereby pledges to the Administrative Agent and
grants the Administrative Agent a security interest in the LC Cash Collateral
Account, whenever established, all funds held in the LC Cash Collateral Account
from time to time, and all proceeds thereof as security for the payment of the
Obligations.

(ii) Funds held in the LC Cash Collateral Account shall be held as cash
collateral for obligations with respect to Letters of Credit and promptly
applied by the Administrative Agent at the written request of the Issuing Bank
to any reimbursement or other obligations under Letters of Credit that exist or
occur. To the extent that any surplus funds are held in the LC Cash Collateral
Account above the Letter of Credit Exposure (A) during the existence of an Event
of Default, the Administrative Agent may (1) hold such surplus funds in the LC
Cash Collateral Account as cash collateral for the Obligations or (2) apply such
surplus funds to any Obligations in accordance with Section 7.06 and (B) other
than during the existence of an Event of Default, the Administrative Agent shall
promptly return such surplus funds to the applicable Borrower.

 

-59-



--------------------------------------------------------------------------------

(iii) Funds held in the LC Cash Collateral Account shall be invested in Cash
Equivalents maintained with, and under the sole dominion and control of, the
Administrative Agent or in another investment if mutually agreed in writing upon
by the Borrowers and the Administrative Agent, but the Administrative Agent
shall have no other obligation to make any other investment of the funds
therein. The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the LC Cash Collateral Account and shall
be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

Section 2.14 Joint and Several Liability of the Borrowers.

(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the Advances and Letters of Credit to be provided by the
Lenders and the Administrative Agent under this Agreement, for the mutual
benefit, directly and indirectly, of each of the Borrowers and in consideration
of the undertakings of each of the Borrowers to accept joint and several
liability for the obligations of each of them with respect to the Obligations.

(b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower, with respect to the payment and
performance of all of the Obligations arising under this Agreement, it being the
intention of the parties hereto that all Obligations shall be the joint and
several obligations of all the Borrowers without preferences or distinction
among them.

(c) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the Obligations hereunder as and when due or to
perform any of such obligations in accordance with the terms thereof, then in
each such event the other Borrower will make such payment with respect to, or
perform, such obligation.

(d) The obligations of each Borrower under the provisions of this Section 2.14
constitute full recourse obligations of such Borrower enforceable against it to
the full extent of its properties and assets and, to the extent permitted by
applicable Legal Requirements, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstance whatsoever.

(e) The provisions of this Section 2.14 are made for the benefit of the Lenders
and the Administrative Agent and their successors and permitted assigns, and may
be enforced by them in accordance with the terms of this Agreement from time to
time against either of the Borrowers as often as occasion therefor may arise and
without requirement on the part of the Lenders or the Administrative Agent first
to marshall any of their claims or to exercise any of their rights

 

-60-



--------------------------------------------------------------------------------

against the other Borrower or to exhaust any remedies available to them against
the other Borrower or to resort to any other source or means of obtaining
payment of any of the obligations hereunder or to elect any other remedy. The
provisions of this Section 2.14 shall remain in effect until all the obligations
hereunder shall have been paid in full or otherwise fully satisfied. If at any
time, any payment, or any part thereof, made in respect of any of the
obligations, is rescinded or must otherwise be restored or returned by the
Lenders or the Administrative Agent upon the insolvency, bankruptcy or
reorganization of the Borrowers, or otherwise, the provisions of this
Section 2.14 will forthwith be reinstated in effect, as though such payment had
not been made.

Section 2.15 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender is a Defaulting
Lender, or any Lender requests compensation under Section 2.08, or requires any
Borrower to pay any additional amount to any Lender or any other Person for the
account of any Lender pursuant to Section 2.10, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Advances hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.08 or 2.10, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby jointly
and severally agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender is a Defaulting Lender, or if any
Lender requests compensation under Section 2.08, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.10, or if any Lender fails to
consent to any amendment or waiver request pursuant to Section 10.1, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that: (i) the Borrowers shall have
paid to the Administrative Agent the assignment fee specified in Section 10.06;
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.07) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts); (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.08 or payments required
to be made pursuant to Section 2.10, such assignment will result in a reduction
in such compensation or payments thereafter; and (iv) such assignment does not
conflict with Legal Requirements. A Lender shall not be required to make any
such assignment or delegation if, prior thereto, either (A) the circumstances
entitling the Borrowers to require such assignment and delegation cease to apply
or (B) such Lender is deemed not to be a Defaulting Lender pursuant to
Section 2.16(b). Solely for purposes of

 

-61-



--------------------------------------------------------------------------------

effecting the assignment required for a Defaulting Lender under this
Section 2.15(b) and to the extent permitted under Legal Requirements, each
Lender hereby designates and appoints Administrative Agent as its true and
lawful agent and attorney-in-fact, with full power and authority, for and on
behalf of and in the name of such Lender to execute, acknowledge and deliver the
Assignment and Acceptance required hereunder if such Lender is a Defaulting
Lender, and such Lender shall be bound thereby as fully and effectively as if
such Lender had personally executed, acknowledged and delivered the same.

Section 2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent not prohibited by
applicable Legal Requirements:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity or otherwise), shall be
applied at such time or times as may be determined by Administrative Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the Issuing Bank hereunder;
third, if so determined by Administrative Agent or requested by the Issuing Bank
to be held as cash collateral for future funding obligations of that Defaulting
Lender of any participation in any Letter of Credit; fourth, as the Borrowers
may request (so long as no Default exists), to the funding of any Advance in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by Administrative Agent; fifth, if
so determined by Administrative Agent and the Borrowers, to be held in a deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Advances under this Agreement; sixth, to the payment of any amounts
owing to Lenders or the Issuing Bank as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the Issuing Bank against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrowers as a result of
any judgment of a court of competent jurisdiction obtained by Borrowers against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Advances or Letter
of Credit Obligations in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Advances or Letter of Credit
Obligations were made at a time when the conditions set forth in Section 3.02
were satisfied or waived, such payment shall be applied solely to pay the
Advances of, and Letter of Credit Obligations owed to, all non-Defaulting

 

-62-



--------------------------------------------------------------------------------

Lenders on a pro rata basis prior to being applied to the payment of any
Advances of, or Letter of Credit Obligations owed to, that Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to Section 2.13 shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto. Any funds deposited into a deposit account pursuant to this
Section 2.16(a)(ii) shall be invested in accordance with Section 2.13(f)(iii).

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.03 for any period during which that
Lender is a Defaulting Lender (and Borrowers shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03.

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is an LC Lender that is a Defaulting Lender, for purposes
of computing the amount of the obligation, if any, of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit pursuant to
Section 2.13, the “Pro Rata Share” of each non-Defaulting Lender shall be
computed without giving effect to the maximum aggregate amount of the obligation
to make Advances and participate in Letters of Credit of that Defaulting Lender;
provided, that (i) each such reallocation shall be given effect only if, (A) at
the date the applicable Lender becomes a Defaulting Lender, no Default exists or
(B) if a Default then exists, on a subsequent day that no Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit shall not exceed the
positive difference, if any, of (1) the maximum aggregate amount of the
Commitment of that non-Defaulting Lender minus (2) the aggregate outstanding
amount of the Advances of that Lender; provided further, that no Letter of
Credit Exposure shall be allocated to any Lender that is not an LC Lender.

(b) Defaulting Lender Cure. If Borrowers, Administrative Agent and the Issuing
Bank agree in writing in their discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which conditions may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Advances of the other
Lenders or take such other actions as Administrative Agent may determine to be
necessary to cause the Advances and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Share (without giving effect to Section 2.16), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

-63-



--------------------------------------------------------------------------------

ARTICLE III.

CONDITIONS OF LENDING

Section 3.01 Conditions Precedent to Closing. The effectiveness of this
Agreement is subject to the conditions precedent that:

(a) Documentation. The Administrative Agent (or the Pari Passu Collateral Agent
(pursuant to the Intercreditor Agreement)) shall have received the following,
each dated as of the Closing Date unless otherwise indicated below, duly
executed (as appropriate) by all the parties thereto, each in form and substance
reasonably satisfactory to the Administrative Agent:

(i) this Agreement and all attached Exhibits and Schedules;

(ii) any Note requested by a Lender pursuant to Section 2.02(g) payable to the
order of such requesting Lender in the amount of its Commitment;

(iii) a Joinder Agreement (as defined in the Intercreditor Agreement) pursuant
to which the 2023 Noteholder Collateral Agent joins the Intercreditor Agreement;

(iv) a certificate dated as of the Closing Date from a Responsible Officer of
the Parent stating that (A) all representations and warranties of the Loan
Parties set forth in this Agreement and in the other Loan Documents to which it
is a party are true and correct in all material respects; (B) no Default has
occurred and is continuing; and (C) the conditions in this Section 3.01 to be
performed or complied with by the Loan Parties on or before the date hereof have
been performed or complied with as of the date hereof;

(v) copies of the certificate or articles of incorporation or other equivalent
organizational documents, including all amendments thereto, of each Loan Party,
certified as of a recent date by the Secretary of State or other functional
equivalent of the jurisdiction of its organization, if available;

(vi) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated as of the Closing Date and certifying (A) that attached thereto is a true
and complete copy of the by-laws or other functional equivalent of such Loan
Party as in effect on the Closing Date, and (B) that none of the resolutions
and/or incumbency certificates of each Loan Party as the Administrative Agent
has previously required evidencing the identity, authority and capacity of each
officer of the Loan Parties in connection with the Loan Documents to which such
Loan Party is a party have been modified, rescinded or amended since they were
delivered on the Initial Closing Date (or if such documents have been modified,
rescinded or amended or are otherwise inaccurate, attaching complete and current
versions thereof);

(vii) a certificate of another officer dated as of the Closing Date as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to (vii) above;

 

-64-



--------------------------------------------------------------------------------

(viii) certificates from the appropriate Governmental Authority certifying as of
a recent date as to the good standing, existence and authority of each of the
Loan Parties in all jurisdictions where required by the Administrative Agent, to
the extent such certificates are available in such jurisdictions;

(ix) a favorable opinion dated as of the Closing Date of Fulbright & Jaworski
L.L.P., New York counsel to the Loan Parties;

(x) a favorable opinion dated as of the Closing Date of Maples and Calder,
Cayman Islands counsel to the Loan Parties;

(xi) a favorable opinion dated as of the Closing Date of Réti, Antall & Partners
Law Firm, Hungarian counsel to the Loan Parties;

(xii) a favorable opinion dated as of the Closing Date of Huessen, Netherlands
counsel to the Loan Parties;

(xiii) a favorable opinion dated as of the Closing Date of Azmi & Associates,
Malaysian counsel to the Loan Parties;

(xiv) a favorable opinion dated as of the Closing Date of PricewaterhouseCoopers
Legal Poland, Polish counsel to the Loan Parties;

(xv) a favorable opinion dated as of the Closing Date of Nobel Trust Ltd, Cyprus
counsel to the Loan Parties;

(xvi) a certificate from the chief financial officer of the Parent dated as of
the Closing Date addressed to the Administrative Agent regarding the matters set
forth in Section 4.19;

(xvii) a certificate from the chief financial officer of the Parent addressed to
the Administrative Agent which shall reaffirm that as of the Closing Date the
Projections prepared by the Parent and previously provided to the Administrative
Agent are true and correct in all material respects based upon the assumptions
stated therein and the information reasonably available to such officer at the
time such Projections were made and shall describe any changes therein and state
that such changes shall not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect;

(xviii) copies of each of the Transaction Documents certified as of the Closing
Date by a Responsible Officer (A) as being true and correct copies of such
documents as of the Closing Date, (B) as being in full force and effect and
(C) that no material term or condition thereof shall have been amended, modified
or waived after the execution thereof without the prior written consent of the
Majority Lenders; and

(xix) all documentation and other information which the Administrative Agent or
any Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

 

-65-



--------------------------------------------------------------------------------

(b) Issuance of Notes. The Administrative Agent shall have received satisfactory
evidence of the contemporaneous (i) issuance by the Subsidiary Borrower of the
2023 Senior Notes and incurrence by any Borrower of the 2013 Term Loans and
(ii) receipt by the Borrowers of not less than $1,100,000,000 in gross cash
proceeds therefrom.

(c) Payment of Fees. On the Closing Date, the Borrowers shall have paid the fees
required to be paid to the Administrative Agent and the Lenders on the Closing
Date, and all other costs and expenses which have been invoiced no later than
one Business Day prior to the Closing Date and are payable pursuant to
Section 10.04.

(d) Financial Statements. The Administrative Agent and the Lenders shall have
received true and correct copies of the Audited Financial Statements and the
Projections for the three year period commencing as of a recent date and such
other financial information as the Administrative Agent may reasonably request.

(e) No Proceeding or Litigation; No Injunctive Relief. No action, suit,
investigation or other proceeding by or before any arbitrator or any
Governmental Authority shall be threatened in writing or pending and no
preliminary or permanent injunction or order by a state or federal court shall
have been entered (i) in connection with this Agreement or (ii) which, in any
case, in the reasonable judgment of the Administrative Agent, could reasonably
be expected to have a Material Adverse Effect.

(f) Authorizations and Approvals. All Governmental Authorities and Persons shall
have approved or consented to the transactions contemplated hereby, to the
extent required, and such approvals shall be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened that would restrain, prevent or otherwise impose adverse conditions
on this Agreement and the actions contemplated hereby.

(g) No Material Adverse Effect. Since December 31, 2012, no event or events
that, individually or in the aggregate, has had or is reasonably likely to have
a Material Adverse Effect shall have occurred.

(h) Closing Deadline. The Closing Date shall have occurred no later than May 6,
2013.

 

-66-



--------------------------------------------------------------------------------

Section 3.02 Conditions Precedent to Each Advance. The obligation of each
Revolving Credit Lender to make an Advance on the occasion of each Advance
(including any initial Advance ) or Continue a Eurodollar Advance for an
Interest Period of longer than one month’s duration, and the obligation of the
Issuing Bank to issue, extend or increase Letters of Credit shall be subject to
the further conditions precedent that on the Borrowing Date, the date of
Continuation, or issuance, extension or increase date of such Letters of Credit,
the following statements shall be true:

(a) the representations and warranties contained in Article IV and in each other
Loan Document are true and correct in all material respects (provided that to
the extent any representation and warranty is qualified as to “Material Adverse
Effect” or otherwise as to “materiality”, such representation and warranty is
true and correct in all respects) on and as of the date of such Advance or
Continuation, or the issuance, extension or increase of such Letter of Credit
before and after giving effect to the Advances or Continuation, or the issuance,
extension or increase of such Letter of Credit and to the application of the
proceeds from such Advance or such Continuation, or to the issuance, extension
or increase of such Letter of Credit, as applicable, as though made on and as of
such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date (provided that to the
extent any representation and warranty is qualified as to “Material Adverse
Effect” or otherwise as to “materiality”, such representation and warranty is
true and correct in all respects); and

(b) no Default has occurred and is continuing or would result from such Advance
or from the application of the proceeds therefrom or from such issuance,
extension or increase of such Letter of Credit.

Section 3.03 Determinations Under Sections 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received written notice from such Lender prior to any
Advance hereunder specifying its objection thereto and such Lender shall not
have made available to the Administrative Agent such Lender’s ratable portion of
such Advance.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Each Loan Party, as to itself, represents and warrants to the Secured Parties as
follows:

Section 4.01 Existence. Each of the Loan Parties is duly formed, validly
existing, and in good standing (to the extent the concept of good standing is
applicable in such jurisdiction) under the laws of the jurisdiction of its
formation and qualified to do business in each jurisdiction where its ownership
or lease of Property or conduct of its business requires such qualification and
where a failure to be so qualified could reasonably be expected to have a
Material Adverse Effect.

Section 4.02 Power and Authority. Each of the Loan Parties has the requisite
corporate (or equivalent) power and authority to own its assets and carry on its
business and execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution, delivery, and performance
by each Loan Party of this Agreement and the other Loan Documents to which it is
a party and the consummation of the transactions contemplated hereby (a) have
been duly authorized by all necessary organizational action, (b) do not and will
not (i) contravene the terms of any such Person’s organizational documents,
(ii) violate any Legal Requirement, or (iii) conflict with or result in any
breach or contravention of, or result in the creation of any Lien under (A) the
provisions of any indenture or other material instrument or

 

-67-



--------------------------------------------------------------------------------

agreement to which such Loan Party is a party or is subject, or by which it, or
its Property, is bound or (B) any material order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject.

Section 4.03 Authorization and Approvals. No authorization, approval, consent,
exemption, or other action by, or notice to or filing with, any Governmental
Authority or any other Person is necessary or required on the part of any Loan
Party in connection with (a) the execution, delivery and performance by, or
enforcement against, any Loan Party of this Agreement and the other Loan
Documents to which it is a party or (b) the consummation of the transactions
contemplated hereby or thereby other than (i) the recordings and filings to be
made concurrently herewith or promptly following the Closing Date as required by
the Security Documents and (ii) those required in connection with the 2023
Indenture.

Section 4.04 Enforceable Obligations. This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, fraudulent transfer, receivership,
moratorium, or similar law affecting creditors’ rights generally or general
principles of equity and public policy and the discretion of the court before
which any proceeding therefor may be brought.

Section 4.05 Financial Statements; No Material Adverse Effect.

(a) The Parent has delivered to the Administrative Agent copies of the Audited
Financial Statements, and the Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (ii) present fairly in all
material respects the consolidated financial condition of Parent and its
consolidated Subsidiaries as of their respective dates and for their respective
periods in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein. The most recent
consolidated and consolidating financial statements of the Parent delivered to
the Administrative Agent pursuant to Sections 5.06(a), (b) and (c) are accurate
and complete in all material respects and present fairly in all material
respects the respective consolidated financial condition of Parent as of their
respective dates and for their respective periods.

(b) As of the Closing Date, the unaudited consolidated balance sheets of Parent
and its Subsidiaries dated September 30, 2012, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of Parent and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments. As of the Closing Date, neither Parent nor any of its
Subsidiaries have any material indebtedness or other liabilities, direct or

 

-68-



--------------------------------------------------------------------------------

contingent, including liabilities for taxes, material commitments and Debt, not
disclosed in the Audited Financial Statements or the unaudited consolidated
balance sheets of Parent and its Subsidiaries dated September 30, 2012 other
than the 2019 Notes and the 2012 Term Loans.

(c) The Projections delivered by the Parent to the Administrative Agent prior to
the Closing Date have been prepared in good faith and are based on assumptions
deemed by Parent to be reasonable at the time made, and there are no statements
or conclusions in such projections which are based upon or include information
known to the Parent on the Closing Date to be misleading in any material respect
or which fail to take into account material information known to the Parent on
the Closing Date regarding the matters reported therein. On the Closing Date,
the Parent believes that such Projections are reasonable and attainable, it
being recognized by the Lenders, however, that projections as to future events
are not to be viewed as facts and that the actual results during the period or
periods covered by the Projections may differ from the projected results
included in such Projections.

(d) Since December 31, 2012, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Section 4.06 True and Complete Disclosure. Each of the Loan Parties has
disclosed to the Administrative Agent all matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No written information, report, financial statement,
exhibit or schedule furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender (whether delivered before or after the
Closing Date) in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto contained, contains or will
contain any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not misleading.

Section 4.07 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Responsible Officer of any Loan
Party, threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Borrower or any Restricted Subsidiary
or against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or the extensions of
credit contemplated hereby, or (b) either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

Section 4.08 Compliance with Laws. Each of the Borrowers and the Restricted
Subsidiaries have complied in all material respects with, and each Vessel is and
will be operated in material compliance with, all Legal Requirements (including
any Environmental Law) applicable to the conduct of their respective businesses
or the ownership of their respective Property. The Borrowers and the Restricted
Subsidiaries are in compliance in all material respects with the International
Maritime Organization’s International Management Code for the Safe Operation of
Ships and Pollution Prevention (“ISM Code”), to the extent applicable, and have
established and implemented a safety management system and such other procedures
as required by the ISM Code, to the extent applicable.

 

-69-



--------------------------------------------------------------------------------

Section 4.09 No Default. None of the Borrowers or any of the Restricted
Subsidiaries is in default, or will be in default with notice or lapse of time
or both, in any manner under or has received any notice of default with respect
to any provision of any indenture or other material agreement or instrument
evidencing Debt, including, the indentures governing the Senior Notes, any
Drillship Drilling Contract (other than with respect to any default under a
Drillship Drilling Contract that would not result in a termination right
thereunder) or any other material agreement or instrument to which it is a party
or by which it or any of its properties or assets are or may be bound. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

Section 4.10 Subsidiaries; Corporate Structure. Schedule 4.10 sets forth as of
the Closing Date a list of all Subsidiaries of the Parent and, as to each such
Subsidiary, the jurisdiction of formation, the outstanding Equity Interests
therein, and the owner thereof. The Equity Interests indicated to be owned by
the Person on Schedule 4.10 are fully paid and non-assessable and are owned by
the persons indicated on such Schedule, free and clear of all Liens other than
Permitted Liens.

Section 4.11 Condition of Properties. Each of the Borrowers and the Restricted
Subsidiaries has good and indefeasible title in all its Property, necessary or
used in the ordinary conduct of its business (including all Vessels), except for
such minor defects in title that do not interfere with its ability to conduct
its business as currently conducted or to use such properties and assets for
their intended purposes and as, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. The property of
the Borrowers and the Restricted Subsidiaries is subject to no Liens, other than
Permitted Liens.

Section 4.12 Environmental Condition.

(a) The Borrowers and the Restricted Subsidiaries (i) have obtained all material
Environmental Permits necessary for the ownership and operation of their
respective material Properties and the conduct of their respective businesses;
(ii) are not in breach of any material terms and conditions of such
Environmental Permits or any other material requirements of applicable
Environmental Laws; (iii) have not received written notice of any material
violation or alleged violation of any Environmental Law or Environmental Permit
which would affect the ability of such Borrower or such Restricted Subsidiary to
operate any Vessel; and (iv) are not subject to any material actual or
contingent Environmental Claim.

(b) There are no facts, circumstances, conditions or occurrences on any Vessel
owned or operated by any Borrower or any Restricted Subsidiary that is
reasonably likely (i) to form the basis of an Environmental Claim against the
Loan Parties, any of the Restricted Subsidiaries or any Vessel owned by any
Borrower or any Restricted Subsidiary, or (ii) to cause such Vessel to be
subject to any restrictions on its ownership, registration, use or
transferability under any Environmental Law, in each case that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

(c) None of the Borrowers or any of the Restricted Subsidiaries has at any time
(i) generated, used, treated or stored Hazardous Materials on, or transported
Hazardous Materials to or from, any Vessel at any time owned or operated by any
Borrower or any Restricted

 

-70-



--------------------------------------------------------------------------------

Subsidiary, except in material compliance with any applicable Environmental Law,
or (ii) released Hazardous Materials on or from any such Vessel where such
occurrence or event, either individually or in the aggregate, is reasonably
likely to have a Material Adverse Effect.

Section 4.13 Insurance. Each of the Borrowers and the Restricted Subsidiaries
carries the insurance required to be carried under Section 5.04 of this
Agreement. The properties of the Borrowers and the Restricted Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Parent, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Parent or the applicable Subsidiary
operates.

Section 4.14 Taxes. All material federal, state, local and foreign tax returns,
reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by the Parent and its Subsidiaries
have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such returns, reports and statements are required to be
filed (except where any obligation to so file is being contested in good faith
and by appropriate proceedings diligently conducted and for which adequate
reserves have been made in accordance with GAAP), and all material taxes and
other impositions due and payable have been timely paid prior to the date on
which any fine, penalty, interest, late charge or loss may be added thereto for
non-payment thereof except for such taxes which are not yet delinquent and taxes
and other impositions being contested in good faith and by appropriate
proceedings diligently conducted and for which adequate reserves have been made
in accordance with GAAP.

Section 4.15 ERISA Compliance.

(a) Each of the Parent and its ERISA Affiliates is in compliance in all material
respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder.

(b) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination or opinion letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Parent, nothing has occurred which would prevent, or cause the
loss of, such qualification. The Parent and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in material liability of the Parent or any of its ERISA
Affiliates; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) neither the Parent nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the Parent nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA,

 

-71-



--------------------------------------------------------------------------------

would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Parent nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

Section 4.16 Security Interests.

(a) The Security Agreement is effective to create in favor of the Pari Passu
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral (as defined in such
Security Agreement) and, in each case subject to the terms of the Intercreditor
Agreement, (i) when financing statements in appropriate form are filed in the
offices specified on Schedule 1 to the Security Agreement, such Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in such portion of the
Collateral in which a security interest may be perfected by the filing of a
financing statement under the applicable Uniform Commercial Code, in each case
prior and superior in right to any other person, other than Permitted Prior
Liens, Permitted Liens having priority under Legal Requirements and Liens with
respect to the Senior Notes, which shall be subject to the Intercreditor
Agreement, and (ii) when such Collateral (to the extent it constitutes a
certificated security or an instrument under the applicable Uniform Commercial
Code) is delivered to the Administrative Agent (or to the Pari Passu
Administrative Agent, as bailee for the Administrative Agent, pursuant to the
Intercreditor Agreement), such Security Agreement shall constitute a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the pledgors thereunder in such Collateral, in each case prior and
superior in right to any other person other than Permitted Prior Liens,
Permitted Liens having priority under Legal Requirements and Liens with respect
to the Senior Notes, which shall be subject to the Intercreditor Agreement.

(b) After the execution and delivery of each Ship Mortgage, each Ship Mortgage
will be effective to create in favor of the Pari Passu Collateral Agent for the
ratable benefit of the Secured Parties a legal, valid and enforceable security
interest in all Collateral (as defined in such Mortgage) and, when appropriate
filings or registrations are made in accordance with the laws of the Vessel’s
flag, such Ship Mortgage shall constitute a preferred perfected mortgage Lien on
all right, title and interest of the applicable Loan Party thereunder in the
applicable Vessel, prior and superior in right to any other person, other than
Permitted Liens, and will constitute a “preferred mortgage” within the meaning
of Section 31301(6) of Title 46 of the United States Code, entitled to the
benefits accorded a preferred mortgage on a foreign vessel, in the case of
Vessels not registered under the laws and flag of the United States, and in the
case of Vessels registered under the laws and flag of the United States,
constitutes a “preferred mortgage” within the meaning of Section 31301(6) of
Title 46 of the United States Code, entitled to the benefits accorded a
preferred mortgage on a registered vessel under the laws and flag of the United
States.

Section 4.17 Labor Relations. There (a) is no unfair labor practice complaint
pending against any Borrower or any Restricted Subsidiary or, to the knowledge
of any Responsible Officer of any Loan Party, threatened in writing against any
of them, before the National Labor Relations Board (or any successor United
States federal agency that administers the National Labor Relations Act), and no
grievance or arbitration proceeding arising out of or under any

 

-72-



--------------------------------------------------------------------------------

collective bargaining agreement is so pending against any Borrower or any
Restricted Subsidiary or, to the knowledge of any Responsible Officer of any
Loan Party, threatened in writing against any of them, (b) are no strikes,
lockouts, slowdowns or stoppage against any Borrower or any Restricted
Subsidiary pending or, to the knowledge of any Responsible Officer of any Loan
Party, threatened in writing and (c) no union representation petition existing
with respect to the employees of any Borrower or any Restricted Subsidiary and
no union organizing activities are taking place, in each case, the failure of
which, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

Section 4.18 Intellectual Property. Each of the Borrowers and the Restricted
Subsidiaries owns or is licensed or otherwise has full legal right to use all of
the patents, trademarks, service marks, trade names, copyrights, franchises,
authorizations and other rights (collectively, the “IP Rights”) that are
reasonably necessary for the operation of its business, without conflict with
the rights of any other Person with respect thereto, in each case, the failure
of which, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. No slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Borrower or any Restricted Subsidiary
infringes upon any IP Rights held by any other Person, in each case, the failure
of which, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or threatened in writing, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 4.19 Solvency. Immediately after the consummation of the transactions to
occur on the Closing Date and immediately following the making of each Advance
and after giving effect to the application of the proceeds of each Advance,
(a) the fair value of the assets of the Loan Parties on a consolidated basis, at
a fair valuation, will exceed the debts and liabilities, subordinated,
contingent or otherwise, of the Loan Parties on a consolidated basis, at a fair
valuation; (b) the present fair saleable value (or fair market value) of the
Property of the Loan Parties on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Loan Parties on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Loan Parties on a consolidated basis will not
have unreasonably small capital with which to conduct the business in which it
is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

Section 4.20 Government Regulations.

(a) None of the Borrowers or any Restricted Subsidiary is engaged and will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of any Advance will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry any margin
stock (within the meaning of Regulation U) or to refinance any Debt originally
incurred for such purpose, or for any other purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, U or X.

 

-73-



--------------------------------------------------------------------------------

(b) None of the Borrowers or any of the Restricted Subsidiaries, nor any Person
having “control” (as that term is defined in 12 U.S.C. § 375b(9) or in
regulations promulgated pursuant thereto) of any Borrower or any Restricted
Subsidiary, is a “director” or an “executive officer” or “principal shareholder”
(as those terms are defined in 12 U.S.C. § 375b(8) or (9) or in regulations
promulgated pursuant thereto) of any Lender, of a bank holding company of which
any Lender is a subsidiary or of any subsidiary of a bank holding company of
which any Lender is a subsidiary. Neither the Parent nor any subsidiary or
Affiliate of the Parent is (i) named on the list of Specially Designated
Nationals or Blocked Persons maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control available at
http://www.treas.gov/offices/enforcement/ofac/sdn/sdnlist.txt, or (ii) (A) an
agency of the government of a country, (B) an organization controlled by a
country, or (C) a person resident in a country that is subject to a sanctions
program identified on the list maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control and available at
http://www.treas.gov/offices/enforcement/ofac/programs/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person, and the proceeds from the loan will not be used
to fund any operations in, finance any investments or activities in, or make any
payments to, any such country, agency, organization or person.

Section 4.21 Investment Company Act. None of the Borrowers or any Restricted
Subsidiary is an “investment company” within the meaning of the Investment
Company Act of 1940.

ARTICLE V.

AFFIRMATIVE COVENANTS

So long as the Advances or any amount under any Loan Document shall remain
unpaid, any Lender shall have any Commitment hereunder, or there shall exist any
Letter of Credit Exposure, unless the Majority Lenders shall otherwise consent
in writing:

Section 5.01 Preservation of Existence, Etc. Except as permitted by
Section 6.03, the Parent shall, and shall cause each of its Subsidiaries to
(a) preserve, renew and maintain in full force and effect its legal existence
and good standing under the Legal Requirements of the jurisdiction of its
formation, (b) take all reasonable action to obtain, preserve, renew, extend,
maintain and keep in full force and effect all rights, privileges, permits,
licenses, authorizations and franchises necessary or desirable in the normal
conduct of its business, except to the extent that the Board of Directors of the
Subsidiary Borrower shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Subsidiary Borrower and its
Subsidiaries, taken as a whole, and that the loss thereof would not have a
Material Adverse Effect, and (c) qualify and remain qualified as a foreign
entity in each jurisdiction in which qualification is necessary in view of its
business and operations or the ownership of its Properties to the extent the
failure to qualify could reasonably be expected to have a Material Adverse
Effect.

 

-74-



--------------------------------------------------------------------------------

Section 5.02 Compliance with Laws, Etc. Comply in all material respects with all
Legal Requirements applicable to it or to its business or property, except in
such instances in which such Legal Requirement is being contested in good faith
by appropriate proceedings diligently conducted, or where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.

Section 5.03 Maintenance of Property. (a) Maintain and preserve all Property
material to the conduct of its business and keep such Property in good repair,
working order and condition in accordance with customary industry practices,
(b) from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

Section 5.04 Maintenance of Insurance. Maintain insurance in amounts (and with
co-insurance and deductibles) as reflects customary industry practice, against
all risks (including, without limitation, marine hull and machinery (including
excess value) insurance, marine protection and indemnity insurance, drilling,
towage, repossession, loss of hire, war and terrorist risks, protection and
indemnity insurance, liability arising out of pollution and the spillage or
leakage of cargo and cargo liability insurance) with insurance companies or
associations and in forms, in each case, as set forth in the Security Documents,
except to the extent that maintaining such insurance would be contrary to
customary industry practice.

Section 5.05 Payment of Taxes, Etc. Pay and discharge before the same shall
become delinquent, all its obligations and liabilities in accordance with their
terms, including

(a) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or in respect of its Property,

(b) all lawful claims which, if unpaid, might by law reasonably be expected to
become a Lien upon its Property; and

(c) all Debt, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such Debt, in
each case, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrowers or such Restricted Subsidiary.

Section 5.06 Reporting Requirements. Deliver to the Administrative Agent (who
shall promptly deliver to the Lenders), in form and detail satisfactory to the
Administrative Agent and the Majority Lenders:

(a) Audited Annual Financials. As soon as available and in any event not later
than 120 days after the end of each fiscal year of the Parent, (i) consolidated
balance sheets of the Parent and its Subsidiaries, as at the end of such fiscal
year, and related statements of operations, shareholders equity and cash flows,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of UHY LLP or an independent

 

-75-



--------------------------------------------------------------------------------

registered public accountant of nationally recognized standing reasonably
acceptable to the Majority Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and (ii) the
consolidating balance sheets and consolidating statements of income or
operations for the Parent and its Subsidiaries and the consolidated balance
sheets and consolidated statements of income or operations for the Subsidiary
Borrower and the Restricted Subsidiaries, in each case for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year;

(b) Quarterly Financials. As soon as available and in any event not later than
45 days after the end of each of the first three fiscal quarters of each fiscal
year of the Parent, a consolidated and consolidating balance sheet of the Parent
and its Subsidiaries and a consolidated balance sheet of the Subsidiary Borrower
and the Restricted Subsidiaries, in each case, as at the end of such fiscal
quarter, and the related consolidated and/or consolidating (as applicable)
statements of income or operations and cash flows for such fiscal quarter and
for the portion of the Parent’s or Subsidiary Borrower’s (as applicable) fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Parent as fairly presenting the
financial condition, results of operations and cash flows of the Parent and its
Subsidiaries and of the Subsidiary Borrower and the Restricted Subsidiaries (as
applicable), in each case in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

(c) Condensed Reported Financials. As soon as available and in any event not
later than 120 days after the end of each fiscal year of the Parent, the
Condensed Reported Financials, as at the end of such fiscal year, setting forth
in comparative form the figures for the previously reported periods.

(d) Compliance Certificates. Concurrently with the delivery of the financial
statements referred to in Sections 5.06(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Parent;

(e) Management Letters. Promptly upon receipt thereof, copies of any detailed
audit reports, management letters or recommendations submitted to the Board of
Directors (or equivalent body or the audit committee of the Board of Directors)
of the Parent by independent accountants in connection with the accounts or
books of the Borrowers or any Restricted Subsidiary thereof, or any audit of any
of them;

(f) Budgets and Projections. On or before 120 days after the commencement of
each fiscal year of the Parent, (i) a budget in reasonable detail of the
Borrowers and the Restricted Subsidiaries which includes income statements and
balance sheets and cash flow statements of the Borrowers and the Restricted
Subsidiaries and a consolidated cash flow statement for each of the four fiscal
quarters of such fiscal year, (ii) a breakdown of projected revenues, operating
expenses, utilizations and capital expenditures for each Vessel and
(iii) updated Projections for the three year period commencing as of such fiscal
year;

 

-76-



--------------------------------------------------------------------------------

(g) Notices Under Senior Notes. Promptly after the furnishing thereof, copies of
any material requests or material notices received by any Loan Party (other than
in the ordinary course of business) or material statements or material reports
furnished to the Noteholder Collateral Agent or any holder of the Senior Notes
or the Term Loans to the extent not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 5.06.

(h) Securities Law Filings and other Public Information. Promptly after the same
are available, copies of each annual report, proxy or financial statement or
other report or communication sent to the stockholders of the Parent, and copies
of all annual, regular, periodic and special reports and registration statements
which the Parent may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934, and not otherwise required to
be delivered to the Administrative Agent pursuant hereto;

(i) USA Patriot Act. Promptly, following a written request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act;

(j) Tungsten Matters. Promptly after the occurrence thereof, written notice to
the Administrative Agent of (i) the extension of the Tungsten Delivery Date, and
(ii) a material modification of any of the specifications of the Tungsten
Explorer;

(k) Disposition Agreements. Within 30 days after the execution thereof by the
Borrowers or any Restricted Subsidiary, written notice of the execution and
delivery of any agreement for the sale of a Vessel by any such Person; and

(l) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrowers and the Restricted Subsidiaries as the Administrative Agent or any
Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Sections 5.06(a), (b), (c),
(g) or (h) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent posts such
documents, or provides a link thereto on the Parent’s website on the Internet at
the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Parent’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Parent with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Section 5.07 Other Notices. Deliver to the Administrative Agent and each Lender
prompt written notice of the following:

(a) Defaults. The occurrence of any Default or Event of Default;

 

-77-



--------------------------------------------------------------------------------

(b) Litigation. The filing or commencement of, or any probable threat or notice
of intention of any Person to file or commence, any action, suit or proceeding
(other than tax assessments), whether at law or in equity or by or before any
Governmental Authority, against any Borrower or any Restricted Subsidiary or
Affiliate thereof that could reasonably be expected to result in liability of
any Borrower or any Restricted Subsidiary in an aggregate amount exceeding
$25,000,000;

(c) ERISA Events. The occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of any Borrower or any Restricted Subsidiary in an aggregate
amount exceeding $25,000,000;

(d) Environmental Notices. Promptly upon, and in any event within ten Business
Days after, a Responsible Officer of any Loan Party obtains knowledge thereof,
written notice of any of the following environmental matters: (i) a copy of any
form of notice, summons or citation received from any Governmental Authority or
any other Person, concerning (A) material violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor, (B) any notice of
potential responsibility under any Environmental Law, or (C) the filing of a
Lien other than a Permitted Lien upon, against or in connection with any
Borrower or any Restricted Subsidiary, or any of the Vessels, (ii) any condition
or occurrence on or arising from any Vessel that (A) results in noncompliance by
any Loan Party with any applicable Environmental Law or (B) could reasonably be
expected to form the basis of an Environmental Claim against any Loan Party or
any such Vessel, in each case that could reasonably be expected to result in a
liability of any Borrower or any Restricted Subsidiary in an aggregate amount
exceeding $25,000,000; (iii) any condition or occurrence on any Vessel that
could reasonably be expected to cause such Vessel to be subject to any material
restrictions on the ownership, registration, use or transferability by any Loan
Party of such Vessel under any Environmental Law; and (iv) the taking of any
removal or remedial action in response to the actual or alleged presence of any
Hazardous Material on any Vessel as required by any Environmental Law or any
Governmental Authority, except to the extent that such presence, removal or
remedial action could not reasonably be expected to have a Material Adverse
Effect;

(e) Collateral. Furnish to the Administrative Agent prompt (and in any event
within 30 days) written notice of:

(i) any change in any Loan Party’s corporate name, identity, corporate structure
or jurisdiction of formation;

(ii) any default, claim of indemnity or force majeure, request by a Loan Party
for material variation of vessel specifications, or notice of material
compulsory changes under the Tungsten Construction Contract;

(iii) any notice of default that would result in a termination right thereunder,
suspension or cancellation of, or claim of force majeure with respect to, any
Drillship Drilling Contract;

(iv) any Asset Disposition of any Vessel in excess of $10,000,000;

 

-78-



--------------------------------------------------------------------------------

(v) any Involuntary Transfer in excess of $10,000,000;

(vi) any material requirement made by any insurer or classification society or
by any competent authority which is not complied with within a reasonable time
except to the extent that such requirement could not reasonably be expected to
have a Material Adverse Effect; and

(vii) any arrest of any Vessel or the exercise or purported exercise of any Lien
on any Vessel;

(f) Material Changes. Any development (excluding matters pertaining to
generalized market conditions or otherwise affecting the Subsidiary Borrower and
its competitors similarly) that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect;

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of a Loan Party setting forth details of the occurrence
referred to therein and stating what action such Loan Party has taken and
proposes to take with respect thereto. Each notice pursuant to Section 5.07(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

Section 5.08 Books and Records; Inspection. (a) Keep proper records and books of
account in which full, true and correct entries will be made in accordance with
GAAP in all material respects and all Legal Requirements, reflecting all
financial transactions and matters involving the assets and business of the
Borrowers and the Restricted Subsidiaries; (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrowers and the
Restricted Subsidiaries; and (c) from time-to-time during regular business hours
upon reasonable prior notice, (i) permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
Properties one time during each calendar year, subject to compliance with
applicable safety standards pertaining to vessel visits; provided, however, in
the case of the Vessels, no such visit or inspections shall interfere with the
normal operation of the Vessels and before any such visit or inspection such
representative or independent contractor shall sign the Vessel owner’s or
operator’s standard liability waiver and release documents, (ii) to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom and (iii) to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrowers and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Parent; provided, however, that if an Event of Default has occurred and is
continuing, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers at any time during normal business hours and without
advance notice.

Section 5.09 Use of Proceeds. Use the proceeds of the Advances for working
capital, issuance of letters of credit, to pay fees, commissions and expenses in
connection with this Agreement, and for other general corporate purposes not in
contravention of any Legal Requirement or of any Loan Document.

 

-79-



--------------------------------------------------------------------------------

Section 5.10 Nature of Business. Remain primarily engaged in the Permitted
Businesses.

Section 5.11 Operation of Vessels. The applicable Borrower and each other Loan
Party which owns or operates, or will own or operate, one or more Vessels will,
at all times while owning or operating such Vessels, operate or cause such
Vessel to be operated in a manner consistent with the standards set forth in the
Security Documents.

Section 5.12 Additional Guarantors. Notify the Administrative Agent at the time
that (a) the Subsidiary Borrower or any of the Restricted Subsidiaries acquire
or create another Subsidiary (other than any Immaterial Subsidiary), (b) Parent
acquires or creates another Subsidiary to directly or indirectly own the Equity
Interests of the Subsidiary Borrower, any of the Restricted Subsidiaries or any
Other Guarantor, (c) any Subsidiary of the Subsidiary Borrower that is not
already a Guarantor guarantees the Senior Notes, the Term Loans, any other Pari
Passu Obligation (as defined in the Intercreditor Agreement) or owns any Vessel,
(d) any Subsidiary of Parent or the Subsidiary Borrower that is not already a
Guarantor is the subject of a Contract Winning Trigger, or (e) any Subsidiary of
Parent or the Subsidiary Borrower that is not already a Guarantor becomes an
Internal Charterer, after the Closing Date, then Parent or the Subsidiary
Borrower, as applicable, will, in each case subject to the terms of the
Intercreditor Agreement:

(a) cause that Subsidiary to:

(i) execute a Joinder Agreement or such comparable documentation pursuant to
which it will become a Guarantor hereunder; and

(ii) execute amendments to or otherwise accede to or join the Security Documents
and cause the same to be perfected pursuant to which it becomes subject to the
obligations of a Guarantor thereunder and pledge its assets, including the
Equity Interests it owns in any of its Subsidiaries, pursuant to the Security
Documents; and

(b) deliver an opinion of counsel reasonably satisfactory in form and substance
to the Collateral Agent, in each case within 20 Business Days of the date on
which the Subsidiary was acquired or created or otherwise becomes subject to
this Section; provided that any applicable Subsidiary may be released from its
Guarantee and related pledge following the occurrence of a Contract Unwind
Trigger provided the conditions to that release are satisfied.

In addition, to the extent any such Subsidiary (a) is not already a direct or
indirect Subsidiary of the Subsidiary Borrower and (b) does not constitute an
Other Guarantor, Parent shall cause the Equity Interests of such Subsidiary to
be transferred to the Subsidiary Borrower or a Subsidiary within 20 Business
Days of such Subsidiary executing a Joinder Agreement or as soon as practicable
where applicable local law requires additional time for compliance with
applicable legal requirements.

Section 5.13 Further Assurances in General. (a) Execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
mortgages, and other documents), which may be

 

-80-



--------------------------------------------------------------------------------

required under any Legal Requirement, or which the Administrative Agent or the
Majority Lenders may reasonably request to maintain or perfect the liens and
security interests created under the Security Documents, all at the expense of
the Loan Parties, (b) provide to the Administrative Agent, from time to time
upon written request, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents, (c) not effect or permit any change referred
to in Section 5.07(e) unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have, and (d) take all
necessary action to ensure that the Administrative Agent does continue at all
times to have, a valid, legal and perfected security interest in all the
Collateral, in each case, subject to the terms of the Intercreditor Agreement.
Each Loan Party hereby authorizes the Administrative Agent to file one or more
financing or continuation statements under the Uniform Commercial Code (or any
non-U.S. equivalent thereto), and amendments thereto, relative to all or any
part of the Collateral without the signature of such Loan Party, where permitted
by law.

Section 5.14 Vessel Transfers and Partial Vessel Sales.

(a) The Subsidiary Borrower and the Guarantors shall be permitted to transfer
all of the legal title to a Vessel from one existing Guarantor to another
existing Guarantor (or to an entity that simultaneously with such transfer
becomes a Guarantor) subject to all of the existing security covering such
Vessel remaining in place and upon completion of the following:

(i) the Subsidiary Borrower shall give the Pari Passu Collateral Agent written
notice of any such proposed transfer not fewer than 30 days prior to the
anticipated date of such transfer;

(ii) the bill of sale or other instrument of transfer will explicitly state that
the transfer is subject to the assumption or continuance of the existing Ship
Mortgage in full force and effect;

(iii) the relevant Vessel will be duly re-registered in the name of the
transferee Guarantor under the laws and flag of the relevant jurisdiction
simultaneously with such transfer and evidence thereof delivered to the Pari
Passu Collateral Agent on such date;

(iv) if appropriate in the opinion of the legal counsel described in clause
(g) of this Section 5.14, an instrument of assumption of mortgage will be
executed by the transferee Guarantor and the Pari Passu Collateral Agent and
registered promptly with such transfer with the appropriate authorities of the
Vessel’s jurisdiction of registry, or any such other instrument required to
perfect a Ship Mortgage in favor of the Pari Passu Collateral Agent as required
by the Vessel’s jurisdiction of registry;

(v) simultaneously with such transfer, the transferee Guarantor shall
acknowledge in writing to the Pari Passu Collateral Agent that the Ship Mortgage
and all other Collateral relating to the Vessel remains in full force and effect
and is ratified and confirmed by the transferee Guarantor;

 

-81-



--------------------------------------------------------------------------------

(vi) on the same date of such transfer, the Subsidiary Borrower and the
transferee Guarantor shall deliver to the Pari Passu Collateral Agent a
certificate of ownership and encumbrance or similar certificate issued by the
jurisdiction of registration of the Vessel evidencing re-registration in the
name of the transferee Guarantor and the continuance of the Ship Mortgage in
favor of the Pari Passu Collateral Agent; and

(vii) the Subsidiary Borrower shall cause to be delivered to the Pari Passu
Collateral Agent on the same date of such transfer a legal opinion from outside
counsel reasonably satisfactory to the Pari Passu Collateral Agent to the
following effect (i) the Vessel is duly registered (preliminarily registered if
the jurisdiction is Panama) in the name of the transferee Guarantor with the
appropriate authorities of the Vessel’s jurisdiction of registry; (ii) the Ship
Mortgage constitutes the legal, valid and binding obligation of the transferee
Guarantor and remains duly registered as a first priority Lien or ship mortgage
in favor of the Pari Passu Collateral Agent with priority dating back to the
date on which such Ship Mortgage was initially registered in favor of the Pari
Passu Collateral Agent; (iii) an assumption of the Ship Mortgage by the
transferee Guarantor has been duly registered (preliminarily registered if the
jurisdiction is Panama) (or an opinion that such an assumption is not required
to maintain the status of the mortgage or the assumption by the transferee
Guarantor of all obligations of the mortgagor thereunder); (iv) all Collateral
relating to the Vessel constitutes legal, valid and binding obligations of the
transferee Guarantor; (v) all filings and consents in the relevant jurisdictions
have been obtained or made; and (vi) such transfer is in compliance with the
terms of this Agreement. Such legal opinion shall also contain such other
opinions as are requested by the Pari Passu Collateral Agent and otherwise be in
form and substance reasonably satisfactory to the Pari Passu Collateral Agent.
The counsel issuing such opinion may rely on local counsel admitted to practice
in the jurisdiction of registration of the Vessel with respect to matters
governed by the laws of such jurisdiction. If the vessel transferred is
registered under the laws and flag of Panama, the Subsidiary Borrower shall also
covenant to deliver to the Pari Passu Collateral Agent an opinion of Panamanian
counsel reasonably satisfactory to the Pari Passu Collateral Agent not later
than five (5) months after the date of transfer confirming that such Vessel has
been permanently registered in the name of the transferee Guarantor and that any
assumption of Ship Mortgage or other instrument required to be filed has been
permanently recorded.

(b) The Subsidiary Borrower and the Guarantors shall be permitted to transfer
partial interests in a Vessel in a transaction otherwise permitted by Sections
6.03, 6.04, 6.05 or 6.06 subject to all of the existing security covering such
Vessel remaining in place and upon completion of the following:

(i) the Subsidiary Borrower shall give the Pari Passu Collateral Agent written
notice of any such proposed transfer not fewer than 30 days prior to the
anticipated date of such transfer;

(ii) any bill of sale or other instrument of partial transfer shall state on its
face that the interest transferred is subject to the lien of the relevant Ship
Mortgage;

 

-82-



--------------------------------------------------------------------------------

(iii) the relevant Vessel will be duly re-registered in the joint names of the
transferor Guarantor and the transferee showing the individual percentage
interest held by each under the laws and flag of the relevant jurisdiction
simultaneously with such transfer and evidence thereof delivered to the Pari
Passu Collateral Agent on such date;

(iv) simultaneously with such transfer the transferee will acknowledge in
writing to the Pari Passu Collateral Agent that it takes its interest subject to
the Ship Mortgage;

(v) on the same date of such transfer, the Subsidiary Borrower will deliver to
the Pari Passu Collateral Agent a certificate of ownership and encumbrance or
similar certificate issued by the jurisdiction of registration of the Vessel
evidencing (x) re-registration in the joint names of the transferor Guarantor
and the transferee and (y) the continuance of the Ship Mortgage in favor of the
Pari Passu Collateral Agent; and

(vi) the Subsidiary Borrower will cause to be delivered to the Pari Passu
Collateral Agent on the same date of such transfer a legal opinion from outside
counsel reasonably satisfactory to the Pari Passu Collateral Agent to the
following effect (i) the Vessel is duly registered (preliminarily registered if
the jurisdiction is Panama) in the joint names of the transferor Guarantor and
the transferee with the appropriate authorities of the Vessel’s jurisdiction of
registry; (ii) the Ship Mortgage continues to constitute the legal, valid and
binding obligation of the transferor Guarantor and remains duly registered as a
first priority Lien or ship mortgage in favor of the Pari Passu Collateral Agent
with priority dating back to the date on which such Ship Mortgage was initially
registered in favor of the Pari Passu Collateral Agent; (iii) all Collateral
relating to the Vessel continues to constitute legal, valid and binding
obligations of the transferor Guarantor; (iv) all filings and consents in the
relevant jurisdictions have been obtained or made; and (v) such transfer is in
compliance with the terms of this Agreement. Such legal opinion shall also
contain such other opinions as are requested by the Pari Passu Collateral Agent
and otherwise be in form and substance reasonably satisfactory the Pari Passu
Collateral Agent. The counsel issuing such opinion may rely on local counsel
admitted to practice in the jurisdiction of registration of the Vessel with
respect to matters governed by the laws of such jurisdiction. If the Vessel
transferred is registered under the laws and flag of Panama, the Subsidiary
Borrower will also covenant to deliver to the Pari Passu Collateral Agent an
opinion of Panamanian counsel reasonably satisfactory to the Pari Passu
Collateral Agent not later than five (5) months after the date of transfer
confirming that such Vessel has been permanently registered in the joint names
of the transferor Guarantor and the transferee.

Section 5.15 Tungsten Delivery Date.

(a) On the Tungsten Delivery Date, execute and deliver, or cause to be executed
and delivered, and do, or cause to be done, the documents or actions set out
below:

(i) deliver to the Pari Passu Collateral Agent, in form reasonably satisfactory
to the Pari Passu Collateral Agent, of:

(A) a copy of the protocol of delivery and acceptance evidencing the delivery of
the Tungsten Explorer to and acceptance of the Tungsten Explorer by the
applicable Loan Party executed by (i) Daewoo Shipbuilding & Marine Engineering
Co., Ltd. and (ii) the applicable Loan Party;

 

-83-



--------------------------------------------------------------------------------

(B) a copy of the full warranty bill of sale and builder’s certificate
respecting the Tungsten Explorer;

(C) a copy of the interim class certificate;

(D) a copy of the Bahamian Certificate of Registry respecting the Tungsten
Explorer;

(E) a copy of the duly executed Ship Mortgage (including deed of covenants)
covering the Tungsten Explorer (and in respect of the deed of covenants only,
also the Pari Passu Collateral Agent) and duly filed with the Bahamian
authorities;

(F) a copy of the Bahamian Certificate of Ownership and Encumbrance issued by
the appropriate Bahamian authorities evidencing registration of the Tungsten
Explorer under Bahamian flag in the name of the applicable Loan Party and
recording of the Ship Mortgage with respect to the Tungsten Explorer;

(G) (a) evidence of insurance respecting the Tungsten Explorer that complies
with the insurance requirements set forth herein and in the Security Documents,
including copies of cover notes (with loss payable clause and notice of
assignment attached), letter from protection and indemnity club, and letter
detailing the insurances from the Loan Parties’ independent marine insurance
broker and (b) a favorable report from the Insurance Advisor addressed to the
Pari Passu Collateral Agent stating that the insurances covering the Tungsten
Explorer (x) comply with the requirements of the Ship Mortgage and (y) are
sufficient in form and substance to protect the interests of the Pari Passu
Collateral Agent and the Secured Parties;

(H) a copy of a duly executed Internal Charter, if any, respecting the Tungsten
Explorer to cover any and all bareboat charters respecting the Tungsten Explorer
or a certificate from a Responsible Officer of the Subsidiary Borrower stating
that the Subsidiary Borrower has not entered into any Internal Charter;

(I) an opinion of the Subsidiary Borrower’ Bahamian legal counsel;

(J) an opinion of counsel of the Loan Party that will be the owner of the
Tungsten Explorer in form and substance reasonably satisfactory to the Pari
Passu Collateral Agent; and

(K) a duly executed Assignment of Insurance, Assignment of Earnings, Internal
Charterer’s Assignment of Insurance (if any), Internal Charterer’s Assignment of
Earnings (if any) or Accession Agreement (if any).

 

-84-



--------------------------------------------------------------------------------

(ii) perform any additional UCC, Loan Parties’ Registry or other similar filings
or notices or recordings requested by the Pari Passu Collateral Agent to perfect
the security interests or Liens granted, or intended to be granted, by any
Security Document and delivery of evidence of the foregoing to the Pari Passu
Collateral Agent in form and substance reasonably satisfactory to the Pari Passu
Collateral Agent.

Section 5.16 Designation of Restricted and Unrestricted Subsidiaries.

(a) The Board of Directors of Parent may designate any Restricted Subsidiary to
be an Unrestricted Subsidiary if:

(i) the Subsidiary Borrower could make the Restricted Payment which is deemed to
occur upon such designation in accordance with Section 6.06 equal to the
appropriate fair market value of all outstanding Investments owned by Parent,
the Subsidiary Borrower and the Restricted Subsidiaries in such Subsidiary at
the time of such designation;

(ii) such Restricted Subsidiary meets the definition of an “Unrestricted
Subsidiary”;

(iii) the designation would not constitute or cause (with or without the passage
of time) a Default or Event of Default or no Default or Event of Default would
be in existence following such designation;

(iv) the Subsidiary Borrower delivers to the Administrative Agent a certified
copy of a resolution of the Board of Directors of Parent giving effect to such
designation and an Responsible Officer’s Certificate certifying that such
designation complied with the preceding conditions and was permitted by
Section 6.06.

If a Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
aggregate fair market value of all outstanding Investments owned by Parent, the
Subsidiary Borrower and the Restricted Subsidiaries in the Subsidiary designated
as an Unrestricted Subsidiary will be deemed to be an Investment made as of the
time of the designation and will reduce the amount available for Restricted
Payments under Section 6.06, as determined by the Subsidiary Borrower.

In connection with the occurrence of a Contract Unwind Trigger, Parent or the
Subsidiary Borrower may cause an applicable Restricted Subsidiary to be
designated an Unrestricted Subsidiary if it meets the conditions set forth in
this clause (a) of Section 5.16, in each case, as soon as practicable thereafter
but not later than 20 Business Days or as soon as practicable thereafter where
applicable local law requires additional time for compliance with applicable
legal requirements.

 

-85-



--------------------------------------------------------------------------------

(b) The Board of Directors of Parent may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary if:

(i) the Subsidiary Borrower and the Restricted Subsidiaries could incur the Debt
which is deemed to be incurred upon such designation under Section 6.02, equal
to the total Debt of such Subsidiary calculated on a pro forma basis as if such
designation had occurred on the first day of the four-quarter reference period;

(ii) the designation would not constitute or cause a Default or Event of
Default; and

(iii) the Subsidiary Borrower delivers to the Administrative Agent a certified
copy of a resolution of the Board of Directors of Parent giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with the preceding conditions, including the incurrence of Debt under
Section 6.02.

Upon the occurrence of a Contract Winning Trigger, Parent or the Subsidiary
Borrower shall be required to designate each applicable Subsidiary to become a
Restricted Subsidiary and a Guarantor and pledge its assets and property as
Collateral pursuant to Section 5.12, upon the occurrence of a Contract Winning
Trigger and shall be required to comply with the conditions set forth in this
clause (b) in connection therewith. For the avoidance of doubt, and anything
contained in any other provision of this Credit Agreement notwithstanding, no
direct or indirect Subsidiary of Parent may become a Restricted Subsidiary for
purposes of this Agreement if such Subsidiary is a Subsidiary of Parent but not
a Subsidiary of the Subsidiary Borrower.

Section 5.17 Post-Closing Covenants. Within two (2) Business Days of the Closing
Date, the Subsidiary Borrower shall deliver to the Administrative Agent a copy
of each Security Document delivered by a Loan Party to the Pari Passu Collateral
Agent that secures all or a portion of the Obligations. Promptly following the
Subsidiary Borrower’s receipt of written request therefor, the Subsidiary
Borrower shall deliver to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, copies of all other
amendments, supplements or other modifications to the Security Documents as the
Administrative Agent and the Subsidiary Borrower may determine are necessary in
order to effect or maintain the Administrative Agent’s Acceptable Security
Interest in the Collateral for the benefit of the Secured Parties as required
hereby or thereby; provided that no party hereto shall be required to take any
action that would contravene the terms of the Intercreditor Agreement without
all necessary consents under such Intercreditor Agreement.

ARTICLE VI.

NEGATIVE COVENANTS

So long as the Advances or any amount under any Loan Document shall remain
unpaid, any Lender shall have any Commitment, or there shall exist any Letter of
Credit Exposure, unless the Majority Lenders otherwise consent in writing:

Section 6.01 Liens, Etc. Neither the Parent nor the Subsidiary Borrower shall,
and neither of them shall permit any of the Restricted Subsidiaries to, directly
or indirectly, create, incur, assume or suffer to exist any Lien of any kind on
any asset now owned or hereafter acquired, other than the following (“Permitted
Liens”):

(a) Liens pursuant to any Loan Document;

 

-86-



--------------------------------------------------------------------------------

(b) Liens in favor of the Subsidiary Borrower or the Guarantors;

(c) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with Parent, the Subsidiary Borrower or any
Subsidiary of the Subsidiary Borrower; provided that such Liens were in
existence prior to the contemplation of such merger or consolidation and do not
extend to any assets other than those of the Person merged into or consolidated
with Parent, the Subsidiary Borrower or such Subsidiary;

(d) Liens on property (including Equity Interests) existing at the time of
acquisition of the property by Parent, the Subsidiary Borrower, or any
Restricted Subsidiary; provided that such Liens were in existence prior to, such
acquisition, and not incurred in contemplation of, such acquisition;

(e) Liens for taxes, assessments or governmental charges, claims or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without material penalty, or are being contested in good faith and by
appropriate proceedings diligently conducted and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;

(f) Inchoate Liens arising under ERISA and Liens incurred and pledges or
deposits made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other social security or retirement
benefits, or similar legislation, other than any Lien imposed by ERISA;

(g) Permitted Prior Liens;

(h) pledges and Liens to secure the performance of bids, trade contracts and
leases (other than Debt), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

(i) Liens arising out of judgments or awards not constituting an Event of
Default under Section 7.01(f), including surety or appeal bonds related to
judgments or litigation), and prejudgment Liens created by or existing from any
litigation or legal proceeding, in each case in respect of which Parent or any
Subsidiary thereof shall in good faith be prosecuting an appeal or proceedings
for review in respect of which there shall be secured a subsisting stay of
execution pending such appeal or proceedings for which adequate reserves have
been made to the extent required by GAAP;

(j) rights of set-off of banks and other Persons in the ordinary course of
banking and trading arrangements and burdening only deposit or brokerage
accounts or other funds and assets maintained with a creditor depository
institution or brokerage;

 

-87-



--------------------------------------------------------------------------------

(k) Liens to secure Debt permitted by Section 6.02(a)(iv) hereof, covering only
the assets (and proceeds thereof) constructed or acquired with or financed by
such Indebtedness;

(l) purchase money security interests in property or assets, whether real or
personal, improvements thereto or hereafter acquired or constructed, by the Loan
Parties or any Restricted Subsidiary; provided that (i) such security interests
secure Debt permitted by Section 6.02(a)(xiv), (ii) such security interests are
incurred, and the Debt secured thereby is created, within 90 days after such
acquisition (or construction), (iii) the Debt secured thereby does not exceed
the cost of such property at the time of such acquisition (or construction) and
(iv) such security interests do not apply to any other property or assets of the
Loan Parties or any Restricted Subsidiary other than the proceeds of such
property or assets (including insurance proceeds);

(m) Carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s,
repairmen’s, vendor’s (or other third parties), necessaries suppliers’,
statutory obligations, or other like Liens arising in the ordinary course of
business which are not overdue for a period of 90 days or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person;

(n) Liens in respect of Debt incurred pursuant to Section 6.02(a)(ii); provided
that such Liens are at all times subject to the Intercreditor Agreement;

(o) the pledge or encumbrance by Parent of the Equity Interests, property or
assets of any Excluded Parent Subsidiary;

(p) Liens to secure any Permitted Refinancing Debt permitted to be incurred
under this Agreement; provided, however, that:

(i) the new Lien is limited to all or part of the same property and assets that
secured or, under the written agreements pursuant to which the original Lien
arose, could secure the original Debt (plus improvements and accessions to such
property, or proceeds or distributions thereof); and

(ii) the Debt secured by the new Lien is not increased to any amount greater
than the sum of (i) the outstanding principal amount, or, if greater, committed
amount, of the original Debt and (ii) an amount necessary to pay any fees and
expenses, including premiums, related to such renewal, refunding, refinancing,
replacement, defeasance or discharge;

(q) Liens arising from precautionary Uniform Commercial Code financing
statements relating to Operating Leases and other contractual arrangements
entered into in the ordinary course of business that describe only the property
subject to such Operating Lease or contractual arrangement;

(r) Liens to secure Hedging Obligations;

 

-88-



--------------------------------------------------------------------------------

(s) Survey exceptions, easements or reservations of, or rights of others for,
licenses, rights of way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property that were not incurred in connection with Debt and that do not in
the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person; and

(t) other Liens incurred in the ordinary course of business securing
obligations, actual or contingent, in an aggregate amount not greater than
$25,000,000 at any time.

Section 6.02 Debts, Guaranties and Other Obligations.

(a) Neither the Parent nor the Subsidiary Borrower shall, and neither of them
will permit any of the Restricted Subsidiaries or any Other Guarantor to,
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
any Debt (including Acquired Debt), none of Parent, the Subsidiary Borrower, any
of the Restricted Subsidiaries or any Other Guarantor will issue any
Disqualified Stock, and the Subsidiary Borrower will not, and neither Parent nor
the Subsidiary Borrower, will permit any of the Restricted Subsidiaries or any
Other Guarantor to, issue any shares of preferred stock except:

(i) Debt under the Loan Documents;

(ii) Debt in respect of the Senior Notes and the Term Loans in an aggregate
principal amount not to exceed $2,775,000,000 at any time outstanding;

(iii) Existing Debt;

(iv) Debt of the Parent, the Subsidiary Borrower, the Restricted Subsidiaries or
any Other Guarantor of Debt represented by obligations with respect to Capital
Lease Obligations, mortgage financings or purchase money obligations, in each
case, incurred for the purpose of financing all or any part of the purchase
price or cost of design, construction, installation or improvement of property
(real or personal), plant or equipment used in the business of the Subsidiary
Borrower, the Restricted Subsidiaries or such Other Guarantor, in an aggregate
principal amount, including all Permitted Refinancing Indebtedness incurred to
renew, refund, refinance, replace, defease or discharge any Debt incurred
pursuant to this clause (iv), not to exceed $50,000,000 at any time outstanding;

(v) Debt of (a) Parent or any Other Guarantor or (b) the Subsidiary Borrower and
the Restricted Subsidiaries incurred and outstanding on or prior to the date on
which a new Restricted Subsidiary is acquired by Parent, any Other Guarantor,
the Subsidiary Borrower or such Subsidiary (other than Debt incurred in
contemplation of, or in connection with, the transaction or series of related
transactions pursuant to which such Subsidiary became a Restricted Subsidiary of
or was otherwise acquired by Parent, an Other Guarantor, the Subsidiary Borrower
or such Subsidiary); provided, however, that (a) on the date that such
Subsidiary is acquired by, or is merged into Parent, such Other Guarantor, the
Subsidiary Borrower or such Subsidiary, Parent would have been able to incur at
least $1.00 of additional Debt pursuant to the ratio set forth in clause
(a)(xiv) of this Section 6.02 after giving effect to the incurrence of such Debt
pursuant to this clause (a)(v); and (b) the new Subsidiary becomes a Guarantor
or an Other Guarantor;

 

-89-



--------------------------------------------------------------------------------

(vi) Permitted Refinancing Debt of the Parent, the Subsidiary Borrower, any
Restricted Subsidiary or any Other Guarantor in exchange for, or the net
proceeds of which are used to renew, refund, refinance, replace, defease or
discharge any Debt (other than intercompany Debt) that was permitted by this
Agreement to be incurred under clauses (ii), (iii), (v), this clause (vi),
(xiv), (xv) and (xvi) of this Section 6.02(a);

(vii) The incurrence by (A) the Subsidiary Borrower or any Restricted Subsidiary
of intercompany indebtedness between or among the Subsidiary Borrower and the
Restricted Subsidiaries or (B) Parent or any Other Guarantor of intercompany
Debt between or among Parent and the Other Guarantors; provided, however, that:

(1) if (y) the Subsidiary Borrower or any Restricted Subsidiary is the obligor
on such Debt and the payee is not the Subsidiary Borrower or any Restricted
Subsidiary or (z) Parent or any Other Guarantor is the obligor on such Debt and
the payee is not Parent or an Other Guarantor, as applicable, such Debt must be
expressly subordinated to the prior payment in full in cash of all obligations
then due with respect to the Senior Notes, this Agreement and any Guarantee of
either of the foregoing; and

(2) any (y) subsequent issuance or transfer of Equity Interests that results in
any such Debt being held by a Person other than Parent, the Subsidiary Borrower,
any Restricted Subsidiary or any Other Guarantor, or (z) sale or other transfer
of any such Debt to a Person that is not Parent, the Subsidiary Borrower, any
Restricted Subsidiary or Other Guarantor,

will be deemed, in each case, to constitute an incurrence of such Debt by
Parent, the Subsidiary Borrower, any Restricted Subsidiary or such Other
Guarantor, as the case may be, that was not permitted by this clause (vii);

(viii) obligations (contingent or otherwise) of any Borrower, any Restricted
Subsidiary or any Other Guarantor existing or arising under any Swap Contract
incurred in the ordinary course of business;

(ix) Guaranties by the Borrowers, any Restricted Subsidiary or any Other
Guarantor of Debt of the Borrowers, a Restricted Subsidiary or any Other
Guarantor that was permitted to be incurred by another provision of this
Section 6.02; provided that if the Debt being guaranteed is subordinated to or
pari passu with the Senior Notes and the Obligations, then the Guarantee shall
be subordinated or pari passu, as applicable, to the same extent as the Debt
guaranteed;

(x) Debt of the Subsidiary Borrower or any Restricted Subsidiary in respect of
workers’ compensation claims, self-insurance obligations, bankers’ acceptances,
and performance and surety bonds in the ordinary course of business;

 

-90-



--------------------------------------------------------------------------------

(xi) Debt of the Borrowers, any Restricted Subsidiary or any Other Guarantor
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently drawn against insufficient funds, so
long as such Debt is covered within five Business Days;

(xii) Debt of the Borrowers, any Restricted Subsidiary or any Other Guarantor
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, or Guarantees or letters of credit, surety bonds
or performance bonds securing any obligations of the Borrowers, any Restricted
Subsidiary or any Other Guarantor pursuant to such agreements, in any case
incurred in connection with the disposition of any business, assets or Guarantor
(other than Guarantees of Debt incurred by any Person acquiring all or any
portion of such business, assets or Restricted Subsidiary for the purpose of
financing such acquisition), so long as the amount does not exceed the gross
proceeds actually received by the Borrowers, any Restricted Subsidiary or any
Other Guarantor in connection with such disposition;

(xiii) additional Debt of the Parent, the Subsidiary Borrower, any Restricted
Subsidiary or any Other Guarantor in an aggregate principal amount (or accreted
value, as applicable) at any time outstanding, including all Permitted
Refinancing Debt incurred to renew, refund, refinance, replace, defease or
discharge any Debt incurred pursuant to this clause (xiii), not to exceed
$125,000,000;

(xiv) additional Debt (including Acquired Debt) and Disqualified Stock of Parent
and any Other Guarantor may issue shares of preferred stock, if the Consolidated
Interest Coverage Ratio of Parent and its Subsidiaries on a consolidated basis,
for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
additional Debt is incurred or such Disqualified Stock is issued, as the case
may be, would have been at least 2.0 to 1, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Debt had been incurred or the Disqualified Stock or other shares of
preferred stock had been issued, as the case may be, on the first day of such
four-quarter period;

(xv) additional Debt (including Acquired Debt) and Disqualified Stock or other
shares of preferred stock of the Subsidiary Borrower or any Restricted
Subsidiary, if the Consolidated Interest Coverage Ratio for Subsidiary Borrower
and its Restricted Subsidiaries on a consolidated basis for the most recently
ended four full fiscal quarters for which internal financial statements are
available immediately preceding the date on which such additional Debt is
incurred or such Disqualified Stock or other shares of preferred stock is
issued, as the case may be, would have been at least 2.0 to 1, in each case
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Debt had been incurred or the
Disqualified Stock or other shares of preferred stock had been issued, as the
case may be, on the first day of such four-quarter period; and

(xvi) the incurrence from time to time in one or more offerings, by Parent of up
to $125,000,000 aggregate principal amount of Debt convertible into ordinary
shares of Parent, the proceeds of which will be used to invest in Parent’s
business.

 

-91-



--------------------------------------------------------------------------------

(b) None of Parent, the Subsidiary Borrower or any of the Restricted
Subsidiaries or any Other Guarantor will incur any Debt (including Debt
permitted by this Section 6.02) that is contractually subordinated in right of
payment to any other Debt of Parent, the Subsidiary Borrower or such Restricted
Subsidiary or Other Guarantor unless such Debt is also contractually
subordinated in right of payment to the Obligations on substantially identical
terms; provided, however, that no Debt will be deemed to be contractually
subordinated in right of payment to any other Debt solely by virtue of being
unsecured or by virtue of being secured on a junior Lien basis.

For purposes of determining compliance with this Section 6.02, in the event that
an item of proposed Debt meets the criteria of more than one of the categories
of Debt described in Section 6.02(a)(i)-(xvi) above, Parent, the Subsidiary
Borrower or the applicable Restricted Subsidiary will be permitted to divide and
classify such item of Debt on the date of its incurrence, or later re-divide or
re-classify all or a portion of such item of Debt in any manner that complies
with this Section 6.02. The accrual of interest, the accretion or amortization
of original issue discount and the payment of interest on any Debt in the form
of additional Debt with the same terms will be deemed to be an incurrence of
Debt for purposes of this Section 6.02; provided, in each such case, that the
amount of any such accrual, accretion or payment is included in Consolidated
Interest Expense of the Subsidiary Borrower as accrued. Notwithstanding any
other provision of this Section 6.02, the maximum amount of Debt that Parent,
the Subsidiary Borrower or the applicable Restricted Subsidiary or Other
Guarantor may incur pursuant to this Section 6.02 shall not be deemed to be
exceeded solely as a result of fluctuations in exchange rates or currency
values.

The amount of any Debt outstanding as of any date will be:

(1) the accreted value of the Debt, in the case of any Debt issued with original
issue discount;

(2) the principal amount of the Debt, in the case of any other Debt; and

(3) in respect of Debt of another Person secured by a Lien on the assets of the
specified Person, the lesser of:

(A) the fair market value of such assets at the date of determination; and

(B) the amount of the Debt of the other Person

Section 6.03 Merger or Consolidation.

(a) Neither Parent nor the Subsidiary Borrower will, directly or indirectly:
(y) consolidate or merge with or into another Person (whether or not Parent or
the Subsidiary Borrower, as applicable, is the surviving Person); or (z) sell,
assign, transfer, convey or

 

-92-



--------------------------------------------------------------------------------

otherwise dispose of all or substantially all of the properties or assets of,
with respect to Parent, the Subsidiary Borrower, the Restricted Subsidiaries and
the Other Guarantors taken as a whole, or, with respect to the Subsidiary
Borrower and the Restricted Subsidiaries taken as a whole, in each case, in one
or more related transactions, to another Person, unless:

(i) either: (A) Parent or the Subsidiary Borrower, as applicable, is the
surviving Person; or (B) the Person formed by or surviving any such
consolidation or merger (if other than Parent or the Subsidiary Borrower, as the
case may be) or to which such sale, assignment, transfer, conveyance or other
disposition has been made is a Person organized or existing under the laws of
the Cayman Islands, the United States, any state of the United States or the
District of Columbia or, in the case of Parent, any other similar jurisdiction
so long as neither the laws of any such jurisdiction nor any such transaction
would adversely affect the Lenders;

(ii) the Person formed by or surviving any such consolidation or merger (if
other than Parent or the Subsidiary Borrower, as applicable) or the Person to
which such sale, assignment, transfer, conveyance or other disposition has been
made assumes all the obligations of Parent or the Subsidiary Borrower, as
applicable, under this Agreement and the other Loan Documents, as applicable,
pursuant to a supplement or an amendment thereto, as applicable, in each case
reasonable satisfactory in form to the Administrative Agent and the Majority
Lenders, as applicable (it being agreed that if the Subsidiary Borrower merges
with or into Parent, Parent must assume all such obligations of the Subsidiary
Borrower), provided that, if such Person is a limited liability company or a
limited partnership, then Parent, the Subsidiary Borrower or such Person shall
have the Obligations assumed or issued, on a joint and several basis, with a
corporation in which it owns 100% of the Equity Interests;

(iii) immediately after such transaction, no Default or Event of Default exists;
and

(iv) except with respect to a transaction solely between or among Parent, the
Subsidiary Borrower, any of the Restricted Subsidiaries or any Other Guarantor,
Parent, the Subsidiary Borrower or the Person formed by or surviving any such
consolidation or merger (if other than Parent or the Subsidiary Borrower), or to
which such sale, assignment, transfer, conveyance or other disposition has been
made would, on the date of such transaction after giving pro forma effect
thereto and any related financing transactions as if the same had occurred on
the first day of the applicable four-quarter period, be permitted to incur at
least $1.00 of additional Debt pursuant to the applicable ratio set forth in
Section 6.02(a)(xiv) or (xv), as applicable, for the most recently ended four
full fiscal quarters for which internal financial statements are available
immediately preceding the date on which such transaction occurred.

(b) In addition, the Subsidiary Borrower will not, directly or indirectly, lease
all or substantially all of the properties and assets of it and the Restricted
Subsidiaries taken as a whole, in one or more related transactions to any other
Person.

 

-93-



--------------------------------------------------------------------------------

(c) This Section 6.03 will not apply to any consolidation or merger, or any
sale, assignment, transfer, conveyance, lease or other disposition of assets
between or among the Subsidiary Borrower and any Restricted Subsidiary. Clauses
(iii) and (iv) of paragraph (a) of this Section will not apply to a merger of
the Subsidiary Borrower with an Affiliate solely for the purpose of
reincorporating the Subsidiary Borrower in another jurisdiction.

(d) Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of Parent, the Subsidiary Borrower or its Restricted Subsidiaries in a
transaction that is subject to, and that complies with the provisions of, this
Section 6.03 hereof, the successor Person formed by such consolidation or into
or with which Parent, the Subsidiary Borrower or Restricted Subsidiaries is or
are merged or to which such sale, assignment, transfer, lease, conveyance or
other disposition is made shall succeed to, and be substituted for (so that from
and after the date of such consolidation, merger, sale, assignment, transfer,
lease, conveyance or other disposition, the provisions of this Agreement
referring to the “Parent” or the “Subsidiary Borrower,” as applicable, shall
refer instead to the successor Person and not to Parent, the Subsidiary Borrower
or the applicable Restricted Subsidiaries), and may exercise every right and
power of Parent, the Subsidiary Borrower or Restricted Subsidiaries under this
Agreement with the same effect as if such successor Person had been named as
Parent, Subsidiary Borrower or Restricted Subsidiaries herein; provided,
however, that the predecessor Parent, Subsidiary Borrower or Restricted
Subsidiaries shall not be relieved from the obligation to pay the principal of
and interest on the Obligations except in the case of a sale of all of Parent’s,
Subsidiary Borrower’s or the applicable Restricted Subsidiaries’ assets in a
transaction that is subject to, and that complies with the provisions of, this
Section 6.03 hereof.

Section 6.04 Asset Dispositions. The Subsidiary Borrower will not, and neither
Parent nor the Subsidiary Borrower will permit any of the Restricted
Subsidiaries to, directly or indirectly, consummate any Asset Disposition,
except for:

(a) any single transaction or series of related transactions that involves
assets having a fair market value or that results in generating net proceeds, in
either case, of less than $10,000,000;

(b) a transfer of Equity Interests or other assets between or among the
Subsidiary Borrower and any of the Restricted Subsidiaries;

(c) an issuance of Equity Interests by a Restricted Subsidiary to the Subsidiary
Borrower or to another Restricted Subsidiary;

(d) the sale or lease or other disposition of products, services or accounts
receivable in the ordinary course of business and any sale or conveyance or
other disposition of damaged, worn-out or obsolete assets in the ordinary course
of business;

(e) the sale or other disposition of cash or Cash Equivalents;

(f) a Restricted Payment that does not violate Section 6.06 hereof or an
Investment that does not violate Section 6.05;

 

-94-



--------------------------------------------------------------------------------

(g) the pledge, asset sale or other disposition by Parent or any Excluded Parent
Subsidiary of the Equity Interests of any Excluded Parent Subsidiary;

(h) any transfer of property in connection with a sale and leaseback transaction
(other than a sale and leaseback of a Vessel);

(i) other Asset Dispositions not otherwise permitted hereunder, provided that:

(i) Parent, the Company or the Restricted Subsidiary, as the case may be,
receives consideration at the time of the Asset Sale at least equal to the Fair
Market Value of the assets or Equity Interests issued or sold or otherwise
disposed of; and

(ii) at least 75% of the consideration received in such Asset Disposition is in
the form of cash; provided, however, (A) to the extent that any disposition in
such Asset Disposition was of Collateral, the non-cash consideration received is
pledged as Collateral under the Security Documents contemporaneously with such
sale, in accordance with the requirements set forth in the Loan and (B) any
Vessel Asset Sale in respect of a Drillship shall not be permitted until the
Tungsten Delivery Date has occurred; and

(iii) in the case of a Vessel Asset Sale of a Drillship, Parent would,
immediately after giving pro forma effect thereto, including the application of
the net proceeds therefrom, as if the same had occurred on the first day of the
applicable four-quarter period, (A) be permitted to incur at least $1.00 of
additional Debt pursuant to the ratio set forth in clause (a)(xiv) of
Section 6.02, and (B) have a Consolidated Interest Coverage Ratio that is no
worse than the Consolidated Interest Coverage Ratio immediately prior to such
Vessel Asset Sale; and

(iv) upon the occurrence of any such Asset Disposition, the Borrowers shall
prepay the Advances (to the extent of the balance thereof) or cash
collateralize, at 100% of the face amount thereof, the Letters of Credit, or any
combination of the foregoing, by an amount equal to 100% of any Net Proceeds
immediately upon receipt thereof by such Person, provided, however, that, at the
election of the Borrowers (as notified by the Borrowers to the Administrative
Agent on or prior to the date of receipt of such Net Proceeds), and so long as
no Default shall have occurred and be continuing, the applicable Borrower or
Restricted Subsidiary may, within 360 days after the receipt of such Net
Proceeds, reinvest such proceeds (A) in operating assets of the Borrowers and
the Restricted Subsidiaries, (B) to acquire all or substantially all of the
assets of, or any Equity Interests of, any Person which if it were a Restricted
Subsidiary would be considered to be engaged in a Permitted Business, provided
that, after giving effect to such acquisition of Equity Interests, such Person
is or becomes a Restricted Subsidiary, (C) to make Capital Expenditures for the
Subsidiary Borrower or any Restricted Subsidiary or (D) to acquire other assets
that are not classified as current assets under GAAP and that are used or useful
in the Permitted Business of the Borrowers or the Restricted Subsidiaries;
provided that clauses (B) through (D) above shall be deemed to be satisfied if a
bona fide binding contract committing to make the investment, acquisition or
expenditure referred to therein is entered into by the applicable Borrower

 

-95-



--------------------------------------------------------------------------------

or Restricted Subsidiary, as the case may be, with a Person within such 360-day
period and such Net Proceeds are subsequently applied in accordance with such
contract within one year and six months following the date of such Asset
Disposition and provided, further, however, that any Net Proceeds not so applied
shall be immediately applied either (1) to the extent that Advances or Letters
of Credit are then outstanding hereunder, to repay and/or cash collateralize at
100% of the face amount thereof, as applicable, on a pro rata basis such
Advances and/or Letters of Credit or (2) to the extent that no Advances or
Letters of Credit are then outstanding hereunder, to repay Debt, including the
Senior Notes, the repayment of which was secured by the asset that was the
subject of such Asset Sale accompanied, with respect to each of clauses (1) and
(2) above, by a corresponding permanent pro rata reduction of the aggregate
Commitments. In the event any contract referred to in the third proviso above is
later cancelled or terminated for any reason before the Net Proceeds are applied
in connection therewith, then such Net Proceeds must be applied as set forth
herein.

For purposes of this Section 6.04, each of the following will be deemed to be
cash:

(A) any liabilities, as shown on the Subsidiary Borrower’s most recent
consolidated balance sheet, of the Subsidiary Borrower or any Restricted
Subsidiary (other than contingent liabilities and liabilities that are by their
terms subordinated to the Senior Notes or the Obligations under this Agreement)
that are assumed by the transferee of any such assets so long as the Subsidiary
Borrower or such Restricted Subsidiary are released from further liability;

(B) any securities, notes or other obligations received by the Subsidiary
Borrower or any such Restricted Subsidiary from such transferee that are
converted by the Subsidiary Borrower or such Restricted Subsidiary into cash
within 180 days of receipt thereof, to the extent of the cash received in that
conversion;

(C) any stock or assets of the kind referred to in clauses (iii)(B) and (C) of
paragraph (i) of this Section 6.04; and

(D) any Designated Non-cash Consideration, when taken together with all other
Designated Non-cash Consideration received pursuant to this clause (d) that is
at that time outstanding, not to exceed 5% of Issuer’s Consolidated Tangible
Assets at the time of the receipt of such Designated Non-cash Consideration
(with the Fair Market Value of each item of Designated Non-cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value).

Pending the final application of any Net Proceeds, the Subsidiary Borrower may
temporarily reduce outstanding revolving credit Debt of Parent, the Subsidiary
Borrower, any Restricted Subsidiary or any Other Guarantor, or otherwise invest
the Net Proceeds in cash and Cash Equivalents.

 

-96-



--------------------------------------------------------------------------------

Section 6.05 Investments. The Subsidiary Borrower shall not, and the Parent and
the Subsidiary Borrower shall not permit any Restricted Subsidiary, to make or
suffer to exist any Investments, or commitments therefor, except:

(a) Investments in Cash Equivalents;

(b) Investments in the Subsidiary Borrower or in a wholly-owned Restricted
Subsidiary that is a Guarantor;

(c) any Investment by the Subsidiary Borrower or any wholly-owned Restricted
Subsidiary in a Person, if as a result of such Investment:

(i) such Person becomes a wholly-owned Restricted Subsidiary and a Guarantor; or

(ii) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Subsidiary Borrower or a wholly-owned Restricted Subsidiary that is a
Guarantor;

(d) any Investment made as a result of the receipt of non-cash consideration
from an asset sale that was made pursuant to and in compliance with Section 6.04
hereof;

(e) any acquisition of assets or Equity Interests solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Subsidiary
Borrower;

(f) any Investments received in compromise or resolution of obligations of trade
creditors or customers that were incurred in the ordinary course of business of
the Subsidiary Borrower or any of the Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer and any Investments
obtained in exchange for any such Investments;

(g) Investments represented by Hedging Obligations;

(h) repurchases, redemptions, or satisfaction and discharge of any of the Senior
Notes in compliance with the Intercreditor Agreement;

(i) loans or advances to employees of Parent in the ordinary course of business
not to exceed $1,000,000 in the aggregate at any one time outstanding;

(j) Investments in any Person having an aggregate fair market value (measured on
the date each such Investment was made and without giving effect to subsequent
changes in value), when taken together with all other Investments made pursuant
to this clause (j) that are at the time outstanding not to exceed the greater of
(a) $100.0 million and (b) 5% of the Subsidiary Borrower’s Consolidated Tangible
Assets; and

(k) other Investments in any Person in an aggregate principal amount (measured
on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (k) that are at

 

-97-



--------------------------------------------------------------------------------

the time outstanding not to exceed the greater of (i) $25,000,000 and (ii) the
amount permitted to be paid out as a Restricted Payment under Section 6.06(k),
less all Restricted Payments paid out pursuant to such Section 6.06(k) since the
date hereof.

Section 6.06 Restricted Payments. The Subsidiary Borrower shall not, and the
Parent and the Subsidiary Borrower shall not permit any Restricted Subsidiary,
to declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so other than, so long as no Default
has occurred and is continuing or would be caused thereby:

(a) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at the date of declaration or notice, the dividend, distribution or
redemption payment would have complied with the provisions of this Agreement;

(b) the making of any Restricted Payment in exchange for, or out of the net cash
proceeds of the sale (other than to a Restricted Subsidiary of the Subsidiary
Borrower) of, Equity Interests of the Subsidiary Borrower (other than
Disqualified Stock) or from the contribution of common equity capital to the
Subsidiary Borrower, in each case, within 180 days of such exchange, sale or
contribution; provided that the amount of any such net cash proceeds that are
utilized for any such Restricted Payment will be excluded from clause (l)(ii)(B)
below;

(c) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Debt of the Parent, the Subsidiary Borrower or any Restricted
Subsidiary that is contractually subordinated to the Senior Notes, the
Obligations or to any Guarantee of the foregoing with the net cash proceeds from
a substantially concurrent incurrence of Permitted Refinancing Debt;

(d) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by a Restricted Subsidiary to the
holders of its Equity Interests on a pro rata basis;

(e) the declaration and payment of regularly scheduled or accrued dividends to
holders of any class or series of Disqualified Stock of the Subsidiary Borrower
or any Restricted Subsidiary issued after the date of this Agreement in
accordance with the Consolidated Interest Coverage Ratio test set forth in
Section 6.02(a)(xv) hereof;

(f) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(g) Restricted Payments by the Subsidiary Borrower or any Restricted Subsidiary
to allow the payment of cash in lieu of the issuance of fractional shares upon
the exercise of options or warrants or upon the conversion or exchange of Equity
Interests of any such Person;

 

-98-



--------------------------------------------------------------------------------

(h) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of the Subsidiary Borrower or any Restricted Subsidiary
held by any current or former officer, director or employee of the Subsidiary
Borrower or any of its Restricted Subsidiaries pursuant to any equity
subscription agreement, severance agreement, stock option agreement,
shareholders’ agreement or similar agreement; provided that the aggregate price
paid for all such repurchased, redeemed, acquired or retired Equity Interests
may not exceed $2,000,000 in any twelve-month period (with any portion of such
$2,000,000 that is unused in any twelve-month period to be carried forward to
successive twelve-month periods and added to such amount);

(i) Permitted Parent Payments;

(j) Permitted Operating Expense and Tax Reimbursements;

(k) Restricted Payments not otherwise permitted hereunder provided that:

(i) the Subsidiary Borrower would, at the time of such Restricted Payment and
after giving pro forma effect thereto as if such Restricted Payment had been
made on the first day of the applicable four-quarter period, have been permitted
to incur at least $1.00 of additional Debt pursuant to the Consolidated Interest
Coverage Ratio test set forth in Section 6.02(a)(xv) hereof;

(ii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Subsidiary Borrower and the Restricted
Subsidiaries since the date of this Agreement pursuant to this clause (i), is
less than the sum, without duplication, of:

(A) 50% of the Consolidated Net Income of the Subsidiary Borrower and the
Restricted Subsidiaries on a combined or consolidated basis, as the case may be,
for the period (taken as one accounting period) from the first day of the first
fiscal quarter commencing after the Initial Closing Date to the end of the
Subsidiary Borrower’s most recently ended fiscal quarter for which internal
financial statements are available at the time of such Restricted Payment (or,
if such Consolidated Net Income for such period is a deficit, less 100% of such
deficit); plus

(B) 100% of the aggregate net cash proceeds received by the Subsidiary Borrower
since the date of this Agreement as a contribution to its common equity capital
or from the issue or sale of Equity Interests of the Subsidiary Borrower (other
than Disqualified Stock) or from the issue or sale of convertible or
exchangeable Disqualified Stock or convertible or exchangeable debt securities
of the Subsidiary Borrower that have been converted into or exchanged for such
Equity Interests (other than Equity Interests (or Disqualified Stock or debt
securities) sold to a Restricted Subsidiary of the Subsidiary Borrower); plus

(C) to the extent that any Investment that was made after the date of this
Agreement is sold for cash or otherwise liquidated or repaid for cash, the

 

-99-



--------------------------------------------------------------------------------

lesser of (i) the cash return of capital with respect to such Investment (less
the cost of disposition, if any) and (ii) the initial amount of such Restricted
Investment; plus

(D) to the extent that any Unrestricted Subsidiary designated as such after the
date of this Agreement is redesignated as a Restricted Subsidiary after the date
of this Agreement, the lesser of (i) the fair market value of Parent’s or the
Subsidiary Borrower’s Investment in such Subsidiary, as the case may be, as of
the date of such redesignation or (ii) such fair market value as of the date on
which such Subsidiary was originally designated as an Unrestricted Subsidiary
after the date of this Agreement; plus

(E) 50% of any dividends received by the Subsidiary Borrower or any Restricted
Subsidiary after the date of this Agreement from an Unrestricted Subsidiary, to
the extent that such dividends were not otherwise included in the Consolidated
Net Income of the Subsidiary Borrower for such period; plus

(F) $25,000,000.

Section 6.07 Change in Nature of Business. Neither Parent nor the Subsidiary
Borrower will, and neither of them will permit any of the Restricted
Subsidiaries or any other Guarantor to engage in any business other than
Permitted Businesses, except to such extent as would not be material to the
Subsidiary Borrower and the Restricted Subsidiaries taken as a whole.

Section 6.08 Transactions With Affiliates.

(a) Neither Borrower will nor will they permit any of the Restricted
Subsidiaries or any Other Guarantor to, directly or indirectly, make any payment
to, or sell, lease, transfer or otherwise dispose of any of its properties or
assets to, or purchase any property or assets from, or enter into or make or
amend any transaction, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of Parent, the Subsidiary
Borrower, any Restricted Subsidiary or any Other Guarantor (each, an “Affiliate
Transaction”) unless:

(i) the Affiliate Transaction is on terms that are no less favorable to Parent,
the Subsidiary Borrower, any applicable Restricted Subsidiary or any applicable
Other Guarantor than those that would have been obtained in a comparable
transaction by Parent, the Subsidiary Borrower, any applicable Restricted
Subsidiary or any applicable Other Guarantor with an unrelated Person or, if
there is no such comparable transaction, on terms that are fair and reasonable
to Parent, the Subsidiary Borrower, any applicable Restricted Subsidiary and any
applicable Other Guarantor and reflect an arms’ length negotiation; and

(ii) Parent delivers to the Administrative Agent:

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of

 

-100-



--------------------------------------------------------------------------------

$10,000,000, a resolution of the Board of Directors of Parent certifying that
such Affiliate Transaction complies with this Section 6.08 and that such
Affiliate Transaction has been approved by a majority of the disinterested
members of the Board of Directors of Parent; and

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $100,000,000, an
opinion as to the fairness to Parent, the Subsidiary Borrower, any applicable
Restricted Subsidiary or any applicable Other Guarantor of such Affiliate
Transaction from a financial point of view issued by an accounting, appraisal or
investment banking firm of national standing.

(b) The following items will not be deemed to be Affiliate Transactions and
therefore, will not be subject to the provisions of the prior paragraph:

(i) any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by Parent or
any of its Subsidiaries in the ordinary course of business and payments pursuant
thereto;

(ii) payment of reasonable directors’ fees to Persons who are not otherwise
Affiliates of Parent;

(iii) transactions between or among the Borrowers, any of the Restricted
Subsidiaries or any Other Guarantor;

(iv) transactions between or among Parent and/or any of its Subsidiaries
(excluding transactions involving the Subsidiary Borrower, any of the Restricted
Subsidiaries or any Other Guarantor);

(v) loans or advances to employees of Parent in the ordinary course of business
not to exceed $5,000,000 in the aggregate at any one time outstanding;

(vi) transactions with a Person (other than an Unrestricted Subsidiary) that is
an Affiliate of the Subsidiary Borrower solely because the Subsidiary Borrower
owns, directly or through a Restricted Subsidiary, an Equity Interest in, or
controls, such Person;

(vii) Investments and Restricted Payments that do not violate Section 6.05 and
Section 6.06, respectively;

(viii) any agreement as in effect on the Closing Date described on Schedule 6.08
or any amendments, renewals or extensions of any such agreement (so long as such
amendments, renewals or extensions are not less favorable to the Lenders); and

(ix) transactions between or among any Excluded Parent Subsidiary, on the one
hand and Parent and any of its other Subsidiaries (excluding transactions
involving the Subsidiary Borrower, any of the Restricted Subsidiaries or any
Other Guarantor), on

 

-101-



--------------------------------------------------------------------------------

the other hand, provided that such transaction is entered into in the ordinary
course of business and on an arm’s length basis and that any such transaction
has been approved by a majority of the disinterested members of the Board of
Directors of Parent.

Section 6.09 [Reserved].

Section 6.10 Agreements Restricting Liens and Distributions. Neither Parent nor
the Subsidiary Borrower will, and neither of them will permit any of the
Restricted Subsidiaries or any Other Guarantor to, directly or indirectly,
create or permit to exist or become effective any consensual encumbrance or
restriction on the ability of any of the Restricted Subsidiaries or Other
Guarantor to:

(a) pay dividends or make any other distributions on its Equity Interests to the
Subsidiary Borrower or any of the Restricted Subsidiaries, or with respect to
any other interest or participation in, or measured by, its profits, or pay any
Debt owed to the Subsidiary Borrower or any of the Restricted Subsidiaries;

(b) make loans or advances to the Subsidiary Borrower or any of the Restricted
Subsidiaries; or

(c) sell, lease or transfer any of its properties or assets to the Subsidiary
Borrower or any of the Restricted Subsidiaries; provided, however, that the
preceding restrictions will not apply to encumbrances or restrictions existing
under or by reason of:

(i) the indentures governing the Senior Notes, provided that the encumbrances
and restrictions contained therein, including any related collateral documents,
and any amendments, restatements, modifications, renewals, supplements,
refundings, replacements or refinancings thereof are not materially more
restrictive, taken as a whole, with respect to such dividend and other payment
restrictions than those contained in this Agreement;

(ii) agreements governing Existing Debt as in effect on the Closing Date and any
amendments, restatements, modifications, renewals, supplements, refundings,
replacements or refinancings of those agreements; provided that the amendments,
restatements, modifications, renewals, supplements, refundings, replacements or
refinancings are not materially more restrictive, taken as a whole, with respect
to such dividend and other payment restrictions than those contained in those
agreements on the date of this Agreement;

(iii) this Agreement and the other Loan Documents;

(iv) applicable Legal Requirements;

(v) any instrument governing Debt or Equity Interests of a Person acquired by
Parent, the Subsidiary Borrower, any of the Restricted Subsidiaries or Other
Guarantors as in effect at the time of such acquisition (except to the extent
such Debt or Equity Interest was incurred in connection with or in contemplation
of such acquisition),

 

-102-



--------------------------------------------------------------------------------

which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person, or the property or
assets of the Person, so acquired; provided that, in the case of Debt, such Debt
was permitted by the terms of this Agreement to be incurred;

(vi) customary non-assignment provisions in contracts and licenses entered into
in the ordinary course of business;

(vii) purchase money obligations for property acquired in the ordinary course of
business, mortgage financings and Capital Lease Obligations that impose
restrictions on the property purchased or mortgaged or leased of the nature
described in clause (c) of the preceding paragraph;

(viii) any agreement for the sale or other disposition of any Restricted
Subsidiary or any Other Guarantor that restricts distributions by that
Restricted Subsidiary or Other Guarantor pending the sale or other disposition;

(ix) Permitted Refinancing Debt; provided that the restrictions contained in the
agreements governing such Permitted Refinancing Debt are not materially more
restrictive, taken as a whole, than those contained in the agreements governing
the Debt being refinanced;

(x) Liens permitted to be incurred under Section 6.01 that limit the right of
the debtor to dispose of the assets subject to such Liens;

(xi) provisions limiting the disposition or distribution of assets or property
in joint venture agreements, asset sale agreements, sale leaseback agreements,
stock sale agreements and other similar agreements, which limitation is
applicable only to the assets that are the subject of such agreements;

(xii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(xiii) restrictions contained in, or in request of, Swap Contracts permitted to
be incurred by this Agreement; and

(xiv) any customary encumbrances or restrictions imposed pursuant to any
agreement of the type described in Section 6.05.

Section 6.11 Limitation on Accounting Changes or Changes in Fiscal Periods. The
Parent shall not, and shall not permit any other Loan Party to permit (a) any
change in any of its accounting policies affecting the presentation of financial
statements or reporting practices, except as required or permitted by GAAP or
(b) the fiscal year of the Parent or any of its Subsidiaries to end on a day
other than December 31 or change the Parent’s method of determining fiscal
quarters.

 

-103-



--------------------------------------------------------------------------------

Section 6.12 Off-Balance Sheet Liabilities. The Parent shall not, and shall not
permit any other Loan Party to enter into or suffer to exist any transaction
pursuant to which it incurs or has incurred Off-Balance Sheet Liabilities.

Section 6.13 Amendment of Material Contracts. The Parent shall not, and shall
not permit any Subsidiary to amend, modify, supplement, terminate or waive any
provision of

(a) the Loan Parties’ organizational documents in a manner which would be
materially adverse to the Secured Parties;

(b) the 2023 Indenture, the 2019 Indenture or the Term Loans in any manner that
would (i) shorten the date scheduled for any principal payment or increase the
amount of any required principal payments on account thereof or (ii) grant any
credit support or collateral security therefor, except to the extent that the
Administrative Agent also has or obtains such credit support or a Lien on such
assets and such collateral security is granted subject to the Intercreditor
Agreement; and

(c) any Drilling Contract with respect to a Drillship in any manner that would
(i) decrease the applicable day rate or (ii) shorten the term thereof.

Section 6.14 Operation of Vessels. The applicable Borrower and each other Loan
Party which owns or operates, or will own or operate, one or more Vessels will
not (a) make or allow any modification to any Vessel, (b) employ or allow the
employment of any Vessel or (c) charter any Vessel or permit the Vessel to serve
under any contract, in each case, in a manner inconsistent with the standards
set forth in the Security Documents, except as required by applicable Legal
Requirements or the class society of such Vessel.

Section 6.15 Bank Accounts. The Parent shall not, and shall not permit any other
Loan Party to establish any bank accounts other than (a) accounts maintained
with a Lender, (b) accounts subject to an Account Control Agreement,
(c) accounts established and used exclusively for the purpose of funding
payroll, payroll taxes and other compensation and benefits to employees
identified as such in one or more notices delivered to the Administrative Agent
from time to time and (d) Foreign Deposit Accounts; provided that (i) no such
Foreign Deposit Account shall have a cash balance greater than $1,000,000 at any
time, and all such Foreign Deposit Accounts, collectively, shall not have a cash
balance greater than $5,000,000 in the aggregate at any time, in each case, for
more than five (5) consecutive Business Days and (ii) within three (3) Business
Days of opening a Foreign Deposit Account, a Responsible Officer of the Loan
Party that holds such Foreign Deposit Account certifies to the Administrative
Agent that such Foreign Deposit Account meets the requirements of this
Section 6.15; provided further that, to the extent any Foreign Deposit Accounts
have cash balances greater than the limits set forth in Section 6.15(d)(i)
above, the Administrative Agent shall receive prompt written notice thereof
which notice shall also provide information with respect to a Deposit Account
for which a Deposit Account Control Agreement is in effect into which such
excess amounts shall be swept or deposited prior to the expiration of the five
Business Day period provided for in Section 6.15(d)(i) above. Schedule 6.15 sets
forth the account numbers and locations of all bank accounts of the Loan Parties
as of the Closing Date.

Section 6.16 Super Senior Debt to EBITDA Ratio. The Super Senior Debt to EBITDA
Ratio for Parent and the Subsidiaries on a consolidated basis for the period of
four fiscal quarters ending on the last day of a fiscal quarter shall not be
greater than 1.50:1.00.

 

-104-



--------------------------------------------------------------------------------

ARTICLE VII.

EVENTS OF DEFAULT

Section 7.01 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default”:

(a) Payment. Any Borrower shall fail to pay (i) any principal of any Advance
(excluding any optional prepayment but including, without limitation, any
mandatory prepayment required by Section 2.06) or reimburse any drawing under
any Letter of Credit when the same becomes due and payable that is not otherwise
treated as a Eurodollar Advance pursuant to Section 2.13(c), or (ii) any
interest on the Advances, any fees, reimbursements, indemnifications, or other
amounts payable in connection with the Obligations, this Agreement or under any
other Loan Document within three Business Days after the same becomes due and
payable;

(b) Representation and Warranties. Any representation or statement made or
deemed to be made by any Borrower or any other Loan Party (or any of their
respective officers) in this Agreement or in any other Loan Document that does
not have a materiality or Material Adverse Effect qualification shall be
incorrect or misleading in any material respect when made or deemed made or any
representation or statement made or deemed to be made by any Borrower or any
other Loan Party (or any of their respective officers) in this Agreement or in
any other Loan Document that has a materiality or Material Adverse Effect
qualification shall be incorrect or misleading in any respect when made or
deemed made;

(c) Covenant Breaches. Any Borrower or any other Loan Party shall (i) fail to
perform or observe any covenant contained in Sections 5.01 (with respect to only
the Borrowers), 5.04, 5.06, 5.07, 5.09, 5.12 and Article VI of this Agreement or
(ii) fail to perform or observe any other term or covenant set forth in this
Agreement or in any other Loan Document which is not covered by clause (i) above
or any other provision of this Section 7.01 if such failure shall remain
unremedied for 30 days after the earlier of (A) written notice of such default
shall have been given to the Borrowers by the Administrative Agent or (B) any
actual knowledge of such default by a Responsible Officer of any Loan Party;

(d) Cross-Default. (i) Any Loan Party or any of the Restricted Subsidiaries
shall fail to pay any principal of or premium or interest on its Debt which is
outstanding in a principal amount of at least $25,000,000 (or the equivalent in
any other currency) individually or when aggregated with all such Person’s other
Debt that is also in default (but excluding Debt evidenced by the Advances) when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), (ii) any other event shall occur
or condition shall exist under any agreement or instrument relating to Debt
which is outstanding in a principal amount of at least $25,000,000 (or the
equivalent in any other currency) individually or when aggregated with all such
Person’s other Debt that is also in default (but excluding Debt evidenced by the
Advances), if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt; (iii) any such Debt

 

-105-



--------------------------------------------------------------------------------

shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), prior to the stated maturity
thereof; or (iv) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Restricted Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Restricted Subsidiary is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Restricted Subsidiary
as a result thereof is greater than $25,000,000;

(e) Insolvency. Any Loan Party or any Restricted Subsidiary that is a
Significant Subsidiary shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness which it would not otherwise be able to pay
as it falls due or shall make a general assignment for the benefit of creditors;
or any proceeding shall be instituted by or against any Loan Party or any
Restricted Subsidiary that is a Significant Subsidiary seeking to adjudicate it
as a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against such
Person, either such proceeding shall remain undismissed for a period of 60 days
(provided that during such period such proceeding is being contested by the
applicable Loan Party in good faith and by appropriate proceedings diligently
conducted) or any of the actions sought in such proceeding shall occur; or such
Person shall take any action to authorize any of the actions set forth above in
this paragraph (e) or any analogous procedure or step is taken in any
jurisdiction;

(f) Judgments. Any judgment, decree or order for the payment of money shall be
rendered against any Loan Party or any Restricted Subsidiary in an amount in
excess of $25,000,000 (or the equivalent in any other currency) and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 60 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect (provided that during such
period such stay is being sought by the applicable Loan Party by appropriate
proceedings diligently conducted);

(g) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25,000,000,
or (ii) the Parent or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000;

 

-106-



--------------------------------------------------------------------------------

(h) Loan Documents. Any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
payment in full of all the Obligations, ceases to be in full force and effect
and if such failure can be cured by the Loan Parties, the Loan Parties refuse to
take actions required pursuant to Section 10.10 to cure such unenforceability;
or any Loan Party contests in any manner the validity or enforceability of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document;

(i) Security Documents. The Administrative Agent for the benefit of the Secured
Parties shall fail to have an Acceptable Security Interest in a material portion
of the Collateral, except to the extent otherwise permitted by this Agreement
and if such failure can be cured by the Loan Parties, the Loan Parties refuse to
take actions reasonably requested by Administrative Agent to cure such failure;

(j) Intercreditor Agreement. The Intercreditor Agreement or any provision
thereof shall cease to be in full force and effect (other than in accordance
with the terms of the Intercreditor Agreement) and such ceasing of the
effectiveness of any such provision could reasonably be expected to be adverse
to the interests of the Lenders; or

(k) Change of Control. A Change of Control shall occur.

Section 7.02 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to Section 7.01(e)) shall have occurred and be
continuing, then, and in any such event:

(a) the Administrative Agent shall at the written request, or may with the
consent, of the Majority Lenders, by notice to the Borrowers, (i) declare the
Commitments and the obligation of each Lender and the Issuing Bank to make
extensions of credit hereunder, including making Advances and issuing Letters of
Credit, to be terminated, whereupon the same shall forthwith terminate, and
(ii) declare all principal, interest, fees, reimbursements, indemnifications,
and all other amounts payable under this Agreement and the other Loan Documents
to be forthwith due and payable, whereupon all such amounts shall become and be
forthwith due and payable in full, without notice of intent to demand, demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrowers;

(b) each Borrower shall, on demand of the Administrative Agent at the written
request or with the consent of the Majority Lenders, deposit with the
Administrative Agent into the LC Cash Collateral Account an amount of cash in
Dollars equal to the outstanding Letter of Credit Exposure as security for the
Obligations to the extent the Letter of Credit Obligations are not otherwise
paid at such time; and

(c) the Administrative Agent shall at the written request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Documents, this Agreement, and any other Loan Document for
the ratable benefit of the Lenders by appropriate proceedings.

 

-107-



--------------------------------------------------------------------------------

Section 7.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.01(e) shall occur:

(a) (i) the Commitments and the obligation of each Lender and the Issuing Bank
to make extensions of credit hereunder, including making Advances and issuing
Letters of Credit, shall terminate, and (ii) all principal, interest, fees,
reimbursements, indemnifications, and all other amounts payable under this
Agreement and the other Loan Documents shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrowers;

(b) each Borrower shall deposit with the Administrative Agent into the LC Cash
Collateral Account an amount of cash in Dollars equal to the outstanding Letter
of Credit Exposure as security for the Obligations to the extent the Letter of
Credit Obligations are not otherwise paid at such time; and

(c) the Administrative Agent shall at the written request of, or may with the
consent of, the Majority Lenders proceed to enforce its rights and remedies
under the Security Documents, this Agreement, and any other Loan Document for
the ratable benefit of the Lenders by appropriate proceedings.

Section 7.04 Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent, the Issuing Bank and the Lenders is intended to be
exclusive of any other remedy, and each remedy shall be cumulative of all other
remedies existing by contract, at law, in equity, by statute or otherwise.

Section 7.05 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Legal Requirements, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank or any such
Affiliate to or for the credit or the account of any Borrower or any other Loan
Party against any and all of the obligations of the Borrowers or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the Issuing Bank, irrespective of whether or not such Lender or
the Issuing Bank shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrowers or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or the Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations

 

-108-



--------------------------------------------------------------------------------

owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Bank or their respective
Affiliates may have. Each Lender and the Issuing Bank agrees to notify the
Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 7.06 Application of Proceeds.

(a) Subject to the terms of the Intercreditor Agreement, the Administrative
Agent shall apply the proceeds of any collection or sale of Collateral pursuant
to this Article VII, including any Collateral consisting of cash, as follows:

(i) First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent to the extent permitted by
Section 10.04) payable to the Administrative Agent in its capacity as such
(whether incurred in connection with such collection or sale or otherwise in
connection with, or pursuant to, this Agreement or any other Loan Document);

(ii) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the Issuing Bank (including fees, charges and disbursements of
counsel to the respective Lenders and the Issuing Bank arising under the Loan
Documents to the extent permitted by Section 10.04), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

(iii) Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Advances, Letter of Credit
Obligations and other Obligations arising under the Loan Documents, ratably
among the Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause Third payable to them;

(iv) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances and Letter of Credit Obligations, ratably among the
Lenders and the Issuing Bank in proportion to the respective amounts described
in this clause Fourth held by them;

(v) Fifth, to the Administrative Agent for the account of the Issuing Bank, to
cash collateralize that portion of Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise cash
collateralized; and

(vi) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrowers or otherwise pursuant to Legal
Requirement.

(b) Amounts used to cash collateralize the aggregate undrawn amount of Letters
of Credit pursuant to clause Fifth above shall be applied to satisfy drawings
under such Letters of

 

-109-



--------------------------------------------------------------------------------

Credit as they occur. If any amount remains on deposit as cash collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.

ARTICLE VIII.

THE GUARANTY

Section 8.01 Liabilities Guaranteed. Each Guarantor hereby, joint and severally,
irrevocably and unconditionally guarantees the prompt payment at maturity of the
Obligations.

Section 8.02 Nature of Guaranty. This guaranty is an absolute, irrevocable,
completed and continuing guaranty of payment and not a guaranty of collection,
and no notice of the Obligations or any extension of credit already or hereafter
contracted by or extended to any Borrower need be given to any Guarantor. This
guaranty may not be revoked by any Guarantor and shall continue to be effective
with respect to the Obligations arising or created after any attempted
revocation by such Guarantor and shall remain in full force and effect until the
Obligations are paid in full and the Commitments are terminated or such
Guarantor is released in accordance with the terms of this Agreement,
notwithstanding that from time to time prior thereto no Obligations may be
outstanding. The Borrowers and the Lenders may modify, alter, rearrange, extend
for any period and/or renew from time to time, the Obligations, and the Lenders
may waive any Default or Events of Default without notice to any Guarantor and
in such event each Guarantor will remain fully bound hereunder on the
Obligations. Other than with respect to any Guarantor that is released in
accordance with the terms of this Agreement, this guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
the Obligations is rescinded or must otherwise be returned by any of the Lenders
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise,
all as though such payment had not been made. This guaranty may be enforced by
the Administrative Agent and shall not be discharged by the assignment or
negotiation of all or part of the Obligations. Each Guarantor hereby expressly
waives presentment, demand, notice of non-payment, protest and notice of protest
and dishonor, notice of Default or Event of Default, and also notice of
acceptance of this guaranty, acceptance on the part of the Lenders being
conclusively presumed by the Lenders’ request for this guaranty and the
Guarantors’ being party to this Agreement.

Section 8.03 Guarantor’s Waivers.

(a) General. Each Guarantor waives any right to require any of the Lenders to
(i) proceed against any Borrower or any other person liable on the Obligations,
(ii) enforce any of their rights against any other guarantor of the Obligations,
(iii) proceed or enforce any of their rights against or exhaust any security
given to secure the Obligations, (iv) have any Borrower joined with any
Guarantor in any suit arising out of this Article VIII and/or the Obligations,
or (v) pursue any other remedy in the Lenders’ powers whatsoever. Other than as
set forth herein, the Lenders shall not be required to mitigate damages or take
any action to reduce, collect or enforce the Obligations. Guarantor waives any
defense arising by reason of any disability, lack of corporate authority or
power, or other defense of any Borrower or any other guarantor of the
Obligations, and shall remain liable hereon regardless of whether any Borrower
or any other guarantor be found not liable thereon for any reason. Whether and
when to exercise any of the

 

-110-



--------------------------------------------------------------------------------

remedies of the Lenders under any of the Loan Documents shall be in the sole and
absolute discretion of the Administrative Agent, acting upon the written request
or with the consent of the Majority Lenders, and no delay by the Administrative
Agent in enforcing any remedy, including delay in conducting a foreclosure sale,
shall be a defense to any Guarantor’s liability under this Article VIII. Without
limiting the generality of the foregoing, it is agreed that, to the extent
permitted by applicable law, the adoption of any law or regulation of any
jurisdiction or any other event affecting any term of any Obligation shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, unconditional and irrevocable as described above.

(b) In addition to the waivers contained in Section 8.03(a) hereof, the
Guarantors waive, and agree that they shall not at any time insist upon, plead
or in any manner whatsoever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshaling of assets or redemption laws,
or exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by the Guarantors of their
obligations under, or the enforcement by the Administrative Agent or the Lenders
of, this Guaranty. The Guarantors hereby waive diligence, presentment and demand
(whether for nonpayment or protest or of acceptance, maturity, extension of
time, change in nature or form of the Obligations, acceptance of further
security, release of further security, composition or agreement arrived at as to
the amount of, or the terms of, the Obligations, notice of adverse change in any
Borrower’s financial condition or any other fact which might materially increase
the risk to the Guarantors) with respect to any of the Obligations or all other
demands whatsoever and waive the benefit of all provisions of law which are or
might be in conflict with the terms of this Article VIII. The Guarantors,
jointly and severally, represent, warrant and agree that, as of the date of this
Guaranty, their obligations under this Guaranty are not subject to any offsets
or defenses of any kind against the Administrative Agent, the Lenders, any
Borrower or any other Person that executes a Loan Document. The Guarantors
further jointly and severally agree that their obligations under this Guaranty
shall not be subject to any counterclaims, offsets or defenses of any kind which
may arise in the future against the Administrative Agent, the Lenders, the
Borrowers or any other Person that executes a Loan Document.

(c) Subrogation. Until the Obligations have been paid in full, each Guarantor
waives all rights of subrogation or reimbursement against any Borrower, whether
arising by contract or operation of law (including, without limitation, any such
right arising under any federal or state bankruptcy or insolvency laws) and
waives any right to enforce any remedy which the Lenders now have or may
hereafter have against any Borrower, and waives any benefit or any right to
participate in any security now or hereafter held by the Administrative Agent or
any Lender.

Section 8.04 Maturity of Obligations, Payment. Each Guarantor agrees that if the
maturity of any of the Obligations is accelerated by bankruptcy or otherwise,
such maturity shall also be deemed accelerated for the purpose of this
Article VIII without demand or notice to any Guarantor. Each Guarantor will,
forthwith upon notice from the Administrative Agent, jointly and severally pay
to the Administrative Agent the amount due and unpaid by any Borrower and
guaranteed hereby. The failure of the Administrative Agent to give this notice
shall not in any way release any Guarantor hereunder.

 

-111-



--------------------------------------------------------------------------------

Section 8.05 Administrative Agent’s Expenses. If any Guarantor fails to pay the
Obligations after notice from the Administrative Agent of any Borrower’s failure
to pay any Obligations at maturity, and if the Administrative Agent obtains the
services of an attorney for collection of amounts owing by any Guarantor
hereunder, or obtaining advice of counsel in respect of any of their rights
under this Article VIII, or if suit is filed to enforce this Article VIII, or if
proceedings are had in any bankruptcy, probate, receivership or other judicial
proceedings for the establishment or collection of any amount owing by any
Guarantor hereunder, or if any amount owing by any Guarantor hereunder is
collected through such proceedings, each Guarantor jointly and severally agrees
to pay to the Administrative Agent the Administrative Agent’s reasonable
attorneys’ fees.

Section 8.06 Liability. It is expressly agreed that the liability of each
Guarantor for the payment of the Obligations guaranteed hereby shall be primary
and not secondary.

Section 8.07 Events and Circumstances Not Reducing or Discharging any
Guarantor’s Obligations. Each Guarantor hereby consents and agrees to each of
the following to the fullest extent permitted by law, and agrees that each
Guarantor’s obligations under this Article VIII shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives any rights (including without limitation rights to notice) which each
Guarantor might otherwise have as a result of or in connection with any of the
following:

(a) Modifications, etc. Any renewal, extension, modification, increase,
decrease, alteration or rearrangement of all or any part of the Obligations, or
this Agreement or any instrument executed in connection therewith, or any
contract or understanding between any Borrower and any of the Lenders, or any
other Person, pertaining to the Obligations;

(b) Adjustment, etc. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by any of the Lenders to any Borrower or any Guarantor
or any Person liable on the Obligations;

(c) Condition of any Borrower or any Guarantor. The insolvency, bankruptcy
arrangement, adjustment, composition, liquidation, disability, dissolution,
death or lack of power of any Borrower or any Guarantor or any other Person at
any time liable for the payment of all or part of the Obligations; or any
dissolution of any Borrower or any Guarantor, or any sale, lease or transfer of
any or all of the assets of any Borrower or any Guarantor, or any changes in the
shareholders, partners, or members of any Borrower or any Guarantor; or any
reorganization of any Borrower or any Guarantor;

(d) Invalidity of Obligations. The invalidity, illegality or unenforceability of
all or any part of the Obligations, or any document or agreement executed in
connection with the Obligations, for any reason whatsoever, including without
limitation the fact that the Obligations, or any part thereof, exceed the amount
permitted by law, the act of creating the Obligations or any part thereof is
ultra vires, the officers or representatives executing the documents or
otherwise creating the Obligations acted in excess of their authority, the
Obligations violate applicable usury laws, any Borrower has valid defenses,
claims or offsets (whether at law, in equity or by agreement) which render the
Obligations wholly or partially uncollectible from any Borrower, the creation,
performance or repayment of the Obligations (or

 

-112-



--------------------------------------------------------------------------------

the execution, delivery and performance of any document or instrument
representing part of the Obligations or executed in connection with the
Obligations, or given to secure the repayment of the Obligations) is illegal,
uncollectible, legally impossible or unenforceable, or this Agreement or other
documents or instruments pertaining to the Obligations have been forged or
otherwise are irregular or not genuine or authentic;

(e) Release of Obligors. Any full or partial release of the liability of any
Borrower on the Obligations or any part thereof, of any co-guarantors, or any
other Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Obligations or any part thereof, it being recognized,
acknowledged and agreed by any Guarantor that such Guarantor may be required to
pay the Obligations in full without assistance or support of any other Person,
and no Guarantor has been induced to enter into this Article VIII on the basis
of a contemplation, belief, understanding or agreement that other parties other
than any Borrower will be liable to perform the Obligations, or the Lenders will
look to other parties to perform the Obligations;

(f) Other Security. The taking or accepting of any other security, collateral or
guaranty, or other assurance of payment, for all or any part of the Obligations;

(g) Release of Collateral etc. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security, at any time existing in connection with, or assuring or
securing payment of, all or any part of the Obligations;

(h) Care and Diligence. The failure of the Lenders or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

(i) Status of Liens. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Obligations shall not be properly perfected or created, or
shall prove to be unenforceable or subordinate to any other security interest or
lien, it being recognized and agreed by each Guarantor that no Guarantor is
entering into this Article VIII in reliance on, or in contemplation of the
benefits of, the validity, enforceability, collectibility or value of any of the
collateral for the Obligations;

(j) Payments Rescinded. Any payment by any Borrower to the Lenders is held to
constitute a preference under the bankruptcy laws, or for any reason the Lenders
are required to refund such payment or pay such amount to any Borrower or
someone else; or

(k) Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to this Agreement, the Obligations, or the security and
collateral therefor, whether or not such action or omission prejudices any
Guarantor or increases the likelihood that any Guarantor will be required to pay
the Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of each Guarantor that each Guarantor shall be obligated
to joint and severally pay the Obligations when due, notwithstanding any
occurrence,

 

-113-



--------------------------------------------------------------------------------

circumstance, event, action, or omission whatsoever, whether contemplated or
uncontemplated, and whether or not otherwise or particularly described herein,
except for the full and final payment and satisfaction of the Obligations.

Section 8.08 Subordination of All Guarantor Claims.

(a) As used herein, the term “Guarantor Claims” shall mean all debts and
liabilities of any Borrower or any Restricted Subsidiary to any Guarantor,
whether such debts and liabilities now exist or are hereafter incurred or arise,
or whether the obligation of such Borrower or such Restricted Subsidiary thereon
be direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or liabilities be evidenced by
note, contract, open account, or otherwise, and irrespective of the person or
persons in whose favor such debts or liabilities may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by any Guarantor. The Guarantor Claims shall include
without limitation all rights and claims of any Guarantor against any Borrower
or any Restricted Subsidiary arising as a result of subrogation or otherwise as
a result of such Guarantor’s payment of all or a portion of the Obligations.
Until the Obligations shall be paid and satisfied in full, no Guarantor shall
receive or collect, directly or indirectly, from any Borrower or any Restricted
Subsidiary or any other party any amount upon the Guarantor Claims.

(b) Each Borrower and each Guarantor hereby (i) authorizes the Administrative
Agent and the Lenders to demand specific performance of the terms of this
Section 8.08, whether or not any Borrower or any Guarantor shall have complied
with any of the provisions hereof applicable to it, at any time when it shall
have failed to comply with any provisions of this Section 8.08 which are
applicable to it and (ii) irrevocably waives any defense based on the adequacy
of a remedy at law, which might be asserted as a bar to such remedy of specific
performance.

(c) Upon any distribution of assets of any Loan Party in any dissolution,
winding up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):

(i) The Lenders shall first be entitled to receive payment in full in cash of
the Obligations before any Borrower or any Guarantor is entitled to receive any
payment on account of the Guarantor Claims.

(ii) Any payment or distribution of assets of any Loan Party of any kind or
character, whether in cash, property or securities, to which the Borrowers or
any Guarantor would be entitled except for the provisions of this
Section 8.08(c), shall be paid by the liquidating trustee or agent or other
Person making such payment or distribution directly to the Lenders, to the
extent necessary to make payment in full of all Obligations remaining unpaid
after giving effect to any concurrent payment or distribution or provisions
therefor to the Lenders.

(d) No right of the Lenders or any other present or future holders of any
Obligations to enforce the subordination provisions herein shall at any time in
any way be prejudiced or

 

-114-



--------------------------------------------------------------------------------

impaired by any act or failure to act on the part of any Loan Party or by any
act or failure to act, in good faith, by any such holder, or by any
noncompliance by any Borrower or any Guarantor with the terms hereof, regardless
of any knowledge thereof which any such holder may have or be otherwise charged
with.

Section 8.09 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving any Borrower or any Restricted Subsidiary, as debtor, the Lenders
shall have the right to prove their claim in any proceeding, so as to establish
their rights hereunder and receive directly from the receiver, trustee or other
court custodian, dividends and payments which would otherwise be payable upon
Guarantor Claims. Each Guarantor hereby assigns such dividends and payments to
the Lenders. Should the Administrative Agent or any Lender receive, for
application upon the Obligations, any such dividend or payment which is
otherwise payable to any Guarantor, and which, as between any Borrower or any
Restricted Subsidiary and any Guarantor, shall constitute a credit upon the
Guarantor Claims, then upon payment in full of the Obligations, such Guarantor
shall become subrogated to the rights of the Lenders to the extent that such
payments to the Lenders on the Guarantor Claims have contributed toward the
liquidation of the Obligations, and such subrogation shall be with respect to
that proportion of the Obligations which would have been unpaid if the
Administrative Agent or a Lender had not received dividends or payments upon the
Guarantor Claims.

Section 8.10 Payments Held in Trust. In the event that notwithstanding
Sections 8.08 and 8.09 above, any Guarantor should receive any funds, payments,
claims or distributions which are prohibited by such Sections, such Guarantor
agrees to hold in trust for the Lenders such funds, payments, claims or
distributions so received, and agrees that it shall have absolutely no dominion
over such funds, payments, claims or distributions except to pay them promptly
to the Administrative Agent, and each Guarantor covenants promptly to pay the
same to the Administrative Agent.

Section 8.11 Benefit of Guaranty. The provisions of this Article VIII are for
the benefit of the Secured Parties, their successors, and their permitted
assigns. In the event all or any part of the Obligations are assigned by the
Lenders, as the case may be, to any Person or Persons in accordance with the
terms of this Agreement, any reference to the “Lenders” herein, as the case may
be, shall be deemed to refer equally to such Person or Persons.

Section 8.12 Reinstatement. This Article VIII shall remain in full force and
effect and continue to be effective in the event any petition is filed by or
against any Borrower, any Guarantor or any other Loan Party for liquidation or
reorganization, in the event that any of them becomes insolvent or makes an
assignment for the benefit of creditors or in the event a receiver, trustee or
similar Person is appointed for all or any significant part of any of their
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to applicable Legal Requirements, rescinded or reduced in amount,
or must otherwise be restored or returned by the Lenders, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

-115-



--------------------------------------------------------------------------------

Section 8.13 Liens Subordinate. Each Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon any Borrower’s or
any Restricted Subsidiary’s assets securing payment of the Guarantor Claims
shall be and remain inferior and subordinate to any liens, security interests,
judgment liens, charges or other encumbrances upon any Borrower’s or any
Restricted Subsidiary’s assets securing payment of the Obligations, regardless
of whether such encumbrances in favor of any Guarantor, the Administrative Agent
or the Lenders presently exist or are hereafter created or attach.

Section 8.14 Guarantor’s Enforcement Rights. Without the prior written consent
of the Lenders, no Guarantor shall (a) exercise or enforce any creditor’s right
it may have against any Borrower or any Restricted Subsidiary, or (b) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceeding (judicial or otherwise, including without limitation the commencement
of or joinder in any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any lien, mortgages, deeds of trust, security
interest, collateral rights, judgments or other encumbrances on assets of any
Borrower or any Restricted Subsidiary held by Guarantor.

Section 8.15 Limitation. It is the intention of the Guarantors and each Secured
Party that the amount of the Obligations guaranteed by each Guarantor shall be
in, but not in excess of, the maximum amount permitted by fraudulent conveyance,
fraudulent transfer and similar Legal Requirement applicable to such Guarantor.
Accordingly, notwithstanding anything to the contrary contained in this
Article VIII or in any other agreement or instrument executed in connection with
the payment of any of the Obligations guaranteed hereby, the amount of the
Obligations guaranteed by a Guarantor under this Article VIII shall be limited
to an aggregate amount equal to the largest amount that would not render such
Guarantor’s obligations hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provision of any other
applicable Legal Requirements.

Section 8.16 Contribution Rights.

(a) To the extent that any payment is made under this Guaranty (a “Guarantor
Payment”), by a Guarantor, which Guarantor Payment, taking into account all
other Guarantor Payments then previously or concurrently made by all other
Guarantors, exceeds the amount which such Guarantor would otherwise have paid if
each Guarantor had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Guarantor’s Allocable Amount (as
defined below) (in effect immediately prior to such Guarantor Payment) bore to
the aggregate Allocable Amounts of all of the Guarantors in effect immediately
prior to the making of such Guarantor Payment, then, following the date on which
the Obligations shall be paid and satisfied in full and each Guarantor shall
have performed all of its obligations hereunder, such Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each of the other Guarantors for the amount of such excess, pro
rata based upon their respective Allocable Amounts in effect immediately prior
to such Guarantor Payment.

 

-116-



--------------------------------------------------------------------------------

(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(c) This Section 8.16 is intended only to define the relative rights of the
Guarantors and nothing set forth in this Section 8.16 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(d) The rights of the parties under this Section 8.16 shall be exercisable upon
the date the Obligations shall be paid and satisfied in full.

(e) The parties hereto acknowledge that the right of contribution and
indemnification hereunder shall constitute assets of any Guarantor to which such
contribution and indemnification is owing.

ARTICLE IX.

THE ADMINISTRATIVE AGENT AND THE ISSUING BANK

Section 9.01 Appointment and Authority. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints Royal Bank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto, including but not limited to the execution of Security Documents on
behalf of the Secured Parties. The Administrative Agent appoints the Pari Passu
Administrative Agent as its agent for purposes of the Security Documents,
including, without limiting the generality of the foregoing, for purposes of
perfection (whether by filing, possession, or otherwise) of liens and security
interests. Notwithstanding anything to the contrary herein or in the other Loan
Documents, Sections 2.10, 10.04, 10.05, 10.09 and 10.17 and Articles VIII and IX
of this Agreement and the equivalent provisions of any Loan Document shall inure
for the benefit of the Pari Passu Administrative Agent, and to the extent
expressly provided for therein, its sub-agents, and their respective Affiliates
and successors and permitted assigns, in respect of any actions taken or omitted
to be taken by any of them while acting as the agent of the Administrative
Agent. The Pari Passu Administrative Agent is an intended third party
beneficiary of such Sections and Articles of this Agreement. Unless otherwise
set forth herein, the provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Bank, and none of the
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or

 

-117-



--------------------------------------------------------------------------------

in any other advisory capacity for and generally engage in any kind of business
with the Borrowers or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent shall not:

(a) be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing;

(b) have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Legal Requirements; and

(c) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrowers or any of their Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the written request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by a Borrower, a Lender or the
Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic

 

-118-



--------------------------------------------------------------------------------

message, Internet or intranet website posting or other distribution) believed in
good faith by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed in good faith by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of an Advance, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Advance or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Section 9.06 Resignation of Administrative Agents. The Administrative Agent may
at any time give at least 30 days’ prior written notice of its resignation to
the Lenders, the Issuing Bank and the Borrowers. Upon receipt of any such notice
of resignation, the Majority Lenders shall have the right to appoint a successor
reasonably satisfactory to the Borrowers, which shall be a bank with an office
in New York, or an Affiliate of any such bank with an office in New York. If no
such successor shall have been so appointed by the Majority Lenders and
consented to by the Borrowers and shall have accepted such appointment within 30
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Bank directly, until such time as the Majority
Lenders appoint a successor Administrative Agent reasonably satisfactory to the
Borrowers as provided for above in this paragraph. Upon the acceptance of a
successor’s appointment as the Administrative Agent hereunder, such successor
shall succeed to and become

 

-119-



--------------------------------------------------------------------------------

vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring the Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as the
Administrative Agent.

Any resignation by the Administrative Agent pursuant to this Section shall also
constitute its resignation as the Issuing Bank. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank, (b) the retiring Issuing Bank shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.08 Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Lenders severally agree to indemnify upon demand the
Administrative Agent, the Issuing Bank and each Related Party of any of the
foregoing (to the extent not reimbursed by the Loan Parties), according to their
respective Pro Rata Shares, and hold harmless each Indemnitee from and against
any and all Indemnified Liabilities in all cases, whether or not caused by or
arising, in whole or in part, out of the negligence of any Related Party;
provided, however that no Lender shall be liable for the payment to any Related
Party for any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Related Party’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Majority Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender agrees to reimburse the Administrative Agent and the Issuing Bank
promptly upon demand for its ratable share of

 

-120-



--------------------------------------------------------------------------------

any out-of-pocket expenses (including all fees, expenses and disbursements of
any law firm or other external counsel and, without duplication, the allocated
cost of internal legal services and all expenses and disbursements of internal
counsel) incurred by the Administrative Agent or the Issuing Bank in connection
with the preparation, execution, delivery, administration, modification,
amendment, or enforcement (whether through negotiations, legal proceedings, or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement or any other Loan Document, to the extent that the Administrative
Agent or the Issuing Bank is not reimbursed for such by the Loan Parties. The
undertaking in this Section shall survive termination of the Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.

Section 9.09 Collateral and Guaranty Matters.

(a) The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, without the necessity of any notice to or further
consent from the Secured Parties:

(i) to enter into the Intercreditor Agreement (including any and all amendments,
amendments and restatements, modification, supplements and acknowledgements
thereto) from time to time;

(ii) to release any Lien on any property granted to or held by the
Administrative Agent under any Security Document (v) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations and Obligations that are otherwise
cash-collateralized in accordance with the terms hereof) and the expiration or
termination of all Letters of Credit, (w) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, (x) with respect to any assignment of rights under the respective
terminated Internal Charter only, upon the occurrence of an Internal Charter
Unwind Trigger, (y) with respect to any applicable Subsidiary, upon the
occurrence of a Contract Unwind Trigger, or (z) subject to Section 10.01, if
approved, authorized or ratified in writing by all of the Lenders;

(iii) to take any actions, including execution on behalf of the Secured Parties,
with respect to any Collateral or Security Documents which may be necessary to
perfect and maintain Acceptable Security Interests in and Liens upon the
Collateral granted pursuant to the Security Documents.

(iv) to take any action in exigent circumstances as may be reasonably necessary
to preserve any rights or privileges of the Secured Parties under the Loan
Documents or applicable Legal Requirements.

(b) Upon the written request of the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 9.09.

 

-121-



--------------------------------------------------------------------------------

(c) Each Loan Party hereby irrevocably appoints the Administrative Agent as such
Loan Party’s attorney-in-fact, with full authority to, after the occurrence of
an Event of Default, act for such Loan Party and in the name of such Loan Party
to, in the Administrative Agent’s discretion upon the occurrence and during the
continuance of an Event of Default, file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the
Collateral without the signature of such Loan Party where permitted by law, to
receive, endorse, and collect any drafts or other instruments, documents, and
chattel paper which are part of the Collateral, and to ask, demand, collect, sue
for, recover, compromise, receive, and give acquittance and receipts for moneys
due and to become due under or in respect of any of the Collateral and to file
any claims or take any action or institute any proceedings which the
Administrative Agent may reasonably deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent with respect to any of the Collateral. The power of
attorney granted hereby is coupled with an interest and is irrevocable.

(d) If any Loan Party fails to perform any covenant contained in this Agreement
or the other Security Documents, the Administrative Agent may itself perform, or
cause performance of, such covenant, and such Loan Party shall pay for the
reasonable out-of-pocket expenses of the Administrative Agent incurred in
connection therewith in accordance with Section 10.04.

(e) The powers conferred on the Administrative Agent under this Agreement and
the other Security Documents are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Beyond the safe custody thereof, the Administrative Agent and each Lender shall
have no duty with respect to any Collateral in its possession or control (or in
the possession or control of any agent or bailee) or with respect to any income
thereon or the preservation of rights against prior parties or any other rights
pertaining thereto. The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Administrative Agent accords its own property. Neither the
Administrative Agent nor any Lender shall be liable or responsible for any loss
or damage to any of the Collateral, or for any diminution in the value thereof,
by reason of the act or omission of any warehouseman, carrier, forwarding
agency, consignee, broker or other agent or bailee selected by the Borrowers or
selected by the Administrative Agent in good faith.

ARTICLE X.

MISCELLANEOUS

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall in any event be effective
unless the same shall be in writing and signed by either the Majority Lenders or
the quantum of Lenders indicated below and the applicable Borrowers or Loan
Parties, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall:

(a) waive any condition set forth in Section 3.01 without the written consent of
each Lender;

 

-122-



--------------------------------------------------------------------------------

(b) waive any condition set forth in Section 3.02 as to any Borrowing under a
particular Tranche without the written consent of the Majority Lenders of such
tranche;

(c) modify any of the provisions set forth in Section 2.13 (or any related
defined term) without the written consent of the Majority Lenders under the
Letter of Credit Tranche;

(d) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 7.02) without the written consent of such Lender
or increase the aggregate Commitments without the written consent of each
Lender;

(e) postpone any date fixed by this Agreement or any other Loan Document for any
payment (other than optional prepayments) or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

(f) reduce the principal of, or the rate of interest specified herein on, any
Advance or Letter of Credit Obligation, or (subject to clause (iv) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document, or change the manner of computation of any
financial ratio (including any change in any applicable defined term) that would
result in a reduction of any interest rate on any Advance or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Majority Lenders shall be
necessary to waive any obligation of any Borrower to pay interest at the rate
specified in Section 2.05(d);

(g) change Section 2.11 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(h) change any provision of this Section or the definition of “Majority Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(i) release any Guarantor from its guaranty of the Obligations or any of the
Collateral without the written consent of each Lender, unless otherwise
permitted by the terms hereof;

(j) amend Section 7.06 without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; (iii) Section 10.06(g) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Advances are being funded by an SPC

 

-123-



--------------------------------------------------------------------------------

at the time of such amendment, waiver or other modification; and (iv) the
Commitment Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

Section 10.02 Notices, Etc.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by telecopier or (subject to subsection
(c) below) electronic mail address as follows:

(i) if to the Borrowers or any other Loan Party, the Administrative Agent or the
Issuing Bank, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties pursuant to this
Section; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Administrative
Agent and the Borrowers.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (c) below, shall be effective as provided in said
paragraph (c). In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Legal Requirements, have the same
force and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

 

-124-



--------------------------------------------------------------------------------

(c) Limited Use of Electronic Mail. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(d) Reliance by Administrative Agent. The Administrative Agent and the Issuing
Bank shall be entitled to rely and act upon any notices (including telephonic
Borrowing Notices) believed in good faith to have been given by an authorized
officer of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. EACH BORROWER SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT AND THE ISSUING BANK FROM ALL LOSSES, COSTS, EXPENSES
AND LIABILITIES RESULTING FROM SUCH RELIANCE TO THE EXTENT SET FORTH IN
SECTION 10.05. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 10.03 No Waiver; Cumulative Remedies. No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided in this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Legal Requirements.

Section 10.04 Costs and Expenses. Each Borrower shall pay (i) all reasonable,
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of one
counsel for the Administrative Agent and, if necessary, of one local or special
counsel in any relevant material jurisdiction or specialty), and shall pay all
reasonable fees and time charges and disbursements for attorneys

 

-125-



--------------------------------------------------------------------------------

who may be employees of the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Bank (including the fees,
charges and disbursements of one counsel for the Administrative Agent, the
Lenders and the Issuing Bank and, if necessary, of one local or special counsel
in any relevant material jurisdiction or specialty), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the Issuing Bank, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Advances
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Advances or Letters of Credit. The foregoing costs and expenses may
include, as appropriate, search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent. All
amounts due under this Section 10.04 shall be payable within ten Business Days
after demand therefor. The agreements in this Section shall survive the
termination of the Commitments and repayment of all other Obligations.

Section 10.05 Indemnification. Each Loan Party shall indemnify the
Administrative Agent, each Lender, the Issuing Bank and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses, or disbursements (including all fees, expenses and
disbursements of one law firm or other external counsel (and, in the case of an
actual or potential conflict of interest, one additional counsel to the affected
Indemnified Parties taken as a whole (and, if necessary, of one local or special
counsel in any relevant material jurisdiction or specialty) and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel) of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against any Indemnitee in any way relating
to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance, or administration of this Agreement, any Loan
Document, or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Advance or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (c) any action taken or omitted
by the Administrative Agent or the Issuing Bank under this Agreement or any
other Loan Document (including the Administrative Agent’s and the Issuing Bank’s
own negligence), (d) any actual or alleged presence or Release of Hazardous
Materials on or from any property currently or formerly owned or operated by any
Borrower, any Subsidiary or any other Loan Party, or any

 

-126-



--------------------------------------------------------------------------------

Environmental Liability related in any way to any Borrower, any Subsidiary or
any other Loan Party, or (e) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are (i) determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or a material
breach of the Loan Documents arising from such Indemnitee becoming or being a
Defaulting Lender, or (ii) the result of claims by a Lender against another
Lender (x) that have not resulted from the action or inaction of any Borrower or
any of any Borrower’s subsidiaries or (y) not relating to any action or inaction
of such Lender in its capacity as Administrative Agent. This Section 10.05 shall
not apply with respect to Taxes other than any Taxes that represent any
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements arising from any non-Tax
claim.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, NO PARTY OR
INDEMNITEE SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY OTHER PARTY,
ON ANY THEORY OF LIABILITY, FOR SPECIAL, EXEMPLARY, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, ANY ADVANCE OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREOF.

ALL AMOUNTS DUE UNDER THIS SECTION 10.05 SHALL BE PAYABLE WITHIN TEN BUSINESS
DAYS AFTER DEMAND THEREFOR. THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT, THE REPLACEMENT OF ANY LENDER, THE
TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF
ALL THE OTHER OBLIGATIONS.

Section 10.06 Successors and Assigns.

(a) Generally. The terms and provisions of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection
(b) of this Section, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions

 

-127-



--------------------------------------------------------------------------------

of subsection (f) or (i) of this Section, or (iv) to an SPC in accordance with
the provisions of subsection (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may assign to one or more Eligible
Assignees all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it, participations in Letter of Credit Obligations) at the
time owing to it; provided, however, that

(i) except in the case of (A) an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Advances being assigned at the time
owing to it, (B) an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund (as defined in subsection (g) of this Section) with respect to a
Lender or (C) an assignment at any time that an Event of Default shall have
occurred and be continuing, the aggregate amount of the Commitments and Advances
of such Lender assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall not
be less than $5,000,000 unless each of the borrowers, the Administrative Agent
and the Issuing Bank otherwise consent;

(ii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance;

(iii) each Eligible Assignee (other than an Eligible Assignee that is a Lender
or an Affiliate of a Lender) shall pay to the Administrative Agent a $3,500
processing and recording fee unless waived by the Administrative Agent; and

(iv) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable Pro Rata Share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit in accordance with its Pro Rata Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Legal

 

-128-



--------------------------------------------------------------------------------

Requirements without compliance with the provisions of this paragraph, then the
assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Upon such execution, delivery, acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Acceptance, (A) the Eligible
Assignee thereunder shall be a party hereto for all purposes and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of such Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.08, 2.10, 10.04 and 10.05 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers for tax purposes, shall maintain at its Applicable
Lending Office a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitments of, and principal amount (and stated interest)
of the Advances owing to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and each of the Loan Parties, the Administrative Agent, the
Issuing Bank, and the Lenders shall treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by any Loan
Party or any Lender at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, a Borrower or any of
the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Advances (including
such Lender’s participations in Letter of Credit Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation

 

-129-



--------------------------------------------------------------------------------

shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to subsection
(e) of this Section, each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.07, 2.08, 2.10, 10.04 and 10.05 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 7.05 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.11 as
though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.08 or 2.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.10 unless the Borrowers are notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.10 as though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrowers (an “SPC”) the option to provide all or any part of any
Advance that such Granting Lender would otherwise be obligated to make pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Advance, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Advance,
the Granting Lender shall be obligated to make such Advance pursuant to the
terms hereof. Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers under
this Agreement, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any

 

-130-



--------------------------------------------------------------------------------

bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrowers and the Administrative Agent and without
paying any processing fee therefor, assign all or any portion of its right to
receive payment with respect to any Advance to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Advances to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Advances
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.06,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

Section 10.07 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable Legal Requirements or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations, (g) with the consent of the Borrowers or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrowers. For purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party, provided that, in the case of information received
from a Loan Party after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential

 

-131-



--------------------------------------------------------------------------------

information. The Borrowers hereby acknowledge that (a) the Administrative Agent
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Parent or its securities) (each, a “Public
Lender”). Each of the Borrowers hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
any securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in this Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform other
than that which is designated “Public Investor.”

Section 10.08 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 10.09 Survival of Representations, etc. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Advance, and shall continue in full force and
effect as long as any Advance or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.10 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

-132-



--------------------------------------------------------------------------------

Section 10.11 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Legal Requirements (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Advances or, if it exceeds such unpaid principal, refunded to the
Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Legal Requirements,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 10.12 The Platform. The Platform is provided “as is” and “as
available.” the Agent Parties (as defined below) do not warrant the accuracy or
completeness of the Borrower Materials or the adequacy of the Platform, and
expressly disclaim liability for errors in or omissions from the Borrower
Materials. No warranty of any kind, express, implied or statutory, including any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
the Administrative Agent, or any of its Related Parties (collectively, the
“Agent Parties”) in connection with the Borrower Materials or the platform. In
no event shall the Parent or any of its Related Parties or any of the Agent
Parties have any liability to any Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrowers’ or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Person; provided, however, that
in no event shall any party hereto have any liability to any Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

Section 10.13 Governing Law. This Agreement and each of the other Loan
Documents, other than the Ship Mortgages, shall be governed by and construed in
accordance with the laws of the State of New York and the applicable laws of the
United States of America.

Section 10.14 Submission to Jurisdiction.

(a) Any legal action or proceeding with respect to this Agreement or any other
Loan Document may be brought in the courts of the state of New York sitting in
New York City or of the United States for the Southern District of such state,
and by execution and delivery of this Agreement, each Loan Party, the
Administrative Agent and each Lender consents, for itself and in respect of its
Property, to the non-exclusive jurisdiction of those courts. Each Loan Party,
the Administrative Agent and each Lender irrevocably waives any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, which it may now or hereafter have to the bringing of any action
or proceeding in such jurisdiction in respect of any Loan Document or other
document related thereto. Each Loan Party, the Administrative Agent and each
Lender waives personal service of any summons, complaint or other process, which
may be made by any other means permitted by the law of such state.

 

-133-



--------------------------------------------------------------------------------

(b) Each Loan Party has irrevocably appointed C T Corporation System (the
“Process Agent”), with an office on the date hereof at 111 Eighth Ave., New
York, New York, 10011, as its agent to receive on its behalf and on behalf of
its property service of copies of any summons or complaint or any other process
which may be served in any action in respect of this Agreement. Such service may
be made by mailing or delivering a copy of such process to such Loan Party in
care of the Process Agent at the Process Agent’s above address, and each Loan
Party hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf. As an alternative method of service, each Loan Party also
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to it at the address
specified for it on the signature pages of this Agreement.

(c) Nothing in this Section 10.14 shall affect the right of the Administrative
Agent or any other Lender to serve legal process in any other manner permitted
by law or affect the right of the Administrative Agent or any Lender to bring
any action or proceeding against any Loan Party (as a Borrower or as a
Guarantor) in the courts of any other jurisdiction.

Section 10.15 Waiver of Jury. Each party to this Agreement hereby expressly and
irrevocably waives any right to trial by jury of any claim, demand, action or
cause of action arising under any Loan Document or in any way connected with or
related or incidental to the dealings of the parties hereto or any of them with
respect to any Loan Document, or the transactions related thereto, in each case
whether now existing or hereafter arising, and whether founded in contract or
tort or otherwise; and each party hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any party to this Agreement may file an original counterpart or
a copy of this section with any court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury.

Section 10.16 Entire Agreement. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.

Section 10.17 Judgment Currency.

(a) The obligations of the Borrowers and the other Loan Parties hereunder and
under the other Loan Documents to make payments in U.S. Dollars (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent or a Lender or the
Issuing Bank of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent, such Lender or the Issuing Bank under this
Agreement or the other Loan Documents. If, for the purpose of obtaining or
enforcing judgment against any Borrower or any other Loan Party or in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the

 

-134-



--------------------------------------------------------------------------------

conversion shall be made at the rate of exchange (as quoted by the
Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Administrative Agent) determined, in each case, as of the date immediately
preceding the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, such
Loan Party covenants and agrees to pay, or cause to be paid, as a separate
obligation and notwithstanding any judgment, such additional amounts, if any
(but in any event not a lesser amount), as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of the Obligation
Currency which could have been purchased with the amount of Judgment Currency
stipulated in the judgment or judicial award at the rate of exchange prevailing
on the Judgment Currency Conversion Date.

(c) For purposes of determining the rate of exchange for this Section, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

Section 10.18 USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2003)) (the “Act”), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Act. Each Loan
Party shall, following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

Section 10.19 Intercreditor Agreement. Each of the Loan Parties, the
Administrative Agent the Issuing Bank and the Lenders (i) consents to and
ratifies the execution by the Administrative Agent of the Intercreditor
Agreement and any amendments or supplements expressly contemplated thereby,
(ii) hereby agrees that it will be bound by and will take no actions contrary to
the provisions of the Intercreditor Agreement and (iii) acknowledges that it has
received a copy of the Intercreditor Agreement and that the exercise of certain
of the Administrative Agent’s rights and remedies hereunder may be subject to,
and restricted by, the provisions of the Intercreditor Agreement.
NOTWITHSTANDING ANY OTHER PROVISION CONTAINED IN THIS AGREEMENT, IN THE EVENT OF
ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT AND THE INTERCREDITOR AGREEMENT, THE INTERCREDITOR AGREEMENT
SHALL CONTROL.

 

-135-



--------------------------------------------------------------------------------

Section 10.20 Special Provisions.

(a) From and after the Closing Date, all Existing Letters of Credit will be
deemed issued and outstanding under this Agreement and will be governed as if
issued under this Agreement.

(b) The Existing Lenders hereby waive any requirements for notice of prepayment,
minimum amounts of prepayments of Advances (as defined in the Existing Credit
Agreement), ratable reductions of the commitments of the Lenders under the
Existing Credit Agreement and ratable payments on account of the principal or
interest of any Advance (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement to the extent such prepayment, reductions or payments
are required under the Existing Credit Agreement.

(c) To the extent that any Advances are outstanding under the Existing Credit
Agreement on the Closing Date, subject to the satisfaction of the conditions
precedent set forth in Article III, to the extent necessary to allocate the
Advances ratably in accordance with the allocation of Commitments after giving
effect to this Agreement, (a) each of the Lenders with a Commitment shall be
deemed to have assigned to each other Lender with Commitment, and each of such
Lenders shall be deemed to have purchased from each of such other Lenders, at
the principal amount thereof (together with accrued interest, if any), such
interests in the Advances outstanding on the Closing Date as shall be necessary
in order that, after giving effect to all such assignments and purchases, such
Advances will be held by Lenders with Commitments ratably in accordance with
their Commitments set forth on Schedule 2.01. The Lenders hereby confirm that,
from and after the Closing Date, all participations of the Lenders in respect of
Letters of Credit outstanding hereunder pursuant to Section 2.13 shall be based
upon such Lenders’ Pro Rata Share of the Commitment (after giving effect to this
Agreement).

(d) The Subsidiary Borrower hereby terminates, effective as of the Closing Date,
in full the commitments under the Existing Credit Agreement.

(e) The parties hereto have agreed that this Agreement is an amendment and
restatement of the Existing Credit Agreement in its entirety and the terms and
provisions hereof supersede the terms and provisions thereof, and this Agreement
is not a new or substitute credit agreement or novation of the Existing Credit
Agreement.

[Signature pages follow.]

 

-136-



--------------------------------------------------------------------------------

EXECUTED as of date first set forth above.

 

BORROWERS: OFFSHORE GROUP INVESTMENT LIMITED By:  

/s/ Paul A. Bragg

  Name:   Paul A. Bragg   Title:   Chief Executive Officer VANTAGE DRILLING
COMPANY By:  

/s/ Paul A. Bragg

  Name:   Paul A. Bragg   Title:   Chief Executive Officer

 

Signature Page to RBC Revolving Credit Facility



--------------------------------------------------------------------------------

GUARANTORS: VANTAGE DRILLING COMPANY By:  

/s/ Paul A. Bragg

  Name:   Paul A. Bragg   Title:   Chief Executive Officer OFFSHORE GROUP
INVESTMENT LIMITED By:  

/s/ Paul A. Bragg

  Name:   Paul A. Bragg   Title:   Chief Executive Officer VANTAGE HOLDING
HUNGARY KFT. By:  

/s/ Linda Ibrahim

  Name:   Linda Ibrahim   Title:   Managing Director By:  

/s/ Julia Varga

  Name:   Julia Varga   Title:   Managing Director VANTAGE INTERNATIONAL
MANAGEMENT CO. By:  

/s/ Paul A. Bragg

  Name:   Paul A. Bragg   Title:   Chief Executive Officer

 

Signature Page to RBC Revolving Credit Facility



--------------------------------------------------------------------------------

VANTAGE DRILLING NETHERLANDS B.V. By:  

/s/ Linda J. Ibrahim

  Name:   Linda Jovana Ibrahim   Title:   Managing Director A By:  

/s/ TMF Management B.V.

  Name:   TMF Management B.V.   Title:   Managing Director B By:  

/s/ TMF Management B.V.

  Name:   TMF Management B.V.   Title:   Managing Director B P2021 RIG CO. By:  

/s/ Paul A. Bragg

  Name:   Paul A. Bragg   Title:   Chief Executive Officer P2020 RIG CO. By:  

/s/ Paul A. Bragg

  Name:   Paul A. Bragg   Title:   Chief Executive Officer VANTAGE DRILLER I CO
By:  

/s/ Paul A. Bragg

  Name:   Paul A. Bragg   Title:   Chief Executive Officer

 

Signature Page to RBC Revolving Credit Facility



--------------------------------------------------------------------------------

VANTAGE DRILLER II CO By:  

/s/ Paul A. Bragg

  Name:   Paul A. Bragg   Title:   Chief Executive Officer VANTAGE DRILLER III
CO By:  

/s/ Paul A. Bragg

  Name:   Paul A. Bragg   Title:   Chief Executive Officer VANTAGE DRILLER IV
CO. By:  

/s/ Paul A. Bragg

  Name:   Paul A. Bragg   Title:   Chief Executive Officer SAPPHIRE DRILLER
COMPANY By:  

/s/ Paul A. Bragg

  Name:   Paul A. Bragg   Title:   Chief Executive Officer EMERALD DRILLER
COMPANY By:  

/s/ Paul A. Bragg

  Name:   Paul A. Bragg   Title:   Chief Executive Officer

 

Signature Page to RBC Revolving Credit Facility



--------------------------------------------------------------------------------

VANTAGE HOLDINGS MALAYSIA I CO. By:  

/s/ Paul A. Bragg

  Name:   Paul A. Bragg   Title:   Chief Executive Officer VANTAGE DRILLING
(MALAYSIA) I SDN. BHD. By:  

/s/ Ronald J. Nelson

  Name:   Ronald J. Nelson   Title:   Director VANTAGE DRILLING LABUAN I LTD.
By:  

/s/ Ronald J. Nelson

  Name:   Ronald J. Nelson   Title:   Director DRAGONQUEST HOLDINGS COMPANY By:
 

/s/ Paul A. Bragg

  Name:   Paul A. Bragg   Title:   Chief Executive Officer VANTAGE DRILLING
POLAND – LUXEMBOURG BRANCH By:  

/s/ Ian Foulis

  Name:   Ian Foulis   Title:   Branch Manager

 

Signature Page to RBC Revolving Credit Facility



--------------------------------------------------------------------------------

VANTAGE HOLDINGS CYPRUS ODC LIMITED By:  

/s/ Mark Howell

  Name:   Mark Howell   Title:   Director PT. VANTAGE DRILLING COMPANY INDONESIA
By:  

/s/ David Tait

  Name:   David Tait   Title:   Director TUNGSTEN EXPLORER COMPANY By:  

/s/ Paul A. Bragg

  Name:   Paul A. Bragg   Title:   Chief Executive Officer VANTAGE DELAWARE
HOLDINGS, LLC By:  

/s/ Paul A. Bragg

  Name:   Paul A. Bragg   Title:   Chief Executive Officer VANTAGE DEEPWATER
COMPANY By:  

/s/ Paul A. Bragg

  Name:   Paul A. Bragg   Title:   Chief Executive Officer

 

Signature Page to RBC Revolving Credit Facility



--------------------------------------------------------------------------------

VANTAGE DEEPWATER DRILLING, INC. By:  

/s/ Paul A. Bragg

Name:   Paul A. Bragg Title:   Chief Executive Officer

 

Signature Page to RBC Revolving Credit Facility



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: ROYAL BANK OF CANADA, as Administrative Agent By:  

/s/ Yvonne Brazier

Name:   Yvonne Brazier Title:  

 

Signature Page to RBC Revolving Credit Facility



--------------------------------------------------------------------------------

LENDERS: ROYAL BANK OF CANADA By:  

/s/ Kristan Spivey

Name:   Kristan Spivey Title:   Authorized Signatory

 

Signature Page to RBC Revolving Credit Facility



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as Lender By  

/s/ David Tuder

Name:   David Tuder Title:   Vice President

 

Signature Page to RBC Revolving Credit Facility



--------------------------------------------------------------------------------

Name of Institution: Deutsche Bank AG New York Branch, as Lender By:  

/s/ Michael Getz

Name:   Michael Getz Title:   Vice President For any Lender requiring a second
signature line: By:  

/s/ Marcus M. Tarkington

Name:   Marcus M. Tarkington Title:   Director

 

Signature Page to RBC Revolving Credit Facility



--------------------------------------------------------------------------------

BANK OF AMERICAN, N.A. as Lender By:  

/s/ Julie Castano

Name:   Julie Castano Title:   SVP JEFFRIES GROUP LLC By:  

/s/ John Stacconi

Name:   John Stacconi Title:   Global Treasurer

 

Signature Page to RBC Revolving Credit Facility



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by [the][any] Assignor.

 

1.

   Assignor[s]:                         

2.

   Assignee[s]:                         

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

3.

   Borrowers:    OFFSHORE GROUP INVESTMENT LIMITED, a Cayman Islands exempted
company and VANTAGE DRILLING COMPANY, a Cayman Islands exempted company

4.

   Administrative       Agent:    ROYAL BANK OF CANADA, as the administrative
agent under the Credit Agreement

5.

   Credit Agreement:    The Amended and Restated Credit Agreement dated as of
March 28, 2013 among the Borrowers, the Guarantors party thereto, the other
lenders party thereto from time to time, Royal Bank of Canada, as Administrative
Agent and RBC Capital Markets, as Sole Lead Arranger and Sole Bookrunner

6.

   Assigned Interest[s]:   

 

Assignor[s]

  

Assignee[s]

  

Aggregate Amount of

Commitment/Advances

for all Lenders5

  

Amount of

Commitment/Advances

Assigned6

  

Percentage of Assigned

Commitment/Advances7

      $    $          $    $          $    $   

 

7. Trade Date:                                                          8

Effective Date:                     ,     20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

[Signature Page Follows]

 

 

5  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

6  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

7  Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.

8  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR[S]9 [ASSIGNOR]

By:

   

Name:

   

Title:

   

Address:

  [ASSIGNOR]

By:

   

Name:

   

Title:

   

Address:

  ASSIGNEE[S] [ASSIGNEE]

By:

   

Name:

   

Title:

   

Address:

  [ASSIGNEE]

By:

   

Name:

   

Title:

   

Address:

 

 

 

9 

Add additional signature blocks as needed.



--------------------------------------------------------------------------------

[Consented to and]10 Accepted: ROYAL BANK OF CANADA, as Administrative Agent

By:

   

Name:

   

Title:

    [Consented to:]11 [NAME OF RELEVANT PARTY] By:     Name:     Title:    

 

 

10 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

11 

To be added only if the consent of the Parent and/or other parties is required
by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

To Assignment and Acceptance

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 10.06 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the] [such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 5.06 of the Credit Agreement, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase
[the][such] Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase
[the][such] Assigned Interest and (vii) attached to this Assignment and
Acceptance is any documentation required to be delivered by it pursuant to
Section 2.10 of the Credit Agreement; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.1

 

 

1  The Administrative Agent should consider whether this method conforms to its
systems. In some circumstances, the following alternative language may be
appropriate:

“From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.”



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF JOINDER AGREEMENT

                    , 20    

Royal Bank of Canada, as the Administrative Agent

[                    ]

[                    ]

 

  Re: Amended and Restated Credit Agreement, dated as of March 28, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among OFFSHORE GROUP INVESTMENT LIMITED,
a Cayman Islands exempted company, VANTAGE DRILLING COMPANY, a Cayman Islands
exempted company (collectively, the “Borrowers”), the Guarantors party thereto,
Royal Bank of Canada, as the Administrative Agent, the Lenders from time to time
party thereto and RBC Capital Markets, as Sole Lead Arranger and Sole Bookrunner

Ladies and Gentlemen:

Reference is made to the Credit Agreement and to the Guarantee set forth in
Article VIII thereof in favor of the Administrative Agent, for the benefit of
the Lenders (as heretofore amended, supplemented, modified or restated, the
“Original Guaranty”; such Original Guaranty, as in effect on the date hereof and
as it may hereafter be amended, supplemented or otherwise modified from time to
time, together with this Joinder Agreement, being the “Guaranty”). The
capitalized terms defined in the Credit Agreement and not otherwise defined
herein are used herein as therein defined.

Section 1. Guaranty.

(a) The undersigned hereby irrevocably, absolutely, and unconditionally
guarantees to each Lender the prompt, complete, and full payment when due, and
no matter how the same shall become due, of all Obligations, as defined in the
Credit Agreement, including all principal of and all interest on the Advances,
and all other sums payable in connection therewith.

(b) The undersigned hereby irrevocably, absolutely, and unconditionally
guarantees to each Lender the prompt, complete and full payment, when due, and
no matter how the same shall become due, of all obligations and undertakings of
the Borrowers to such Lender under, by reason of, or pursuant to any of the Loan
Documents.

(c) If the Borrowers shall for any reason fail to pay any Obligation, as and
when such Obligation shall become due and payable, whether at its stated
maturity, as a result of the exercise of any power to accelerate, or otherwise,
each of the undersigned will, upon demand by the Administrative Agent, pay such
Obligation in full to the Administrative Agent for the benefit of the Lender to
whom such Obligation is owed.

(d) If either the Borrower or any of the undersigned fail to pay any Obligation
as described in the immediately preceding subsections (a), (b), or (c), each of
the undersigned will incur the additional obligation to pay to the
Administrative Agent, and each of the undersigned will forthwith upon demand by
the Administrative Agent pay to the Administrative Agent, the amount of any and
all reasonable expenses, including fees and disbursements of the Administrative
Agent’s counsel and of any experts or agents retained by the Administrative
Agent, which the Administrative Agent may incur as a result of such failure.

(e) The liability of each of the undersigned hereunder shall be limited to the
maximum amount of liability that can be incurred without rendering this
Guaranty, as it relates to such Person, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater amount.



--------------------------------------------------------------------------------

(f) The books and records of the Lenders showing the amount of any of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantors and conclusive for the purpose of
establishing the amount of the Obligations.

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guaranty to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guaranty to a “Guarantor” shall also mean and be a
reference to the undersigned, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to the undersigned.

Section 3. Counterparts; Effectiveness. This Joinder Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Joinder Agreement by telecopy shall be effective as
delivery of a manually executed counterpart of this Joinder Agreement.

Section 4. GOVERNING LAW; SUBMISSION TO JURISDICTION.

(a) GOVERNING LAW. THIS GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE UNDERSIGNED IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE UNDERSIGNED
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE UNDERSIGNED AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
JOINDER AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS JOINDER AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY OF THE UNDERSIGNED OR ANY OF THEIR PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
UNDERSIGNED HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR IN SECTION 10.14 OF THE CREDIT
AGREEMENT. NOTHING IN THIS JOINDER AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.



--------------------------------------------------------------------------------

Section 5. WAIVER OF JURY TRIAL. EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS JOINDER AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY THEORY). EACH OF THE UNDERSIGNED HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS JOINDER AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 6. FINAL AGREEMENT. THIS JOINDER AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES HERETO.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Joinder
Agreement as of the date first written above.

 

Very truly yours, [NAME] [NAME OF ADDITIONAL GUARANTOR] By:       Name:   Title:

 

Address of Guarantor:         



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 28, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among OFFSHORE
GROUP INVESTMENT LIMITED, a Cayman Islands exempted company, VANTAGE DRILLING
COMPANY, a Cayman Islands exempted company (collectively, the “Borrowers”), the
Guarantors party thereto, Royal Bank of Canada, as the Administrative Agent (in
such capacity, including any successor thereto, the “Agent”), the Lenders from
time to time party thereto and RBC Capital Markets, as Sole Lead Arranger and
Sole Bookrunner. Terms defined in the Credit Agreement and not otherwise defined
in this Compliance Certificate (this “Compliance Certificate”) shall have the
meanings defined for them in the Credit Agreement. Section references herein
relate to the Credit Agreement unless stated otherwise. In the event of any
conflict between the calculations set forth in this Compliance Certificate and
the manner of calculation required by the Credit Agreement, the terms of the
Credit Agreement shall govern and control.

The undersigned is the [Chief Executive Officer] [Chief Financial Officer]
[Treasurer] [Chief Accounting Officer] [Assistant Treasurer] [Finance Director]
[Tax Director] of Vantage Drilling Company (the “Parent”), and certifies on
behalf of the Parent, and not in his or her individual capacity, as follows:

As of the date of this Compliance Certificate, no Default or Event of Default
exists[, except as set forth in Annex [A] to this Compliance Certificate,
specifying the nature and extent thereof and the corrective action taken or
proposed to be taken with respect thereto].

This Compliance Certificate is delivered in accordance with Section 5.06(d) of
the Credit Agreement. This Compliance Certificate is delivered for the fiscal
[quarter][year] (the “Test Period”) ended [        ], 20[    ] (the “Test
Date”). Computations indicating compliance with respect to the covenant in
Section 6.16 of the Credit Agreement are set forth on Annex [A][B] to this
Compliance Certificate.

[This Space Intentionally Left Blank]



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in Annex
[A][B] hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered as of [        ], 20[    ]
pursuant to Section 5.06(d) of the Credit Agreement.

 

VANTAGE DRILLING COMPANY, a Cayman Islands exempted company By:     Name:  
Title:   [Chief Executive Officer] [Chief Financial Officer] [Treasurer] [Chief
Accounting Officer] [Assistant Treasurer] [Finance Director] [Tax Director]



--------------------------------------------------------------------------------

Annex [A][B]

to Compliance Certificate

FOR THE FISCAL [QUARTER][YEAR] ENDING [            ], 20[    ].

1. Section 6.16 – Super Senior Debt to EBITDA Ratio. As of the date set forth
above, the Super Senior Debt to EBITDA Ratio for the Parent and the Subsidiaries
on a consolidated basis is             :1.00.

The Super Senior Debt to EBITDA Ratio was computed as follows:

 

1.    Total Super Senior Debt: (i) + (ii) =      $[            ]      

(i)     Sum of all Loans outstanding:

     $[            ]      

(ii)    Outstanding Letter of Credit Obligations other than Letter of Credit
Obligations which have been cash collateralized:

     $[            ]   

to

     

2.

   Consolidated EBITDA1: (i) + (ii) +(iii) + (iv) + (v) – (vi) – (vii) =     
$[            ]      

(i)     Consolidated Net Income:

     $[            ]      

(ii)    Consolidated Interest Expense:

     $[            ]      

(iii)  charges against income for foreign, federal, state, and local taxes,
depreciation and amortization expense (including amortization of intangibles)
and other non-cash charges2:

     $[            ]      

(iv)   extraordinary or non-recurring losses:

     $[            ]      

(v)    any net loss realized in connection with an asset sale:

     $[            ]      

(vi)   extraordinary or non-recurring gains for such period:

     $[            ]      

(vii) the income of any other Person (other than wholly-owned Subsidiaries):

     $[            ]   

 

1 

If the Borrowers or any Restricted Subsidiary shall acquire or dispose of any
business, asset or Vessel held by any wholly owned Person, during the period of
four fiscal quarters ending on the last day of the fiscal quarter immediately
preceding the date of determination for which financial statements are available
or approve and expect to consummate within 30 days of the date of determination
any such acquisition or disposition, then Consolidated EBITDA shall be
calculated, in a manner reasonably satisfactory to the Administrative Agent,
after giving pro forma effect to such acquisition (including the revenues of the
properties acquired) or disposition, as if such acquisition or disposition had
occurred on the first day of such period.

2 

Excluding (i) amortization of prepaid cash expenses that were paid in a prior
period and (ii) any non-cash expense to the extent that it represents an accrual
of or reserve for cash expenses in any future period or amortization of a
prepaid cash expense that was paid in a prior period. The amounts to be added
back pursuant to this clause shall be added back only to the extent that a
corresponding amount would be permitted at the date of determination to be
dividended to the Borrowers by such Loan Party without prior governmental
approval (that has not been obtained), and without direct or indirect
restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Loan Party or its stockholders.

 

The maximum Super Senior Debt to EBITDA Ratio is:

               :1.00

In compliance

   [YES][NO]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF BORROWING

Date: [            ], 20[    ]

Royal Bank of Canada, as the Administrative Agent

[                    ]

[                    ]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
March 28, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among OFFSHORE
GROUP INVESTMENT LIMITED, a Cayman Islands exempted company, VANTAGE DRILLING
COMPANY, a Cayman Islands exempted company (collectively, the “Borrowers”), the
Guarantors party thereto, Royal Bank of Canada, as the Administrative Agent, the
Lenders from time to time party thereto and RBC Capital Markets, as Sole Lead
Arranger and Sole Bookrunner. Capitalized terms used but not defined herein
shall have the respective meanings specified in the Credit Agreement.

The Borrower hereby gives you notice (which notice shall be irrevocable)
pursuant to Section 2.02 of the Credit Agreement that it requests an Advance as
specified below:

 

(1)    Applicable Borrower:   

 

(2)    Aggregate principal amount of proposed Advance1:    $[            ] (3)
   Requested Borrowing Date (which is a Business Day):    [                    ]
(4)    Duration of Interest Period for proposed Eurodollar Advance:   
[                    ]

The Borrower hereby certifies that the following statements are true on and as
of the date of the proposed Advance:

 

  (a) The representations and warranties contained in the Credit Agreement and
the other Loan Documents are correct in all material respects (provided that to
the extent any representation and warranty is qualified as to “Material Adverse
Effect” or otherwise as to “materiality”, such representation and warranty is
true and correct in all respects) on and as of the date hereof before and after
giving effect to the proposed Advance, except to the extent that any such
representation or warranty specifically refers to an earlier date, in which case
they shall be true and correct in all material respects as of such earlier date
(provided that to the extent any representation and warranty is qualified as to
“Material Adverse Effect” or otherwise as to “materiality”, such representation
and warranty is true and correct in all respects);

 

  (b) No Default has occurred and is continuing, or would result from such
proposed Advance or from the application of the proceeds therefrom or from such
issuance, extension or increase of such Letter of Credit; and

 

  (c) The proposed Advance (together with all outstanding Advances and the
Letter of Credit Exposure) will not exceed the maximum amount available under
the Credit Agreement for extensions of credit.

 

1 

To be not less than $1,000,000 and in integral increments thereof.



--------------------------------------------------------------------------------

[APPLICABLE BORROWER] By:       Name:   Title: [Chief Executive Officer] [Chief
Financial Officer]  

          [Treasurer] [Chief Accounting Officer] [Assistant

          Treasurer] [Finance Director] [Tax Director]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONTINUATION/CONVERSION

Date: [            ], 20[    ]

Royal Bank of Canada, as the Administrative Agent

[                    ]

[                    ]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
March 28, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among OFFSHORE
GROUP INVESTMENT LIMITED, a Cayman Islands exempted company, VANTAGE DRILLING
COMPANY, a Cayman Islands exempted company (collectively, the “Borrowers”), the
Guarantors party thereto, Royal Bank of Canada, as the Administrative Agent, the
Lenders from time to time party thereto and RBC Capital Markets, as Sole Lead
Arranger and Sole Bookrunner. Capitalized terms used but not defined herein
shall have the respective meanings specified in the Credit Agreement.

Borrower hereby gives you notice pursuant to Section 2.02 of the Credit
Agreement that it requests to Continue or convert Advances as specified below:

 

(1)    Proposed [Continuance][Conversion] Date (which is a Business Day):   
[                    ] (2)    Aggregate amount of Advances to be
[converted][continued]:    $[            ] (3)    Duration of requested Interest
Period for proposed Eurodollar Advance:    [                    ]

 

[APPLICABLE BORROWER] By:       Name:   Title: [Chief Executive Officer] [Chief
Financial Officer]  

          [Treasurer] [Chief Accounting Officer] [Assistant

          Treasurer] [Finance Director] [Tax Director]



--------------------------------------------------------------------------------

Execution Version

SCHEDULES TO

CREDIT AGREEMENT

Dated as of March 28, 2013

among

OFFSHORE GROUP INVESTMENT LIMITED

and

VANTAGE DRILLING COMPANY,

as Borrowers,

VANTAGE DRILLING COMPANY

AND CERTAIN SUBSIDIARIES THEREOF PARTY HERETO,

as Guarantors,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

as Lenders,

ROYAL BANK OF CANADA,

as Administrative Agent,

and

RBC CAPITAL MARKETS(1),

as Sole Lead Arranger and Sole Bookrunner

 

 

(1)

RBC Capital Markets is the global brand name for the corporate and investment
banking businesses of Royal Bank of Canada and its affiliates.

 

- 1 -



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

CLOSING DATE GUARANTORS

1. Vantage Drilling Company

2. Offshore Group Investment Limited

3. Emerald Driller Company

4. Sapphire Driller Company

5. Vantage Driller I Co

6. Vantage Driller II Co

7. Vantage Driller III Co

8. Vantage Driller IV Co.

9. Vantage International Management Co.

10. Vantage Holding Hungary, Kft.

11. Vantage Drilling Netherlands B.V.

12. P2021 Rig Co.

13. P2020 Rig Co.

14. Vantage Holdings Malaysia I Co.

15. Vantage Drilling (Malaysia) I Sdn. Bhd.

16. Vantage Drilling Labuan I Ltd.

17. Dragonquest Holdings Company

18. Vantage Holdings Cyprus ODC Limited

19. Vantage Drilling Poland-Luxembourg Branch

20. Vantage Deepwater Company

21. Vantage Delaware Holdings, LLC

22. Tungsten Explorer Company

23. PT. Vantage Drilling Company Indonesia

24. Vantage Deepwater Drilling, Inc.

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

EXISTING DEBT

 

1. That certain Term Loan Agreement dated October 25, 2012 between Vantage
Drilling Company and Offshore Group Investment Limited, Vantage Delaware
Holdings, LLC and certain other subsidiaries of Vantage Drilling Company
thereto, various lenders party thereto, Citibank, N.A., as administrative agent
and Wells Fargo Bank, National Association, as collateral agent.

 

2. That certain Second Term Loan Agreement dated March 28, 2013 between Vantage
Drilling Company and Offshore Group Investment Limited and certain subsidiaries
of Vantage Drilling Company thereto, various lenders party thereto, Citibank,
N.A., as administrative agent and Wells Fargo Bank, National Association, as
collateral agent as collateral agent.

 

3. $60,000,000 promissory note issued by Vantage Drilling Company to F3 Capital,
an exempted company incorporated with limited liability under the laws of the
Cayman Islands.

 

- 3 -



--------------------------------------------------------------------------------

SCHEDULE 4.10

SUBSIDIARIES

 

Subsidiary

  

Jurisdiction of

Formation

  

Registered Owner

  

Percentage of All

Such Outstanding

Interests

Offshore Group Investment Limited

   Cayman Islands    Vantage Drilling Company    100%

Vantage Holding Hungary Kft.

   Hungary    Vantage Drilling Company    100%

Vantage Drilling Netherlands B.V.

   Netherlands    Vantage Holding Hungary Kft.    100%

Vantage International Management Co.

   Cayman Islands    Offshore Group Investment Limited    100%

Vantage Driller I Co

   Cayman Islands    Vantage Drilling Company    100%

Vantage Driller II Co

   Cayman Islands    Vantage Drilling Company    100%

Vantage Driller III Co

   Cayman Islands    Offshore Group Investment Limited    100%

Vantage Driller IV Co.

   Cayman Islands    Vantage Drilling Company    100%

Emerald Driller Company

   Cayman Islands    Offshore Group Investment Limited    100%

Sapphire Driller Company

   Cayman Islands    Offshore Group Investment Limited    100%

P2021 Rig Co.

   Cayman Islands    Offshore Group Investment Limited    100%

P2020 Rig Co.

   Cayman Islands    Offshore Group Investment Limited    100%

Vantage Holdings Malaysia I Co.

   Cayman Islands    Offshore Group Investment Limited    100%

Vantage Holdings Cyprus ODC Limited

   Cyprus    Offshore Group Investment Limited    100%

Vantage Drilling Poland Sp. z o.o.

   Poland    Vantage Holdings Cyprus ODC Limited    100%

Dragonquest Holdings Company

   Cayman Islands    Offshore Group Investment Limited    100%

 

- 4 -



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of

Formation

  

Registered Owner

  

Percentage of All

Such Outstanding

Interests

Vantage Drilling (Malaysia) I Sdn. Bhd.

   Malaysia    Vantage Holdings Malaysia I Co.    100%

Vantage Drilling Labuan I Ltd.

   Malaysia    Vantage Holdings Malaysia I Co.    100%

Vantage Deepwater Company

   Cayman Islands    Offshore Group Investment Limited    100%

Vantage Deepwater Drilling, Inc.

   Delaware    Vantage Deepwater Company    100%

Vantage Energy Services, Inc.

   Delaware    Vantage Drilling Company    100%

Vantage International Payroll Company

   Cayman Islands    Vantage Drilling Company    100%

Vantage Driller V Co.

   Cayman Islands    Vantage Drilling Company    100%

Vantage Driller VI Co.

   Cayman Islands    Vantage Drilling Company    100%

Vantage International Management Company Pte Ltd

   Singapore    Vantage Drilling Company    100%

Vantage Luxembourg I SARL

   Luxembourg    Vantage Holding Hungary Kft.    100%

Vantage Project Holdings Company

   Cayman Islands    Vantage Drilling Company    100%

Tungsten Explorer Company

   Cayman Islands    Offshore Group Investment Limited    100%

PT. Vantage Drilling Company Indonesia

   Indonesia    Offshore Group Investment Limited      95%

Vantage Drilling de Mexico SRL CV

   Mexico   

Vantage Holdings Caymans

Vantage Driller V Co.

  

    1%

  99%

Vantage Luxembourg II SARL

   Luxembourg    Vantage Holdings Caymans    100%

Advantage ODC Limited

   Cyprus    Vantage Holdings Caymans    100%

Platinum Explorer Company

   Cayman Islands    Vantage Holdings Caymans    100%

Titanium Explorer Company

   Cayman Islands    Vantage Holdings Caymans    100%

 

- 5 -



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of

Formation

  

Registered Owner

  

Percentage of All

Such Outstanding

Interests

Cobalt Explorer Company

   Cayman Islands    Vantage Holdings Caymans    100%

Vantage Drilling de Brasil Servicos de Petroleo Ltda.

   Brazil   

Vantage Holdings Caymans

Vantage Driller V Co.

  

    1%

  99%

Vantage Deepwater Holdings Company

   Cayman Islands    Vantage Drilling Company    100%

Cobalt Explorer Holdings Company

   Cayman Islands    Vantage Deepwater Holdings Company    100%

Vantage Drilling Netherlands II BV

   Netherlands    Advantage ODC Limited    100%

Vantage Holdings Caymans

   Cayman Islands    Vantage Drilling Company    100%

Vantage Delaware Holdings, LLC

   Delaware    Offshore Group Investment Limited    100%

 

- 6 -



--------------------------------------------------------------------------------

SCHEDULE 6.08

AFFILIATE TRANSACTIONS

 

1. $60,000,000 promissory note issued by Vantage Drilling Company to F3 Capital,
a exempted company incorporated with limited liability under the laws of the
Cayman Islands.

 

- 7 -



--------------------------------------------------------------------------------

SCHEDULE 6.15

BANK ACCOUNTS

 

Bank

  

Location

  

Account Number

  

Account Name

JPMorgan Chase

   Houston, Texas    754142925    Vantage Drilling Company

JPMorgan Chase

   Houston, Texas    789984747    Offshore Group Investment Limited

JPMorgan Chase

   Houston, Texas    790308902    Vantage Driller I Co

JPMorgan Chase

   Houston, Texas    816934798    Vantage Driller I Company – Thailand Branch

JPMorgan Chase

   Bangkok, Thailand    6581115828    Vantage Driller I Company – Thailand
Branch

JPMorgan Chase

   Bangkok, Thailand    6580118674    Vantage Driller I Company – Thailand
Branch

JPMorgan Chase

   Houston, Texas    816607188    Emerald Driller Company

Unicredit Bank

   Hungary    4673590004    Vantage Holding Hungary Kft.

ING Bank N.V.

   Netherlands    020014538    Vantage Drilling Netherlands B.V.

ING Bank N.V.

   Netherlands    667589120    Vantage Drilling Netherlands B.V.

JPMorgan Chase

   Houston, Texas    816897656    Sapphire Driller Company

Pour Le Commerce Et L’Industrie Au Gabon

   Port Gentil, Gabon    00544200062    Sapphire Driller Company – Gabon Branch

Banque Internationale Pour Le Commerce Et L’Industrie De Cote D’Ivoire

   Ivory Coast    CI0060156101152580006280    Sapphire Driller Company – Ivory
Coast Branch

 

- 8 -



--------------------------------------------------------------------------------

Bank

  

Location

  

Account Number

  

Account Name

JPMorgan Chase

   Houston, Texas    837372127    P2021 Rig Co.

JPMorgan Chase

   Houston, Texas    754454650    Vantage International Management Co.

DnB nor Bank ASA

   Singapore    41445001    Vantage International Management Co.

JPMorgan Chase

   New York    817606163    P2020 Rig Co.

JPMorgan Chase

   Kuala Lumpur, Malaysia    0076953114    Vantage Drilling Malaysia I Sdn. Bhd.

JPMorgan Chase

   Kuala Lumpur, Malaysia    0076953113    Vantage Drilling Malaysia I Sdn. Bhd.

JPMorgan Chase

   Kuala Lumpur, Malaysia    0076953116    Vantage Drilling Labuan I Ltd.

JPMorgan Chase

   Kuala Lumpur, Malaysia    0076953115    Vantage Drilling Labuan I Ltd.

Lloyds TSB

   Dubai, UAE    60610430622201    Vantage Driller III Co

Lloyds TSB

   Dubai, UAE    60610430622202    Vantage Driller III Co

Lloyds TSB

   Dubai, UAE    60610430622203    Vantage Driller III Co

Lloyds TSB

   Dubai, UAE    60610430622401    Vantage Driller III Co

JPMorgan Chase

   Houston, Texas    937547032    Vantage Driller III Co

JPMorgan Chase

   Houston, Texas    936942739    Vantage Deepwater Drilling, Inc.

JPMorgan Chase

   Houston, Texas    456773550    Vantage Deepwater Company

ING

   Luxembourg    LU860141344229803010    Vantage Drilling Poland – Luxembourg
Branch

ING

   Luxembourg    LU910141544229800000    Vantage Drilling Poland – Luxembourg
Branch

Eurobank EFG

   Cyprus    201100118656    Vantage Holdings Cyprus ODC, Ltd.

JPMorgan Chase

   Houston, Texas    938796638    Vantage Deepwater Drilling, Inc.

JPMorgan Chase

   Houston, Texas    113812580    Tungsten Explorer Company

 

- 9 -



--------------------------------------------------------------------------------

Bank

  

Location

  

Account Number

  

Account Name

Bank Mandiri

   Jakarta, Indonesia    1270006101628    PT. Vantage Drilling Company Indonesia

Bank Mandiri

   Jakarta, Indonesia    1270006101602    PT. Vantage Drilling Company Indonesia

Bank Sumselbabel

   Jakarta, Indonesia    1703150076    PT. Vantage Drilling Company Indonesia

Bank Sumselbabel

   Jakarta, Indonesia    1883050125    PT. Vantage Drilling Company Indonesia

 

- 10 -



--------------------------------------------------------------------------------

SCHEDULE 10.02

APPLICABLE LENDING OFFICE - ADDRESSES FOR NOTICE

 

To all Loan Parties:    c/o Vantage Drilling Company    777 Post Oak Boulevard,
Suite 800    Houston, Texas 77056    Facsimile No. (281)-404-4700    Attention:
Douglas Smith, Chief Financial Officer    Website:
http://www.vantagedrilling.com/ with a copy to:    Fulbright and Jaworski L.L.P.
   1301 McKinney    Suite 5100    Houston, TX 77010-3095    Facsimile No. (713)
651-5246    Attention: Josh Agrons To the Administrative        Agent:    Royal
Bank of Canada - WFC Branch    Three World Financial Center    200 Vesey Street
   New York, NY 10281-8098 With a copy to:    Royal Bank of Canada    3900
Williams Tower    2800 Post Oak Blvd.    Houston, Texas 77056    Attn: Jay
Sartain

 

- 11 -